Name: Commission Implementing Decision (EU) 2017/14 of 5 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2017) 55) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  economic geography
 Date Published: 2017-01-07

 7.1.2017 EN Official Journal of the European Union L 4/10 COMMISSION IMPLEMENTING DECISION (EU) 2017/14 of 5 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2017) 55) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/2122 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings in a number of Member States (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2016/2122 provides that the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2016/2122 also provides that the measures to be applied in those protection and surveillance zones are to be maintained until at least the dates specified the Annex thereto. Those dates take account of the required duration of the measures to be applied in protection and surveillance zones in accordance with Directive 2005/94/EC. (3) Following further outbreaks of avian influenza of subtype H5N8 in the Union, namely in Bulgaria, Germany, France, Hungary, the Netherlands, Poland and the United Kingdom, the Annex to Implementing Decision (EU) 2016/2122 was amended by Commission Implementing Decisions (EU) 2016/2219 (5), (EU) 2016/2279 (6) and (EU) 2016/2367 (7) in order to amend the areas listed in the Annex to Implementing Decision (EU) 2016/2122 to take account of developments in the epidemiological situation in the Union and the establishment of new protection and surveillance zones by the competent authorities of those Member States, in accordance with Directive 2005/94/EC. (4) Since the date of the amendments made to Implementing Decision (EU) 2016/2122 by Implementing Decision (EU) 2016/2367, Bulgaria, Germany, France, Hungary, the Netherlands and Poland have notified the Commission of further outbreaks of avian influenza of subtype H5N8 in holdings outside the areas currently listed in the Annex to Implementing Decision (EU) 2016/2122 where poultry or other captive birds are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. (5) In addition, Croatia, Romania and Slovakia have now notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on their territory where poultry or other captive birds are kept and they have also taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. Those three Member States are not currently listed in the Annex to Implementing Decision (EU) 2016/2122. (6) Furthermore, the Netherlands and Austria have established the surveillance zones in accordance with Directive 2005/94/EC in relation to outbreaks confirmed in Slovakia and Germany. (7) In all cases, the Commission has examined the measures taken by Bulgaria, Germany, France, Croatia, Hungary, the Netherlands, Austria, Poland, Romania and Slovakia in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (8) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, Germany, France, Hungary, the Netherlands, Austria and Poland, changes made to the protection and surveillance zones established in those Member States, in accordance with Directive 2005/94/EC, to take account of developments in the epidemiological situation. Therefore, the areas currently listed for those Member States in the Annex to Implementing Decision (EU) 2016/2122 should be amended. (9) In addition, it is also necessary to rapidly describe at Union level, in collaboration with Croatia, Romania and Slovakia, the protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. The Annex to to Implementing Decision (EU) 2016/2122 should therefore be further amended in order to include the areas established in Croatia, Romania and Slovakia as protection and surveillance zones in accordance with Directive 2005/94/EC. (10) Accordingly, the Annex to Implementing Decision (EU) 2016/2122 should be amended to update regionalisation at Union level to include changes to the protection and surveillance zones and the duration of the restrictions applicable therein. (11) Implementing Decision (EU) 2016/2122 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2122 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 329, 3.12.2016, p. 75). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 334, 9.12.2016, p. 52). (6) Commission Implementing Decision (EU) 2016/2279 of 15 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 342, 16.12.2016, p. 71). (7) Commission Implementing Decision (EU) 2016/2367 of 21 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 350, 22.12.2016, p. 42). ANNEX The Annex to Implementing Decision (EU) 2016/2122 is amended as follows: (1) Part A is amended as follows: (a) the entries for Bulgaria, Germany and France are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC VIDIN Municipality of Vidin:  Vidin  Novoseltzi 7.1.2017 Municipality of Novo selo:  Novo selo 7.1.2017 Municipality of Dimovo:  Vodnyantzi 11.1.2017 VRAZA Municipality of Vratza:  Dabnika 9.1.2017 PLOVDIV Municipality of Maritza:  Manole  Manoslkoe Konare  Yasno pole 21.1.2017 Municipality of Maritza:  Kalekovtes  Krislovo 22.1.2017 Municipality of Maritza:  Trilistnik  Rogosh  Chekeritza 26.1.2017 Municipality of Rakovski:  Belozem 22.1.2017 Municipality of Rakovski:  Rakovski 27.1.2017 Municipality of Berzovo:  Padarsko 27.1.2017 Municipality of Berzovo:  Tyurkemen 21.1.2017 Municipality of Kaloyanovo:  Glavatar 27.1.2017 Municipality of Purvomai:  Gradina  Kruchevo  Momino selo 27.1.2017 Municipality of Purvomai:  Vinitsa 21.1.2017 Municipality of Hisarya:  Staro Zhelezare  Novo Zhelezare  Panicheri 26.1.2017 MONTANA Municipality of Montana:  Montana  Blagovo 18.1.2017 KARDZHALI Municipality of Kardzhali:  Zornitza 25.1.2017 STARA ZAGORA Municipality of Bratya Daskalovi:  Mirovo 21.1.2016 Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Jerichower Land In der Gemeinde Burg der Ortsteil  Detershagen 13.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser die Ortsteile  MÃ ¶ser Stadt  Hohenwarthe  Schermen  Pietzpuhl  Lostau  KÃ ¶rbelitz 13.1.2017 NIEDERSACHSEN Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, entlang des Osterdammer Bergbaches; bis zur StraÃ e ZuschlÃ ¤ge; In nÃ ¶rdlicher Richtung Moorweg; Vom Moorweg westliche Richtung zur StraÃ e Im Pfeil; Von der StraÃ e Im Pfeil in nÃ ¶rdlicher Richtung bis zu der StraÃ e Auf den Kuhlen; Weiter bis zur TeichstraÃ e; In nÃ ¶rdlicher Richtung bis zur Dammer StraÃ e; Die Dammer StraÃ e in Ã ¶stlicher Richtung bis zur StraÃ e Stiege; Die StraÃ e Stiege in nÃ ¶rdlicher Richtung bis zur Lembrucher StraÃ e; Die Lembrucher StraÃ e in westlicher Richtung bis zur Abfahrt StraÃ e Bokern; Der StraÃ e Bokern entlang in nordÃ ¶stlicher Richtung bis zur Abfahrt Bergfeine; Der StraÃ e Bergfeine folgend bis zur StraÃ e KlÃ ¼nenberg; Der StraÃ e KlÃ ¼nenberg in Ã ¶stlicher Richtung bis zur ersten Abfahrt rechts; Der StraÃ e KlÃ ¼nenberg in sÃ ¼dlicher Richtung bis zum Von-Galen-Weg; Den Von-Galen-Weg in Ã ¶stlicher Richtung bis zur KirchstraÃ e; Die KirchstraÃ e in sÃ ¼dlicher Richtung bis zur StraÃ e WiehenkÃ ¤mpen; Der StraÃ e WiehenkÃ ¤mpen in Ã ¶stlicher Richtung bis zur StraÃ e Heemke; Der StraÃ e Heemke in Ã ¶stlicher Richtung entlang des Riederwalles bis zum Randkanal; Dem Randkanal folgend in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz; Der Kreisgrenze (Hunte) in sÃ ¼dwestlicher Richtung folgend bis zum DÃ ¼mmersee; Der Kreisgrenze um dem DÃ ¼mmersee folgend bis zum Osterdammer Bergbach 6.1.2017 Landkreis Diepholz Der im Landkreis Diepholz liegende Teil des Sperrbezirks wird westlich begrenzt durch die Landkreisgrenze des Landkreises Vechta und nÃ ¶rdlich, sÃ ¼dlich und Ã ¶stlich durch das Ufer des DÃ ¼mmer Sees 6.1.2017 Landkreis OsnabrÃ ¼ck Gemeinde Bohmte mit dem nÃ ¶rdlichen Teilgebiet, das begrenzt ist durch: Beginn nÃ ¶rdliche Kreisgrenze am Schnittpunkt Randkanal, der Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Kreuzung Fluss Hunte und Randkanal, dem Randkanal in nÃ ¶rdlicher Richtung folgend bis zum zweiten Zulauf des Hunter-Randgrabens, dem Hunter-Randgraben in westlicher Richtung folgend bis zur K422 (Fischerstatt), dem Graben in nordwestlicher Richtung folgend bis zur EinmÃ ¼ndung in den Borringhauser Graben, dem Borringhauser Graben in nÃ ¶rdlicher Richtung folgend bis zum Kreisgrenzgraben 6.1.2017 Landkreis Oldenburg Ausgangspunkt ist im Ortsteil Rhade die StraÃ e Rhader Sand nÃ ¶rdlich in den Bassumer Weg bis zur Abbiegung Hinterm Feld der StraÃ e folgend bis zur BEB BetriebsstÃ ¤tte sofort rechts der StraÃ e folgend bis zur Kreuzung Stedinger Weg weiter auf dem Stedinger Weg, Rtg. Brettorf bis zur Bareler Str. auf die Bareler Str. nÃ ¶rdlich bis zum Welsburger Holz sÃ ¼dlich weiter auf die StraÃ e Zum Welsburger Holz bis Hasen-Ahlers-Weg Hasen-Ahlers-Weg entlang nÃ ¶rdlich Rtg Immer bis zur Kreuzung K 327 StÃ ¼her Str., K327, Rtg Klattenhof bis Am StÃ ¼he Am StÃ ¼he weiter sÃ ¼dlich folgend bis zur Kreuzung Bassumer Weg Bassumer Weg Ã ¶stlich Rtg. Hengsterholz bis zur Gemeindegrenze weiter sÃ ¼dlich der Gemeindegrenze DÃ ¶tlingen folgend bis zur BundesstraÃ e B 213 folgend Rtg. Wildeshausen bis zur EinmÃ ¼ndung Iserloyer Str., Hockensberg Iserloyer Str. bis zur Kreuzung Aschenstedt / Wildeshauser Str. nÃ ¶rdliche Richtung bis Klosterkamp/Brettorfer Kirchweg Brettorfer Kirchweg, Klosterkamp, Am Gehege, Neerstedter Str. nÃ ¶rdlich Neerstedter Str. entlang bis Zum Schwarzen Moor weiter nÃ ¶rdlich Zum Schwarzen Moor mit Ã bergang Oher Kirchweg Ã ¼ber die Kreuzung weiter nÃ ¶rdlich StraÃ e Zur BÃ ¤ke bis Schinkenweg Ã ¶stlich Schinkenweg bis zur Kirchhatter Str. / L 872 diese nÃ ¶rdlich folgend bis zum Ausgangspunkt Rhader Sand, Rtg. Kirchhatten 15.1.2017 Landkreis Cloppenburg Von der AufmÃ ¼ndung DÃ ¼ffendamm auf die Oldenburger StraÃ e in Nikolausdorf nach SÃ ¼den, weiter entlang Beverbrucher Damm bis zur GroÃ enknetener StraÃ e, dieser und der Beverbru-cher StraÃ e in westlicher Richtung folgend bis zur Vehne, entlang dieser nach SÃ ¼den folgend bis zur Tweeler StraÃ e, entlang dieser nach Norden bis zur Tweeler StraÃ e 8, von dort nach Westen entlang Schlichtenmoor, Roslaes HÃ ¶he, Allensteiner StraÃ e bis zur TannenkampstraÃ e, entlang dieser in nÃ ¶rdlicher Richtung bis zur Beverbrucher StraÃ e, weiter in westlicher Richtung Ã ¼ber Varrelbuscher StraÃ e bis zur StraÃ e Auf'm Halskamp, entlang dieser und WÃ ¤tkamp bis zur Pe-tersfelder StraÃ e. Dieser nach Westen und Norden folgend bis zur ThÃ ¼ler StraÃ e. Weiter Ã ¼ber Sandrocken, Zum Richtemoor und Brockenweg bis zur GroÃ en Aue, dieser in nÃ ¶rdlicher Rich-tung folgend bis HÃ ¶he GlaÃ dorfer Graben, von dort nach Osten auf die Garreler StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis zur HauptstraÃ e in AumÃ ¼hlen, dieser in Ã ¶stlicher Richtung folgend und entlang MoorstraÃ e bis zur Vehne, entlang dieser in sÃ ¼dlicher Richtung bis zum Was-serzug von Barken-Tange, diesem in Ã ¶stlicher und sÃ ¼dlicher Richtung folgend bis zur StraÃ e Barkentange und von dort in Ã ¶stlicher Richtung Ã ¼ber DÃ ¼ffendamm zum Ausgangspunkt 17.1.2017 Landkreis Northeim Ortschaften Edesheim, Hohnstedt, Hollenstedt und StÃ ¶ckheim der Stadt Northeim sowie die Ortschaften Vogelbeck, SÃ ¼lbeck und DrÃ ¼ber der Stadt Einbeck. B3 / Wirtschaftsweg in HÃ ¶he RosenplÃ ¤nter , Richtung Vogelsburg  weiter in Richtung Ahlshausen  entlang der sÃ ¼dwestlichen Ortslage von Ahlshausen und sÃ ¼dlichen Ortslage von Sievershausen  Waldrand Westerberg bis zum ersten Feldweg in Richtung Eboldshausen  Feldweg bis K618  sÃ ¼dwestlicher Ortsrand von Eboldshausen bis zur K403  K403 in nordÃ ¶stliche Richtung bis zur Abzweigung des Feldweges Richtung A7- Feldweg folgend in Ã ¶stliche Richtung bis zur Schnittstelle A7- A7 in sÃ ¼dliche Richtung folgend bis zur Schnittstelle mit der L572  L572 in nordÃ ¶stliche Richtung folgend bis zur EinmÃ ¼ndung des WeiÃ en Budenweges   VerlÃ ¤ngerung des WeiÃ en Budenweges  in Ã ¶stliche Richtung bis zur Schnittstelle mit dem Fluss Leine  Luftlinie in Ã ¶stliche Richtung bis zum sÃ ¼dlichen Ortsrand von Hollenstedt  gedachte Linie in Ã ¶stliche Richtung weiter entlang des sÃ ¼dlichen bebauten Ortsrandes von Hollenstedt  weiter in Ã ¶stliche Richtung entlang des Wirtschaftsweges bis zum Teich im Verlauf des Baches BÃ ¶lle - gedachte Linie entlang des Ã ¶stlichen Randes der DomÃ ¤ne Wetze  weiter Ã ¼ber den Hundeberg bis zur K506  am Ã ¶stlichen Ortsrand von Buensen bis zur EinmÃ ¼ndung der StraÃ e Am Plackmorgen   der StraÃ e Am Plackmorgen  in nÃ ¶rdliche Richtung folgend bis zur EinmÃ ¼ndung in die K505  K505 in nordÃ ¶stliche Richtung bis zum Ortsrand von SÃ ¼lbeck folgend  westlich des bebauten Gebietes von SÃ ¼lbeck bis zum Schnittpunkt L572 / DeichstraÃ e   gedachte Linie in nordÃ ¶stliche Richtung durch das HochwasserrÃ ¼ckhaltebecken bis zur B3 / Weg zum RosenplÃ ¤nter  (Ausgangspunkt) 18.1.2017 Landkreis Oldenburg  Ausgangspunkt im Osten ist die Kreisgrenze Oldenburg zur Wesermarsch am Stedinger Kanal und die Gemeindegrenze Hude/Ganderkesee  Gemeindegrenze Hude/Ganderkesee sÃ ¼dlich bis zur L 867 folgen  L 867 Richtung Hude bis Kreuzung K 224  der K 224 sÃ ¼dlich entlang bis Kreuzung K 226 in Vielstedt  K 226 (Vielstedter StraÃ e) sÃ ¼dlich Ã ¼ber L 888 durch Steinkimmen zur Gemeindegrenze zu Hatten  Gemeindegrenze Hatten/Ganderkesee sÃ ¼dlich folgen bis zur Gemeindegrenze DÃ ¶tlingen  Gemeindegrenze DÃ ¶tlingen/Hatten westlich Ã ¼ber Gemeindegrenze GroÃ enkneten/Hatten bis zur L 871 folgen  L 871 bis Huntloser Kreisel  ab Huntlosen Kreisel K 337 folgen bis Kreuzung L 870 (Sager StraÃ e) in Hengstlage  L 870 nÃ ¶rdlich bis Abbiegung EichenstraÃ e  EichenstraÃ e / Friedensweg bis Ende der StraÃ e; ab dort der KorrbÃ ¤ke flussabwÃ ¤rts folgen bis zur L 847  L 847 bis Abzweigung FladderstraÃ e  FladderstraÃ e/ Zum Fladder / Am Schlatt / RheinstraÃ e bis Kreisel in Wardenburg  Ab Kreisel die K 235 (Astruper StraÃ e) bis Autobahn A 29  A 29 nÃ ¶rdlich folgen bis Abfahrt Sandkrug  ab dort K 346 bis Bahnhof Sandkrug; ab Bahnhof Sandkrug K 314 Richtung Kirchhatten bis Abzweigung Sandweg  Sandweg folgen bis DorfstraÃ e in HatterwÃ ¼sting  ab DorfstraÃ e zur Hatter LandstraÃ e (L 872)  L 872 Richtung Stadt Oldenburg bis Wulfsweg folgen  Wulfsweg Ã ¼ber Ossendamm zum HemmelsbÃ ¤ker Kanal  HemmelsbÃ ¤ker Kanal flussabwÃ ¤rts bis Milchweg  Milchweg Ã ¼ber Im Tiefengrund zur Kreuzung L 871 (DorfstraÃ e)  L 871 durch Altmoorhausen Ã ¼ber die L 868 in Linteler StraÃ e  Linteler StraÃ e bis Abzweigung Schnitthilgenloh in Lintel  Schnitthilgenloh Ã ¼ber Dammannweg zur Linteler BÃ ¤ke  von Linteler BÃ ¤ke zum Geestrandgraben  Geestrandgraben flussabwÃ ¤rts bis zur Kreisgrenze Oldenburg/Wesermarsch  Kreisgrenze Oldenburg/Wesermarsch Ã ¶stlich folgen bis Ausgangspunkt am Stedinger Kanal 24.1.2017 Landkreis Cloppenburg Von der Kreisgrenze mit dem Landkreis Oldenburg in westlicher Richtung entlang GroÃ enknetener StraÃ e und Beverbrucher StraÃ e bis zur Vehne, entlang dieser in nordwestlicher und nÃ ¶rdlicher Richtung bis PeterstraÃ e in Petersdorf, entlang dieser in nÃ ¶rdlicher Richtung und entlang Am Streek bis zur MoorstraÃ e, entlang dieser in Ã ¶stlicher Richtung bis zur Vehne, entlang dieser in nÃ ¶rdlicher Richtung bis zur HauptstraÃ e, entlang dieser in nordÃ ¶stlicher Richtung bis zur Kreisgrenze, dieser in sÃ ¼dlicher Richtung folgend bis Ausgangspunkt an der GroÃ enknetener StraÃ e 23.1.2017 Landkreis Cloppenburg Von der Kreisgrenze an der Lethe entlang MÃ ¼hlenweg bis zum Beverbrucher Damm, weiter Richtung SÃ ¼den bis zur Hochspannungsleitung HÃ ¶he Beverbrucher Damm 15a, der Hochspannungsleitung nach Westen folgend bis SÃ ¼dstraÃ e, entlang dieser in sÃ ¼dlicher Richtung bis Schuldamm, diesem in westlicher Richtung folgend bis WeiÃ dornweg, entlang diesem in nordwestlicher Richtung bis LetherfeldstraÃ e, entlang dieser nach Westen und weiter in nordwestlicher Richtung Ã ¼ber Hinterm Forde, Lindenweg, GrÃ ¼ner Weg bis zur HauptstraÃ e in Petersdorf. Dieser in Ã ¶stlicher Richtung folgend bis zur BaumstraÃ e, dieser nach Norden folgend bis zum Oldenburger Weg. Entlang diesem in Ã ¶stlicher Richtung bis HÃ ¼lsberger StraÃ e, von dort ca. 230 m nach Norden, dann in nordÃ ¶stlicher Richtung parallel zur Kartz-von-Kameke-Allee Ã ¼ber Kartzfehner Weg bis zum Feldweg, der von der HauptstraÃ e 75 kommend in nordwestlicher Richtung verlÃ ¤uft. Diesem Weg ca. 430 m weiter nach Nordwesten folgend bis zum Graben/Wasserzug. Diesem in nordÃ ¶stlicher Richtung folgend bis zum Lutzweg. Diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur HauptstraÃ e und dieser in nÃ ¶rdÃ ¶stlicher Richtung folgend bis zur Kreisgrenze und entlang dieser nach SÃ ¼den zum Ausgangspunkt am MÃ ¼hlenweg 23.1.2017 NORDRHEIN-WESTFALEN Landkreis Soest Breienweg (Schmerlecke) in nÃ ¶rdlicher Richtung bis Aahweg, Aahweg bis K49, K49 in Ã ¶stlicher Richtung bis Hahnebrink, Hahnebrink bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis B55, B55 in sÃ ¼dlicher Richtung bis zur BrÃ ¼cke am VÃ ¶llinghauser Weg, VÃ ¶llinghauser Weg in Ã ¶stlicher Richtung bis BahnhofstraÃ e, BahnhofstraÃ e in sÃ ¼dlicher Richtung bis HÃ ¶he A44, den Eisenbahngleisen folgend in sÃ ¼dlicher Richtung bis Mellricher StraÃ e (AnrÃ ¶chte), Mellricher StraÃ e in westlicher Richtung bis AnrÃ ¶chter StraÃ e/K23, K23/AnrÃ ¶chter StraÃ e bis MittelstraÃ e, MittelstraÃ e bis SchÃ ¼tzenstraÃ e, SchÃ ¼tzenstraÃ e in westlicher Richtung bis DorfstraÃ e, DorfstraÃ e bis Soestweg, Soestweg in westlicher Richtung bis Zum Kirchenholz, Zum Kirchenholz in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e/L747 in westlicher Richtung bis zur Gemeindegrenze/Neuengeseker Warte, Gemeindegrenze von AnrÃ ¶chte in nÃ ¶rdlicher Richtung bis Gemeindegrenze Erwitte, Gemeindegrenze Erwitte in nord-westlicher Richtung bis Seringhauser StraÃ e, Seringhauser StraÃ e 100 m in Ã ¶stlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis Breienweg (Schmerlecke) 8.1.2017 Landkreis GÃ ¼tersloh Im Norden: Verl: Kreuzung Schillingweg/Reckerdamm; Ã ¶stliche Richtung Frickenweg bis Ã sterwieher StraÃ e sÃ ¼dliche Richtung Bornholter StraÃ e; nord-/Ã ¶stliche Richtung bis MarienstraÃ e Im Osten: MarienstraÃ e sÃ ¼d-/Ã ¶stliche Richtung bis Verl/Kaunitz Alter Postweg, westliche Richtung auf FÃ ¼rstenstraÃ e, sÃ ¼dliche Richtung auf DelbrÃ ¼cker StraÃ e bis Kreisgrenze und entlang der Kreisgrenze Im SÃ ¼den: Rietberg/Westerwiehe: Kreisgrenze Entenweg nord-/Ã ¶stliche Richtung Im ThÃ ¼le, nÃ ¶rdliche Richtung Im Plumpe Im Westen: Im Plumpe nÃ ¶rdliche Richtung Westerwieher StraÃ e, westliche Richtung Zum Sporkfeld, nÃ ¶rdliche Richtung Neuenkirchener StraÃ e, nord-/westliche Richtung Lange StraÃ e, nÃ ¶rdliche Richtung Langer Schemm bis auf Reckerdamm 11.1.2017 Landkreis Kleve SÃ ¼den: SchloÃ  Bellinghoven  Schlossstr. SÃ ¼dlich folgen bis Wilhelmstr.  nordwestlich folgen  dabei Schleuvenshof passieren  Wilhelmstr. Weiter folgen bis K 7 = Deichstr.  nÃ ¶rdlich Deichstr. Bis Kreuzung Lorstr./Lindackerweg folgen  bis HÃ ¶ferhof folgen  dort westlich folgen bis Rhein  bis Rhein-Kilometer 835 folgen  Westen: im Rhein an Kreisgrenze entlang nordwestlich folgen bis Rees FÃ ¤hre  auf nÃ ¶rdlicher Rheinseite am Krantor nordwestlich folgen  vor dem Rheintor bis Ecke K 18 = Westring nordÃ ¶stlich folgen  im weiteren Verlauf Emmericher Str. bis B 8 = Emmericher Landstr. westlich folgen bis Kreisverkehr B 67 = Reeser Landstr. NordÃ ¶stlich folgen  bis Max-Planck-Str. Ã ¶stlich folgen bis Kreuzung K 19 = Speldroper Str./Kreuzstr.  K 19 = Speldroper Str. Ã ¶stlich folgen  bis HÃ ¶he Mittelburg  Norden: dort GewÃ ¤sser Millinger Meer nÃ ¶rdlich folgen bis HÃ ¶he Hurler Meer folgen  dem SÃ ¼dufer des Hurler Meer Ã ¶stlich folgen  Ã ¼bergehend in Hurler Landwehr  folgen bis Reeser Str.  Kreuzung L 469 = Reeser Str.  Rees Empel  bis B 67  Schwarzer Weg Kreuzung Schwarze Furth  nordÃ ¶stlich folgen bis LehmhÃ ¼ser Str./Schwarze Furth  ab dort Kreisgrenze Ã ¶stlich folgen bis StraÃ e am Wolfstrang.  bis GewÃ ¤sser Am Wolfstrang folgen  diesem GewÃ ¤sser  in Richtung HÃ ¼lkenbergshof sÃ ¼dÃ ¶stlich folgen. In Rees Haldern in HÃ ¶he Wertherbrucher Str.  Halfmannshof der Gabelung Wasserlauf Wolfsstrang und KlÃ ¼ttenveengraben dem KlÃ ¼ttenveengraben sÃ ¼dlich weiter folgen bis Kreisgrenze in HÃ ¶he von Stufenbergshof  der Kreisgrenze sÃ ¼dwestlich folgen bis SchloÃ  Bellinghoven 18.1.2017 Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de l'AVEYRON: CASTELMARY LA SALVETAT-PEYRALES TAYRAC 14.1.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AUGE FORS LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 21.1.2017 Les communes suivantes dans le dÃ ©partement du GERS MANSEMPUY SAINT-ANTONIN SEREMPUY 14.1.2017 AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BARCUGNAN BARS BERNEDE BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTEX-D'ARMAGNAC CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CRAVENCERES CUELAS DUFFORT EAUZE ESPAS ESTANG ESTIPOUY GEE-RIVIERE LAAS LANNUX LAUJUZAN LE BROUILH-MONBERT LOUBERSAN MANAS-BASTANOUS MANCIET MARSEILLAN MAULEON-D'ARMAGNAC MAUPAS MIRANNES MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONTAUT MONT-DE-MARRAST MONTESQUIOU MORMES NOGARO PALLANNE PERCHEDE PONSAN-SOUBIRAN POUYLEBON PROJAN REANS RICOURT RIGUEPEU SAINT-ARAILLES SAINT-CHRISTAUD SAINTE-AURENCE-CAZAUX SAINTE-CHRISTIE-D'ARMAGNAC SAINTE-DODE SAINT-JUSTIN SAINT-MEDARD SAINT-MICHEL SAINT-OST SALLES-D'ARMAGNAC SAUVIAC SEAILLES SEGOS TILLAC TOUJOUSE VIOZAN 4.2.2017 BEAUMONT LAURAET MOUCHAN 9.1.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX SERON 9.1.2017 FONTRAILLES GUIZERIX LARROQUE PUNTOUS SADOURNIN 4.2.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR BAHUS-SOUBIRAN BOURDALAT BUANES CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS FARGUES HONTANX LATRILLE LE VIGNAU LUSSAGNET MAURIES MIRAMONT-SENSACQ MONTEGUT PERQUIE RENUNG SAINT-AGNET SAINT-LOUBOUER SARRON SORBETS VIELLE-TURSAN 4.2.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE MONBAHUS MONVIEL SEGALAS VILLEBRAMAR 14.1.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BARZUN GOMER HOURS LIVRON LUCGARIER 14.1.2017 AAST ESPOEY GER PONSON-DEBAT-POUTS PONSON-DESSUS 21.1.2017 GARLIN 4.2.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC BOURNAZEL CARMAUX COMBEFA CORDES-SUR-CIEL LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL LE SEGUR MONESTIES MOUZIEYS-PANENS SAINT-BENOIT-DE-CARMAUX SAINTE-GEMME SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SALLES TREVIEN VIRAC 14.1.2017 Les communes suivantes dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE 14.1.2017 (b) the following entry for Croatia is inserted between the entries for France and Hungary: Member State: Croatia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Dio opÃ ine PitomaÃ a, naselja KriÃ ¾nica u VirovitiÃ ko- podravskoj Ã ¾upaniji koji se nalazi na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N45,9796; E17,3669 20.1.2017 (c) the entries for Hungary, the Netherlands and Poland are replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, valamint CsongrÃ ¡d Ã ©s BÃ ¡cs-Kiskun megye az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259, N46.447194, E19.65843; N46.682422, E19.638406, az N46.685278, E19.64, N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, Ã ©s az N46.485451 Ã ©s az E20.027345, N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922 Ã ©s az N46.558306 Ã ©s az E19.465675, valamint az N46.422366 Ã ©s az E19.759126 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 21.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, Ã ©s az N46.244069 Ã ©s az E19.555064 Ã ©s az N46.287484, E19.563459, N46.224517 Ã ©s az E19.412833, valamint az N46.344569 Ã ©s az E19.405611 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 19.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, Ã ©s az N46.762825 Ã ©s az E19.857375, valamint N46.741042 Ã ©s az E19.721741 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.1.2017 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak az N46.951822 Ã ©s az E21.603480, Ã ©s az N46.965659 Ã ©s az E21.604064, vaalmint az N46.95549 Ã ©s az E21.586925 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.1.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083; N46.652, E20.2082 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 17.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, valamint az N46.654794 Ã ©s az E20.948188, valamint az N46.5884, E20.9991 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint SzabadkÃ ­gyÃ ³s Ã ©s MedgyesbodzÃ ¡s-GÃ ¡bortelep telepÃ ¼lÃ ©sek teljes belterÃ ¼lete 14.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.1.2017 CsongrÃ ¡d megye Szegedi jÃ ¡rÃ ¡sÃ ¡nak az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 8.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi jÃ ¡rÃ ¡sÃ ¡nak az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©sze 13.1.2017 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Hiaure  Vanaf splitsing Hantumerweg  Seepmaweg de Seepmaweg volgen in westelijke richting, overgaand in de Langeweg  De Langeweg volgen tot aan de Nesserweg  De Nesserweg volgen in westelijke richting, overgaand in de Dongeraweg  De Dongeraweg volgen tot aan de Bollingwier  De Bollingwier volgen in zuidelijke richting tot aan de Bartensweg  De Bartensweg volgen in zuidelijke richting tot aan de Grytmansweg  De Grytmansweg volgen in zuidelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidelijke richting tot aan de waterloop (Jellegat)  De waterloop (Jellegat) volgen in zuidelijke richting tot aan de Lauwersseeweg  De Lauwersseeweg (N361) volgen in zuidwestelijke richting tot aan de Rondweg West  De Rondweg West volgen in noordelijke richting tot aan de Birdaarderstraatweg  De Birdaarderstraatweg volgen in westelijke richting tot aan de Klaarkampsterweg  De Klaarkampsterweg volgen in noordelijke richting tot aan de Tange  De Tange volgen in noordoostelijke richting tot aan de Buorren  De Buorren volgen in noordelijke richting tot aan de Van Kleffensweg  De Van Kleffensweg volgen in westelijke richting tot de watergang (Raardervaart)  De watergang (Raardervaart) overgaand in Holwertervaart volgen in noordwestelijke richting tot aan de Heilige weg  De Heilige weg volgen in noordoostelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidoostelijke richting tot aan de Poeleweg  De Poeleweg volgen in noordelijke richting overgaand in de Lania  De Lania volgen tot de kruising van de Holleweg  Fetseweg  Vanaf de kruising van de Holleweg  Fetseweg de watergang volgen in noordoostelijke  noordelijke richting tot aan de splitsing van de Hantumerweg  Ternaarderweg  De Hantumerweg volgen in noordelijke richting tot aan de splitsing van de Hantumerweg  Seepmaweg 9.1.2017 Kamperveen  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763  De N763 volgend in zuidelijke richting tot aan de N308  De N308 volgend in westelijke richting tot aan de Polweg  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer  Het Drontermeer volgend in noordelijke richting tot aan de N307  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg 8.1.2017 Boven Leeuwen  Vanaf de kruising van de N323 en de rivier de Waal, de Waal volgen in oostelijke richting tot aan de Noord Zuid  De Noord Zuid volgen in zuidelijke richting overgaand in Noord Zuidweg overgaand in de N322 tot aan de Houtsestraat  De Houtsestraat volgen in oostzuidelijke richting tot aan de Meerstraat  De Meerstraat volgen in zuidelijke richting tot aan de Schutlakenstraat  De Schutlakenstraat volgen in oostelijke richting tot aan de Scharenburg  De Scharenburg volgen in zuidelijke richting tot aan de Molenweg  De Molenweg volgen in zuidwestelijke richting overgaand in zuidelijke richting tot aan de Broerstraat  De Broerstraat volgen in westelijke richting overgaand in zuidelijke richting overgaand in de Zelksestraat tot aan de Neersteindsestraat  De Neersteindsestraat volgen in westelijke richting tot aan de N329  De N329 volgen in zuidelijke richting tot aan de Munsedijk  De Munsedijk volgen in noordelijke richting overgaand in westelijke richting overgaand in Blauwe Sluis, overgaand in Bovendijk volgend in zuidwestelijke richting tot aan de Heerstraat  De Heerstraat volgend in westelijke richting, overgaand in Velddijksestraat in zuidelijke richting tot aan de Hoogstraat  De Hoogstraat volgen in westelijke richting tot aan de Den Hoedweg  De Den Hoedweg volgen in noordelijke richting tot aan de Dijkgraaf de Leeuwweg  De Dijkgraaf Leeuwweg volgen in westelijke richting tot aan de Wolderweg  De Wolderweg volgen in noordelijke richting overgaand in westelijke richting tot aan de Nieuweweg  De Nieuweweg volgen in noordelijke richting tot aan de N322  De N322 volgen in oostelijke richting tot aan de N323.  1De N323 volgen in noordelijke richting tot aan de rivier de Waal 10.1.2017 Stolwijk  Vanaf de kruising van de Lange Tiendweg (Gouderak) en de Beijersewegje, de Beijersewegje volgen in westnoordelijke richting tot aan de Gouderakse Tiendweg  De Gouderakse Tiendweg volgen in oostelijke richting tot aan de N207  De N207 volgen in noordelijke richting tot aan de N228  De N228 volgen in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Grote Haven  De Grote Haven volgen in zuidelijke richting overgaand in de Bredeweg overgaand in de West Vlisterdijk overgaand in oostelijke richting overgaand in zuidelijke richting tot aan de Franse Kade  De Franse Kade volgen in zuidelijke richting tot aan de Bovenberg  De Bovenberg volgen in westelijke richting tot aan de Kadijk  De Kadijk volgen in westelijke richting tot aan de N207  De N207 volgen in zuidelijke richting tot aan de Benedenberg  De Benedenberg volgen in westelijke richting overgaand in Zuidbroek tot aan de Zuidbroekse Opweg  De Zuidbroekse Opweg volgen in noordelijke richting tot aan de Oosteinde  De Oosteinde volgen in westelijke richting tot aan de Dorpsstraat  De Dorpsstraat volgen in westnoordelijke richting overgaand in de Kerkweg tot aan de Graafkade  De Graafkade volgen in oostnoordelijke richting tot aan de Wellepoort  De Wellepoort volgen in westnoordelijke richting tot aan de Achterwetering (Water)  De Achterwetering volgen in oostnoordelijke richting tot aan de Stolwijkervliet (Water)  De Stolwijkervliet (Water) volgen in westnoordelijke richting tot aan de Lange Tiendweg  De Lange Tiendweg volgen in oostnoordelijke richting tot aan de Beijersewegje 13.1.2017 Zoeterwoude  Vanaf de kruising A4/N11, de A4 volgen in noordelijke richting tot aan kruising A4/N446  De N446 (Doespolderweg, Ofwegen, Kerkweg, Kruisweg) volgen in zuidoostelijke richting tot aan de Woudwetering (Water)  De Woudwetering volgen in zuidelijke richting tot aan de Oude Rijn (Water)  De Oude Rijn volgen in oostelijke richting tot aan de N209/Gemeneweg  De N209/Gemeneweg volgen in zuidelijke richting tot aan de Hoogeveenseweg  De Hoogeveenseweg volgen in oostelijke richting tot aan de Heereweg  De Heereweg volgen in oostelijke richting overgaand in Dorpsstraat tot aan de Slootweg  De Slootweg volgen in noordoostelijke richting tot aan de AziÃ «weg  De AziÃ «weg volgen in zuidelijke richting tot aan de Europaweg  De Europaweg volgen in zuidwestelijke richting tot aan de N206  De N206 volgen in noordwestelijke richting tot aan de A4  De A4 volgen in noordoostelijke richting tot aan kruising A4/N11 17.1.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 5.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis 10.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie), obszar biegnie w kierunku pÃ ³Ã nocno -wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo  wschodni i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo  zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulic Ã KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S 3, idÃ c skrajem lasu, do ul. Kwiatu Paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu Paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z liniÃ energetycznÃ , po czym biegnie w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim do skraju lasu, oddalonego o ok. 250 m od zabudowy mieszkalnej znajdujÃ cej siÃ w miejscowoÃ ci Bolemin. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ skraju lasu, po jego pÃ ³Ã nocnej czÃÃ ci, do drogi krajowej nr 22, po czym skrÃca w kierunku pÃ ³Ã nocnym i biegnie wzdÃ uÃ ¼ drogi krajowej nr 22, mijajÃ c zachodu miejscowoÃ ci DziersÃ awice oraz MiÃdzylesie, do skrzyÃ ¼owania drogi krajowej nr 22 z drogami na miejscowoÃ ci: Krasowiec i BiaÃ obÃ ocie. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, aÃ ¼ do skraju lasu, z prawej strony drogi krajowej nr 22, w kierunku Gorzowa Wlkp. (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej ul. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w Wlkp.), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miasta GorzÃ ³w Wlkp. i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wlkp. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa Wlkp., gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu gorzowskiego i miasta GorzÃ ³w Wlkp. i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodni, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 11.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: Wapowce, Ã Ãtownia i BeÃ win w gminie PrzemyÃ l oraz Tarnawce w gminie Krasiczyn. Obszar ograniczony: Od strony pÃ ³Ã nocnej wzdÃ uÃ ¼ granicy pÃ ³Ã nocnej miejscowoÃ ci BeÃ win obejmujÃ c tÃ miejscowoÃ Ã , dalej linia obszaru biegnie w kierunku pÃ ³Ã nocnym do granicy lasu i 0,5 km w gÃ Ã b lasu. W tym miejscu zmiana przebiegu granicy w stronÃ wschodniÃ i dalej terenem leÃ nym do miejscowoÃ ci Ã Ãtownia, obejmujÃ c tÃ miejscowoÃ Ã  dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 884 i dalej przez rzekÃ San, nastÃpnie wzdÃ uÃ ¼ jej zachodniego brzegu do miejscowoÃ ci Tarnawce obejmujÃ c od strony poÃ udniowej tÃ miejscowoÃ Ã  i dalej linia obszaru przebiega w kierunku zachodnim w stronÃ rzeki San, przekracza jÃ poniÃ ¼ej zakola rzeki biegnÃ c dalej wzdÃ uÃ ¼ poÃ udniowego jej brzegu w kierunku pÃ ³Ã nocno-zachodnim aÃ ¼ do drogi wojewÃ ³dzkiej nr 884 omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Korytniki. Dalej w kierunku pÃ ³Ã nocno zachodnim zmieniajÃ c kierunek na pÃ ³Ã nocny litym terenem leÃ nym w kierunku skraju lasu omijajÃ c od zachodniej strony GÃ ³rÃ KarczmarowÃ zmieniajÃ c kierunek na pÃ ³Ã nocno wschodni i biegnie nadal przez obszar leÃ ny do granicy lasu wyznaczonej przez drogÃ utwardzonÃ Ã ÃtowiankÃ. W tym miejscu zmienia kierunek i biegnie na poÃ udnie skrajem lasu wzdÃ uÃ ¼ drogi utwardzonej Ã Ãtowianka do miejscowoÃ ci BeÃ win skÃ d zaczÃto opis 8.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulicy Ã ubinowej z TopolowÃ w miejscowoÃ ci Deszczno idÃ c w kierunku pÃ ³Ã nocnym okoÃ o 30 metrÃ ³w, linia skrÃca w kierunku wschodnim przy posesji Topolowa 10 potem linia przecina sieÃ  energetycznÃ i zmierza w kierunku punktu granicznego oddziaÃ Ã ³w leÃ nych nr 19 i 20 NadleÃ nictwa Skwierzyna, nastÃpnie linia przebiega ulicÃ BorkowskÃ w miejscowoÃ ci Brzozowiec i dalej ulicÃ BorkowskÃ do skrzyÃ ¼owania z ulicÃ GorzowskÃ . NastÃpnie w tym samym kierunku (poÃ udniowym) wchodzi w ulicÃ SzkolnÃ i dochodzi do skrzyÃ ¼owania z ulicÃ LeÃ nÃ . Dalej linia biegnie wzdÃ uÃ ¼ ulicy LeÃ nej przechodzÃ c przez tory PKP relacji GorzÃ ³w Wlkp.- Skwierzyna, dochodzÃ c wzdÃ uÃ ¼ ulicy Przejazdowej do rozwidlenia ulic i dalej zmienia kierunek na poÃ udniowo-zachodni wchodzÃ c w las do drogi ekspresowej S3, po czym przecina punkt oddziaÃ u leÃ nego nr 89, 90, 110 i 111 oraz 113, 112, 135 i 134, nastÃpnie nr 138, 139, 182 i 183 i nastÃpnie skrÃca w kierunku pÃ ³Ã nocno-zachodnim do przeciÃcia punktu oddziaÃ u leÃ nego nr 119,120,142 i 143 i dalej do oddziaÃ Ã ³w nr 82, 83, 102, 103. NastÃpnie biegnie wzdÃ uÃ ¼ oddziaÃ Ã ³w 82 i 83 biegnÃ c w tym samym kierunku do Ã uku drogi powiatowej nr 1397F rozdzielajÃ cej miejscowoÃ ci Orzelec i Bolemin. Dalej w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Orzelec przy skrzyÃ ¼owaniu z drogÃ osiedlowÃ w Orzelcu a drogÃ w kierunku miejscowoÃ ci DziersÃ awice. NastÃpnie linia przebiega pomiÃdzy zabudowaniami w miejscowoÃ ci DziersÃ awice o numerach 11 i 12 a nastÃpnie do skrzyÃ ¼owania ulic: DziersÃ awickiej i Kolonijnej. Potem linia graniczna obszaru przebiega wzdÃ uÃ ¼ Kolonijnej do skrzyÃ ¼owania z ulicÃ KolonijnÃ w BiaÃ obÃ ociu (droga powiatowa nr 1395F) miÃdzy posesjami nr 37 i 10 wzdÃ uÃ ¼ granicy obrÃbu BiaÃ obÃ ocie i Glinik do ulicy KarniÃ skiej przy posesji nr 7 w Gliniku. Dalej linia biegnie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Niebieskiej 4 w Deszcznie, nastÃpnie wzdÃ uÃ ¼ ulicy Niebieskiej okoÃ o 150 metrÃ ³w w kierunku posesji nr 2, a nastÃpnie zmienia kierunek przecinajÃ c drogÃ ekspresowÃ S 3 w kierunku skrzyÃ ¼owania ulic Lubuska i LeÃ na przy posesji Lubuska 49 w Deszcznie (pod liniÃ granicznÃ numeracja posesji roÃ nie) w kierunku na SkwierzynÃ, a nastÃpnie linia przechodzÃ c przez posesjÃ Lubuska 45, linia biegnie do punktu rozpoczÃcia opisu 13.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: Lubuskiej i SkwierzyÃ skiej w Deszcznie linia biegnie wzdÃ uÃ ¼ ulicy SkwierzyÃ skiej w kierunku pÃ ³Ã nocno  wschodnim do ulicy Wietrznej w Osiedlu PoznaÃ skim, nastÃpnie ulicÃ WietrznÃ za posesjÃ nr 96 w kierunku ulicy SkwierzyÃ skiej przy posesjach nr 44 i 45 przecina ulicÃ BrzozowÃ miÃdzy posesjami nr 36 i 37, nastÃpnie biegnie w kierunku pÃ ³Ã nocno-wschodnim w kierunku skrzyÃ ¼owania ulic Olchowa i Nowa, a nastÃpnie zmienia kierunek na wschÃ ³d i biegnie pomiÃdzy posesjami nr 71 i 72 w miejscowoÃ ci Borek do skrzyÃ ¼owania drogi leÃ nej ze zjazdem na posesjÃ nr 75 w m. Borek. NastÃpnie linia przebiega w kierunku poÃ udniowo-wschodnim do punktu granicznego oddziaÃ Ã ³w leÃ nych nr 9,10,15 i 16 (NadleÃ nictwo Skwierzyna). NastÃpnie linia biegnie Ã ukiem w kierunku poÃ udniowym przez las do punktu miÃdzy oddziaÃ ami nr 21, 22, 27 i 28 oraz dalej do skrzyÃ ¼owania ulicy: Gajowej z ulicÃ Nad WaÃ em oraz drogÃ powiatowÃ nr 1398F w Brzozowcu. Potem w kierunku poÃ udniowo-wschodnim do posesji nr 8 pomiÃdzy ulicami Nad WaÃ em i BorkowskÃ do zaÃ amania linii energetycznej, a nastÃpnie przebiega pomiÃdzy posesjami nr 25b i 26a w Brzozowcu (ulica Polna). NastÃpnie linia idzie w kierunku poÃ udniowozachodnim przecinajÃ c linie kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna oraz drogÃ relacji GorzÃ ³w Wlkp.  Skwierzyna  (ul. Gorzowska). NastÃpnie linia biegnie dalej w tym samym kierunku do punktu oddziaÃ owego nr 65 i 66 po czym zmienia kierunek do punktu oddziaÃ owego nr 89-90, 110-111 w linii do punktu nr 92,93,113 i 114, nastÃpnie do punktu nr 74, 75, 95, 96, by przeciÃ Ã  w pÃ ³Ã nocnej czÃÃ ci jezioro Glinik. Dalej linia biegnie do punktu oddziaÃ owego nr 53, 54, 77, 78 oraz do punktu nr 38, 39 przecinajÃ c drogÃ powiatowÃ 1397F. Dalej przebiega wzdÃ uÃ ¼ granic oddziaÃ Ã ³w nr 38,39 do skraju lasu. Potem linia wchodzi ze skraju lasu w ulicÃ SÃ owiczÃ i przebieg wzdÃ uÃ ¼ ulicy SÃ owiczej w kierunku pÃ ³Ã nocno-zachodnim do skrzyÃ ¼owania z drogÃ . NastÃpnie biegnie do skrzyÃ ¼owania z ulicÃ SikorkowÃ i do KukuÃ czej. Potem biegnie w kierunku pÃ ³Ã nocnozachodnim w linii prostej do ulicy Niebieskiej w Deszcznie przy posesji nr 5 i dalej w kierunku pÃ ³Ã nocnowschodnim wzdÃ uÃ ¼ posesji ul. Niebieska 5 przecina drogÃ ekspresowa S 3 oraz liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej w kierunku do punktu poczÃ tku opisu 13.1.2017 W wojewÃ ³dztwie maÃ opolskim: teren miejscowoÃ ci: KonaszÃ ³wka (gm. KsiÃ Ã ¼ Wielki), KsiÃ Ã ¼ Wielki (gm. KsiÃ Ã ¼ Wielki), Wielka WieÃ  (KsiÃ Ã ¼ Wielki), CzÃstoszowice (gm. KsiÃ Ã ¼ Wielki), MaÃ oszÃ ³w (gm. KsiÃ Ã ¼ Wielki), Cisia Wola (gm. KsiÃ Ã ¼ Wielki), Mianocice (gm. KsiÃ Ã ¼ Wielki) 13.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 18.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis 17.1.2017 W wojewÃ ³dztwie maÃ opolskim: od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa maÃ opolskiego wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w (gm. PaÃ ecznica)  do drogi powiatowej nr 1253 K; Od strony zachodniej: od pÃ ³Ã nocnej granicy miejscowoÃ ci BolÃ ³w drogÃ powiatowÃ nr 1253 K w kierunku poÃ udniowo-zachodnim i dalej drogÃ powiatowÃ nr 1254 K  do skrzyÃ ¼owania z drogÃ gminnÃ nr 160164 K w miejscowoÃ ci SudoÃ ek (gm. PaÃ ecznica). NastÃpnie tÃ drogÃ do miejscowoÃ ci Pieczonogi (gm. PaÃ ecznica)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1259 K. DrogÃ powiatowÃ nr 1259 K w kierunku poÃ udniowo-wschodnim przez ok. 250 m, a nastÃpnie drogÃ lokalnÃ w kierunku poÃ udniowo-wschodnim przez ok. 250 m i dalej drogÃ lokalnÃ w kierunku poÃ udniowym do granicy administracyjnej miejscowoÃ ci Pieczonogi i Szczytniki-Kolonia (gm. PaÃ ecznica). WzdÃ uÃ ¼ tej granicy w kierunku zachodnim przez ok. 900 m do cieku wodnego (rowu melioracyjnego) i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowym, a nastÃpnie poÃ udniowo-wschodnim w miejscowoÃ ci Szczytniki-Kolonia i KlimontÃ ³w (gm. Proszowice)  do drogi wojewÃ ³dzkiej nr 776; Od strony poÃ udniowej: od cieku wodnego w miejscowoÃ ci KlimontÃ ³w (Stara WieÃ ) wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 776 w kierunku pÃ ³Ã nocnym a nastÃpnie wschodnim  do granicy wojewÃ ³dztwa maÃ opolskiego; Od strony wschodniej: wzdÃ uÃ ¼ granicy wojewÃ ³dztwa maÃ opolskiego  od drogi wojewÃ ³dzkiej nr 776 do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w. W wojewÃ ³dztwie Ã wiÃtokrzyskiem  teren miejscowoÃ ci: Bolowiec (gm. Skalbmierz), GunÃ ³w-Kolonia (gm. KazimierzaWielka), GunÃ ³w-WilkÃ ³w (gm. Kazimierza Wielka) 13.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis 25.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279,280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 24.1.2017 W wojewÃ ³dztwie Ã wiÃtokrzyskim: teren miejscowoÃ ci na obszarze powiatu piÃ czowskiego: Zagorzyce, KozubÃ ³w, SmykÃ ³w, ZawarÃ ¼a, ByczÃ ³w, AleksandrÃ ³w, WojsÃ awice, Mozgawa, MÃ odzawy MaÃ e, Bugaj, Nowa WieÃ , TeresÃ ³w (przysiÃ ³Ã ek Kozubowa) 19.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80,81,112,113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8,9,14,15(NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis 26.1.2017 (d) the following entries for Romania and Slovakia are inserted between the entries for Poland and Sweden: Member State: Romania Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Localitatea Pardina, comuna Pardina, judeÃ ul Tulcea. Localitatea se aflÃ  pe braÃ ul Chilia al fluviului DunÃ rea Ã ®n partea de S-E a RomÃ ¢niei, la graniÃ Ã  cu Ucraina 19.1.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  okres Bratislava IV:  celÃ © mestskÃ © Ã asti DevÃ ­n, DÃ ºbravka, LamaÃ   mestskÃ ¡ Ã asÃ ¥ ZÃ ¡horskÃ ¡ Bystrica:  Ã asti PlÃ ¡nky, KrematÃ ³rium a UrnovÃ ½ HÃ ¡j  mestskÃ ¡ Ã asÃ ¥ DevÃ ­nska NovÃ ¡ Ves:  Ã asÃ ¥ juÃ ¾ne od potoka MlÃ ¡ka 20.1.2017  Okres KoÃ ¡ice  okolie: Obce: KostoÃ ¾any nad HornÃ ¡dom, SokoÃ ¾  Okres KoÃ ¡ice  mesto: MestskÃ ¡ Ã asÃ ¥: KoÃ ¡ice-KaveÃ any 27.1.2017 (2) Part B is amended as follows: (a) the entries for Bulgaria, Germany and France are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC VIDIN Municipality of Vidin:  Dunavtzi  Bukovetz  Bela Rada  Ruptzi  Inovo  Pokrayna  Kutovo  Mayor Uzunovo  Dinkovitza  General Marinovo  Slana Bara  Kapitanovtzi  Akatzievo  Antimovo  Tarnyane  Mayor Uzunovo 16.1.2017 Municipality of Bergovo:  Vrav  Kudelim  Gamzovo  Tiyanovtzi 16.1.2017 Municipality of Novo selo:  Florentin  Yasen  Negovanovtzi  Vinarovo 16.1.2017 Municipality of Dimovo:  Mali Drenovetz  Izvor  Shipot  Kostichovtzi  Dalgo pole  Medovnitza  Karbintzi 20.1.2017 Municipality of Ruzhintzi:  Ruzhintzi  Drazhintzi  Belo pole  Rogletz  Drenovetz 20.1.2017 Municipality of Dimovo:  Septemvriitzi  Yarlovitza 20.1.2017 Municipality of Vidin:  Vidin  Novoseltzi 8.1.2017 to 16.1.2017 Municipality of Novo selo:  Novo selo 8.1.2017 to 16.1.2017 Municipality of Dimovo:  Vodnyantzi 12.1.2017 to 20.1.2017 VRATZA Municipality of Vratza:  Beli izvor  Nefela  Vlasatitza  Lilyatche  Tchiren  Kostelevo  Veseletz  Zgorigrad  Vratza 18.1.2017 Municipality of Vratza:  Dabnika 10.1.2017 to 18.1.2017 PLOVDIV Municipality of Sadovo:  Sadovo  Cheshnegirovo 30.1.2017 Municipality of Sadovo:  Milevo 5.2.2017 Municipality of Sadovo:  Popovitsa 30.1.2017 Municipality of Rakovski:  Tchekeritza 18.1.2017 Municipality of Maritza:  Trud 31.1.2017 Municipality of Maritza:  Kalekovtes  Dink  Manole  Manolsko konare  Yasno pole  Krislovo  Zhelyazno  Voyvodinovo  Skutare 5.2.2017 Municipality of Maritza:  Trilistnik  Rogosh  Chekeritza 27.1.2017 to 4.2.2017 Municipality of Rakovski:  Rakovski 19.1.2017 to 30.1.2017 Municipality of Brezovo:  Padarsko 28.1.2017 to 5.2.2017 Municipality of Brezovo:  Borets  Otetz Kirilovo  Varben  Streltsi 5.2.2017 Municipality of Brezovo:  Choba 30.1.2017 Municipality of Brezovo:  Tyurkemen 22.1.2017 to 30.1.2017 Municipality of Kaloyanovo:  Glavatar 28.1.2017 to 5.2.2017 Municipality of Kaloyanovo:  Suhozem  Begovo  Chernozemen  Razhevo  Razhevo Konare 5.2.2017 Municipality of Kaloyanovo:  Ruzhevo Konare  Dulgo pole 5.2.2017 Municipality of Kaloyanovo:  Duvanlii  Zhitnitza 5.2.2017 Municipality of Rakovski:  Chalakovi  Shishmantzi  Bolyarino  Momino selo  Stryama  Tatarevo  Chekeritsa 5.2.2017 Municipality of Rakovski:  Belozem 23.1.2017 to 31.1.2017 Municipality of Rakovski:  Rakovski 28.1.2017 to 5.2.2017 Municipality of Sadovo:  Milevo  Popovitsa  Seltsi 31.1.2017 Municipality of Sadovo:  Sadovo 5.2.2017 Municipality of Purvomai:  Gradina  Kruchevo  Momino selo 28.1.2017 to 5.2.2017 Municipality of Purvomai:  Vinitsa 22.1.2017 to 5.2.2017 Municipality of Purvomai:  Purvomai  Dobri dol  Tatarevo 5.2.2017 Municipality of Hisarya:  Starosel  Matenitza  Hisarya  Chernichevo  Belovitza 5.2.2017 Municipality of Hisarya:  Staro Zhelezare  Novo Zhelezare  Panicheri 27.1.2017 to 5.2.2017 Municipality of Saedinenie:  Lyuben 5.2.2017 STARA ZAGORA Municipality of Bratya Daskalovi:  Granit 31.1.2017 Municipality of Bratya Daskalovi:  Orizovo  Cherna gora  Plodovotovo  Mirovo 5.2.2017 Municipality of Bratya Daskalovi:  Gorno Belevo  Partizanin  Opulchenets 30.1.2017 MONTANA Municipality of Montana:  Montana  Blagovo 19.1.2017 to 27.1.2017 Municipality of Montana:  Dolno Belotitsi  Nikolovo  Krapchene  Trifonovo  Gorno Cerovene  Dolna Verenitsa  Voinitsi  Studeno buche 27.1.2017 KARDZHALI Municipality of Kardzhali:  Zornitza 25.1.2017 to 2.2.2017 Municipality of Kardzhali:  Skalishte  Shiroko pole  Zhinzifovo  Panchevo  Byalka  Zvezden  Oresnitza  Murgovo  Madretz  Dobrinovo  Visoka polyana  Perperek  Svatbare  Kokiche  Kaloyantzi  Gnyazdovo  Dolishte  Konevo  Lisitzite  Vishegrad  Ostrovitza 2.2.2017 Municipality of Momchilgrad:  Momina salza  Bivolyane  Gurgulitza  Devintzi  Letovnik  Tatul  Raven  Nanovitza  Postnik 2.2.2017 Municipality of Krumovgrad:  Boynik  Studen kladenetz 2.2.2017 HASKOVO Municipality of Stambolovo:  Byal kladenetz 2.2.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC SACHSEN-ANHALT Landeshauptstadt Magdeburg In der Gemeinde Magdeburg die Ortsteile  Berliner Chaussee  Puppendorf  Siedlung Wiesengrund  NeugrÃ ¼neberg  Gartenkolonie Steinwiese  Herrenkrug  BrÃ ¼ckfeld  Friedensweiler 22.1.2017 Landeshauptstadt Magdeburg In der Gemeinde Magdeburg die Ortsteile  Rothensee  Eichenweiler  NeustÃ ¤dter See  Siedlung Schiffshebewerk  Barleber See  Industriehafen 22.1.2017 Landeshauptstadt Magdeburg In der Gemeinde Magdeburg der Ortsteil  Neue Neustadt 22.1.2017 Landkreis BÃ ¶rde In der Einheitsgemeinde Barleben der Ortsteil  Barleben 22.1.2017 Landkreis BÃ ¶rde In der Einheitsgemeinde Wolmirstedt die Ortsteile  Glindenberg  Rothensee Siedlung 22.1.2017 Landkreis BÃ ¶rde In der Gemeinde Loitsche-Heinrichsberg der Ortsteil  Heinrichsberg 22.1.2017 Landkreis Jerichower Land In der Gemeinde Burg die Ortsteile  Stadtgebiet Burg  GÃ ¼tter  Niegripp  Brehm  Detershagen  Reesen  Schartau 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ckern die Ortsteile  Stadt MÃ ¶ckern (Randzone)  Zeddenick  Stegelitz  WÃ ¶rmlitz  Ziepel  BÃ ¼den  Tryppehna 22.1.2017 Landkreis Jerichower Land In der Gemeinde Gommern die Ortsteile  Nedlitz  Karith  Vehlitz  PÃ ¶then 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser der Ortsteil  Hohenwarthe 22.1.2017 Landkreis Jerichower Land In der Gemeinde Biederitz die Ortsteile  Stadt Biederitz  Woltersdorf  KÃ ¶nigsborn  Gerwisch  GÃ ¼bs 22.1.2017 Landkreis Jerichower Land In der Gemeinde Gommern die Ortsteile  Wahlitz  Menz 22.1.2017 Landkreis Jerichower Land In der Gemeinde Burg der Ortsteil  Detershagen 14.1.2017 to 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser die Ortsteile  MÃ ¶ser Stadt  Hohenwarthe  Schermen  Pietzpuhl  Lostau  KÃ ¶rbelitz 14.1.2017 to 22.1.2017 NIEDERSACHSEN Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, der StraÃ e Campemoor (L76) in nordwestlicher Richtung bis zum Bach Graben an der Heide  folgend; dem Bach Graben an der Heide  entlang in nÃ ¶rdlicher Richtung bis zum Bach VÃ ¶rdener Aue  folgend; dem Bach VÃ ¶rdener Aue  entlang in nordwestlicher Richtung bis zur Donau folgend, der Donau in nÃ ¶rdlicher Richtung bis zur StraÃ e Hinnenkamp folgend, der StraÃ e Hinnenkamp in westlicher Richtung bis zur StraÃ e Astrup folgend, der StraÃ e Astrup in nÃ ¶rdlicher Richtung bis zum Wahlder Weg folgend; den Wahlder Weg in westlicher Richtung bis zur Severinghauser StraÃ e folgend, der Severinghauser StraÃ e in nÃ ¶rdlicher Richtung bis zur StraÃ e Narberhausen (K277) folgend, der StraÃ e Narberhausen (K277) in sÃ ¼dwestlicher Richtung bis zur Autobahn 1 (A1) folgend, der A1 in nÃ ¶rdlicher Richtung bis zur kreuzenden StraÃ e Grandorf folgend, der StraÃ e Grandorf in Ã ¶stlicher Richtung bis zur Kreuzung folgend und die StraÃ e Grandorf weiter in nÃ ¶rdlicher Richtung bis zur MÃ ¼hlenbachstraÃ e folgend, der MÃ ¼hlenbachstraÃ e in nÃ ¶rdlicher Richtung bis zu den Eisenbahnschienen folgend, den Eisenbahnschienen in nordÃ ¶stlicher Richtung bis zur StraÃ e Grevenland folgend; der StraÃ e Grevenland in nÃ ¶rdlicher Richtung bis zur Holdorfer StraÃ e (B214) folgend; der Holdorfer Str. (B214) in Ã ¶stlicher Richtung bis zur Abfahrt Dinklager StraÃ e folgend; der Dinklager StraÃ e in nÃ ¶rdlicher Richtung bis zur StraÃ e DÃ ¼per Esch folgend; der StraÃ e DÃ ¼per Esch in nordÃ ¶stlicher Richtung bis zur MÃ ¼nsterlandstraÃ e folgend; der MÃ ¼nsterlandstraÃ e in nÃ ¶rdlicher Richtung folgend bis zur ersten Abzweigung MÃ ¼nsterlandstraÃ e; der MÃ ¼nsterlandstraÃ e in Ã ¶stlicher Richtung bis zum Ondruper Kirchweg folgend; den Ondruper Kirchweg in Ã ¶stlicher Richtung bis zur Lohner StraÃ e folgend; der Lohner Str. in nÃ ¶rdlicher Richtung bis zur MÃ ¼hlenstraÃ e folgend; der MÃ ¼hlenstraÃ e in Ã ¶stlicher Richtung bis zur Ehrendorfer StraÃ e folgend; der Ehrendorfer StraÃ e weiter in Ã ¶stlicher Richtung bis zur Kroger StraÃ e folgend; der Kroger StraÃ e in nordÃ ¶stlicher Richtung bis zur Diepholzer StraÃ e (L850) folgend; der Diepholzer StraÃ e (L850) in Ã ¶stlicher Richtung bis zur Diepholzer StraÃ e (B214) folgend; der Diepholzer StraÃ e (B214) in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz folgend. Der Kreisgrenze in sÃ ¼dlicher Richtung bis zur StraÃ e Campemoor (L76) folgend. 15.1.2017 Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, entlang des Osterdammer Bergbaches; bis zur StraÃ e ZuschlÃ ¤ge; In nÃ ¶rdlicher Richtung Moorweg; Vom Moorweg westliche Richtung zur StraÃ e Im Pfeil; Von der StraÃ e Im Pfeil in nÃ ¶rdlicher Richtung bis zu der StraÃ e Auf den Kuhlen; Weiter bis zur TeichstraÃ e; In nÃ ¶rdlicher Richtung bis zur Dammer StraÃ e; Die Dammer StraÃ e in Ã ¶stlicher Richtung bis zur StraÃ e Stiege; Die StraÃ e Stiege in nÃ ¶rdlicher Richtung bis zur Lembrucher StraÃ e; Die Lembrucher StraÃ e in westlicher Richtung bis zur Abfahrt StraÃ e Bokern; Der StraÃ e Bokern entlang in nordÃ ¶stlicher Richtung bis zur Abfahrt Bergfeine; Der StraÃ e Bergfeine folgend bis zur StraÃ e KlÃ ¼nenberg; Der StraÃ e KlÃ ¼nenberg in Ã ¶stlicher Richtung bis zur ersten Abfahrt rechts; Der StraÃ e KlÃ ¼nenberg in sÃ ¼dlicher Richtung bis zum Von-Galen-Weg; Den Von-Galen-Weg in Ã ¶stlicher Richtung bis zur KirchstraÃ e; Die KirchstraÃ e in sÃ ¼dlicher Richtung bis zur StraÃ e WiehenkÃ ¤mpen; Der StraÃ e WiehenkÃ ¤mpen in Ã ¶stlicher Richtung bis zur StraÃ e Heemke; Der StraÃ e Heemke in Ã ¶stlicher Richtung entlang des Riederwalles bis zum Randkanal; Dem Randkanal folgend in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz; Der Kreisgrenze (Hunte) in sÃ ¼dwestlicher Richtung folgend bis zum DÃ ¼mmersee; Der Kreisgrenze um dem DÃ ¼mmersee folgend bis zum Osterdammer Bergbach 7.1.2017 to 15.1.2017 Landkreis Diepholz Die westliche Begrenzung des im Landkreis Diepholz liegenden Teils des Beobachtungsgebietes bildet die Landkreisgrenze zum Landkreis Vechta zwischen der LandesstraÃ e 766 im SÃ ¼den und der B 214 im Norden. Im Norden verlÃ ¤uft die Grenze des Beobachtungsgebietes vom Schnittpunkt der Landkreisgrenze zum Landkreis Vechta mit der B 214 entlang dieser in Ã ¶stlicher Richtung bis zum Schnittpunkt mit der BundesstraÃ e 51. Von dort aus verlÃ ¤uft die Ã ¶stliche Begrenzung in sÃ ¼dlicher Richtung entlang der BundesstraÃ e 51 bis zur MaschstraÃ e, von dort Richtung Osten entlang dieser bis zur StraÃ e An der Bahn , dann nach SÃ ¼den entlang der StraÃ e An der Bahn  bis zur Strothe. Von dort in nordÃ ¶stlicher Richtung entlang der Strothe bis zur StraÃ e Fladdermanns Busch , an dieser entlang Ã ¼ber den Triftweg und den Fladder Schulweg Richtung SÃ ¼dost, Ã ¼ber die Sankt- HÃ ¼lfer BruchstraÃ e und den Heeder Triftweg Richtung SÃ ¼den bis zur Wagenfelder StraÃ e. Danach entlang des Wuthenau- Kanals, der Graft und der Brockumer Pissing Richtung SÃ ¼d- SÃ ¼dost bis zur FladderstraÃ e. Weiter entlang der FladderstraÃ e sowie der StraÃ en Zur Sette , KÃ ¤mper StraÃ e , Alte MÃ ¼hle , Im weiÃ en Sande , Backsteinweg  und Schwacken Hagen  Richtung SÃ ¼d-SÃ ¼dwest und in der VerlÃ ¤ngerung der StraÃ e Schwacken Hagen  bis zur Landesgrenze zu Nordrhein- Westfalen bzw. zur Kreisgrenze des Landkreises Diepholz. Die sÃ ¼dliche Begrenzung verlÃ ¤uft ab dort in westlicher Richtung entlang der Landesgrenze zu Nordrhein- Westfalen bzw. der Landkreisgrenzen zum Landkreis Minden- LÃ ¼bbecke und zum Landkreis OsnabrÃ ¼ck 15.1.2017 Landkreis Diepholz Der im Landkreis Diepholz liegende Teil des Sperrbezirks wird westlich begrenzt durch die Landkreisgrenze des Landkreises Vechta und nÃ ¶rdlich, sÃ ¼dlich und Ã ¶stlich durch das Ufer des DÃ ¼mmer Sees 7.1.2017 to 15.1.2017 Landkreis OsnabrÃ ¼ck Gebiet aus Teilen der Gemeinden Bohmte und Ostercappeln, das begrenzt ist durch: Beginn an der Kreisgrenze Schnittpunkt Fluss Hunte und Randkanal, der Kreisgrenze entlang in sÃ ¼dlicher Richtung bis zur Kreuzung KÃ ¶nigstannenweg/In den Wiesen/Kempenweg (Nordrhein-Westfahlen), dem Wirtschaftsweg (Fortsetzung des Kempenweges) in westlicher Richtung bis zur B51 (Bremer StraÃ e), der Bremer StraÃ e 190m in nÃ ¶rdlicher Richtung folgend bis zur EinmÃ ¼ndung des Wirtschaftsweges, dem Wirtschaftsweg in westlicher Richtung folgend bis zur EinmÃ ¼ndung in die MeyerhÃ ¶fener StraÃ e, an der Adresse MeyerhÃ ¶fener StraÃ e 19 (49163 Bohmte), von der Hofstelle MeyerhÃ ¶fener StraÃ e 19 (49163 Bohmte) an einer Geraden in westlicher Richtung bis zur EinmÃ ¼ndung Venner StraÃ e in den Bramscher Weg (K418), von dieser EinmÃ ¼ndung an einer Geraden in nordwestlicher Richtung bis zum Im Kienpohl 1 (49163 Bohmte) im Schnittpunkt mit der westlichen Waldgrenze, nÃ ¶rdlich der Hofstelle zum Kienpohl 1 einer Geraden in nordwestlicher Richtung folgend bis zur EimÃ ¼ndung des Pfahlreihenweges in die L76 (VÃ ¶rdener StraÃ e), der L76 (VÃ ¶rdener StraÃ e) in nordwestlicher Richtung bis zur Hofeinfahrt VÃ ¶rdener StraÃ e 5 (49163 Bohmte), von der Hofeinfahrt der VÃ ¶rdener StraÃ e 5 entlang einer Geraden bis zur Kreuzung der L76 (VÃ ¶rdener StraÃ e) mit der Kreisgrenze, der Kreisgrenze in nordÃ ¶stlicher Richtung folgend bis zum EinmÃ ¼ndung des Borringhauser Grabens in den Kreisgrenzgraben, dem Borringhauser Graben in sÃ ¼dÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung des Hunter-Randgrabens folgend, dem Hunter-Randgraben in nordÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung in den Randkanal folgend, dem Randkanal in sÃ ¼dÃ ¶stlicher Richtung entlang bis zur Kreuzung Fluss Hunte und Randkanal 15.1.2017 Landkreis OsnabrÃ ¼ck Gemeinde Bohmte mit dem nÃ ¶rdlichen Teilgebiet, das begrenzt ist durch: Beginn nÃ ¶rdliche Kreisgrenze am Schnittpunkt Randkanal, der Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Kreuzung Fluss Hunte und Randkanal, dem Randkanal in nÃ ¶rdlicher Richtung folgend bis zum zweiten Zulauf des Hunter-Randgrabens, dem Hunter-Randgraben in westlicher Richtung folgend bis zur K422 (Fischerstatt), dem Graben in nordwestlicher Richtung folgend bis zur EinmÃ ¼ndung in den Borringhauser Graben, dem Borringhauser Graben in nÃ ¶rdlicher Richtung folgend bis zum Kreisgrenzgraben 7.1.2017 to 15.1.2017 Landkreis Oldenburg SÃ ¤mtliche Ortsteile der Gemeinde DÃ ¶tlingen sowie die Mitgliedsgemeinde PrinzhÃ ¶fte in der Samtgemeinde Harpstedt und im Westen sÃ ¤mtliche Ortsteile der Gemeinde GroÃ enkneten und der Gemeinde Wardenburg Nicht betroffen sind die Mitgliedsgemeinden Kirchseelte, DÃ ¼nsen, Beckeln und Colnrade Die Ã ¶stliche Grenze beginnt an der Stadtgrenze zu Delmenhorst/Annengraben/GroÃ  Ippener GroÃ  Ippener Heide bis zur A 1, sÃ ¼dlich weiter Rtg. OsnabrÃ ¼ck bis zum Ortholzer Weg, weiter bis Kl. Ippener in sÃ ¼dlicher Richtung auf die Harpstedter Str. (L 776) mit Ã bergang zur Delmenhorster Landstr. bis zur Amtsfreiheit im Flecken Harpstedt L 338 (Ortsdurchfahrt Harpstedt) Rtg. Wildeshausen bis Abbiegung Wohlde entlang der StraÃ e Wohlde in sÃ ¼dlicher Richtung, Appenriede, bis zur K 5, Harjehausen der K 5 entlang in Fahrtrichtung HÃ ¶lingen bis BÃ ¼hren, K 248 K 248 nÃ ¶rdliche Richtung bis K 246 K 246 folgend bis zu den GroÃ en Steinen Bauerschaft Kleinenkneten Ã ¼ber Goldenstedter Str. (L 862), Bauerschaft DÃ ¼ngstrup, weiter bis Bauerschaft Holzhausen, Platz Dorfgemeinschaftshaus westlich bis zur Kreisgrenze/Aue entlang der Kreisgrenze, Gemeindegrenze GroÃ enkneten, gesamtes Gemeindegebiet GroÃ enkneten sowie Gemeinde Wardenburg Anschluss in Wardenburg, Rtg. Hatten, K 235, Astruper Str. nÃ ¶rdlich Bahnhofstr./Hatter Weg, K 314, Rtg. Kirchhatten bis GrÃ ¼ner Weg GrÃ ¼ner Weg, Imhagenweg, Munderloh, nÃ ¶rdlich Munderloher Str., Schoolpatt, Tonweg, Heidhuser Weg, Plietenberger Weg, Zur Spillerei nÃ ¶rdlich entlang Ortstr., Sandersfelder Weg, weiter nÃ ¶rdlich Am Postweg sÃ ¼dlich Bremer Weg, Bremer Str. bis zur A 28 A 28 Rtg. Bremen bis zur Kreisgrenze Oldenburg/ Stadtgrenze Delmenhorst 24.1.2017 Landkreis Oldenburg Ausgangspunkt ist im Ortsteil Rhade die StraÃ e Rhader Sand nÃ ¶rdlich in den Bassumer Weg bis zur Abbiegung Hinterm Feld der StraÃ e folgend bis zur BEB BetriebsstÃ ¤tte sofort rechts der StraÃ e folgend bis zur Kreuzung Stedinger Weg weiter auf dem Stedinger Weg, Rtg. Brettorf bis zur Bareler Str. auf die Bareler Str. nÃ ¶rdlich bis zum Welsburger Holz sÃ ¼dlich weiter auf die StraÃ e Zum Welsburger Holz bis Hasen-Ahlers-Weg Hasen-Ahlers-Weg entlang nÃ ¶rdlich Rtg Immer bis zur Kreuzung K 327 StÃ ¼her Str., K327, Rtg Klattenhof bis Am StÃ ¼he Am StÃ ¼he weiter sÃ ¼dlich folgend bis zur Kreuzung Bassumer Weg Bassumer Weg Ã ¶stlich Rtg. Hengsterholz bis zur Gemeindegrenze weiter sÃ ¼dlich der Gemeindegrenze DÃ ¶tlingen folgend bis zur BundesstraÃ e B 213 folgend Rtg. Wildeshausen bis zur EinmÃ ¼ndung Iserloyer Str., Hockensberg Iserloyer Str. bis zur Kreuzung Aschenstedt / Wildeshauser Str. nÃ ¶rdliche Richtung bis Klosterkamp/Brettorfer Kirchweg Brettorfer Kirchweg, Klosterkamp, Am Gehege, Neerstedter Str. nÃ ¶rdlich Neerstedter Str. entlang bis Zum Schwarzen Moor weiter nÃ ¶rdlich Zum Schwarzen Moor mit Ã bergang Oher Kirchweg Ã ¼ber die Kreuzung weiter nÃ ¶rdlich StraÃ e Zur BÃ ¤ke bis Schinkenweg Ã ¶stlich Schinkenweg bis zur Kirchhatter Str. / L 872 diese nÃ ¶rdlich folgend bis zum Ausgangspunkt Rhader Sand, Rtg. Kirchhatten 16.1.2017 to 24.1.2017 Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis zur KellerhÃ ¶her StraÃ e, entlang dieser in nÃ ¶rdlicher Richtung bis Bether Tannen, dieser folgend in westlicher Richtung bis Kanalweg, von dort in westlicher Richtung Ã ¼ber Am Dorfteich bis Heideweg. Diesem in nÃ ¶rdlicher Richtung folgend bis Christkind-chenweg, diesem in westlicher Richtung folgend bis zur B 72. Entlang dieser in nÃ ¶rdlicher Rich-tung bis zur Gemeindegrenze Stadt Cloppenburg / Gemeinde Garrel. Dieser in westlicher Richtung folgend bis zur Varrelbuscher StraÃ e, weiter nach Westen bis Im Witten, entlang dieser StraÃ e nach Norden bis zum Wald, weiter in westlicher Richtung bis HÃ ¼ttekamp, dieser folgend bis Petersfelder Weg, entlang diesem zur StraÃ e NeumÃ ¼hlen und Ã ¼ber NeumÃ ¼hler Weg, Kleine Tredde, Augustendorfer Weg bis WÃ ¶stenweg, diesem folgend in nordÃ ¶stlicher Richtung bis Langeberg, diesem entlang und weiter in nordwestlicher Richtung Ã ¼ber DorfstraÃ e in Augustendorf bis Zum Herrensand. Entlang dieser StraÃ e nach Westen bis zur Igelriede, dieser in nÃ ¶rdlicher Richtung folgend bis zum Markhauser Weg, weiter nach Westen bis Am Waldesrand, dann dieser folgend in nÃ ¶rdlicher Richtung bis zur StraÃ e Am Horstberg. Entlang dieser in nordÃ ¶stlicher Richtung bis zur ThÃ ¼ler StraÃ e. Dieser StraÃ e folgend in nordwestlicher Richtung bis zum Ziegeldamm, dann entlang dieser bis Ziegelmoor, weiter entlang dieser in nordÃ ¶stlicher Richtung bis zur Friesoyther StraÃ e, weiter nach Nordosten entlang des BÃ ¶seler Kanals bis zur Lahe und von dort in sÃ ¼dÃ ¶stlicher Richtung bis zur Overlaher StraÃ e. Dieser in nÃ ¶rdlicher Richtung folgend bis zur Kreisgrenze, dieser in Ã ¶stlicher und sÃ ¼dlicher Richtung folgend bis zum Ausgangspunkt 26.1.2017 Landkreis Cloppenburg Von der AufmÃ ¼ndung DÃ ¼ffendamm auf die Oldenburger StraÃ e in Nikolausdorf nach SÃ ¼den, weiter entlang Beverbrucher Damm bis zur GroÃ enknetener StraÃ e, dieser und der Beverbru-cher StraÃ e in westlicher Richtung folgend bis zur Vehne, entlang dieser nach SÃ ¼den folgend bis zur Tweeler StraÃ e, entlang dieser nach Norden bis zur Tweeler StraÃ e 8, von dort nach Westen entlang Schlichtenmoor, Roslaes HÃ ¶he, Allensteiner StraÃ e bis zur TannenkampstraÃ e, entlang dieser in nÃ ¶rdlicher Richtung bis zur Beverbrucher StraÃ e, weiter in westlicher Richtung Ã ¼ber Varrelbuscher StraÃ e bis zur StraÃ e Auf'm Halskamp, entlang dieser und WÃ ¤tkamp bis zur Pe-tersfelder StraÃ e. Dieser nach Westen und Norden folgend bis zur ThÃ ¼ler StraÃ e. Weiter Ã ¼ber Sandrocken, Zum Richtemoor und Brockenweg bis zur GroÃ en Aue, dieser in nÃ ¶rdlicher Rich-tung folgend bis HÃ ¶he GlaÃ dorfer Graben, von dort nach Osten auf die Garreler StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis zur HauptstraÃ e in AumÃ ¼hlen, dieser in Ã ¶stlicher Richtung folgend und entlang MoorstraÃ e bis zur Vehne, entlang dieser in sÃ ¼dlicher Richtung bis zum Was-serzug von Barken-Tange, diesem in Ã ¶stlicher und sÃ ¼dlicher Richtung folgend bis zur StraÃ e Barkentange und von dort in Ã ¶stlicher Richtung Ã ¼ber DÃ ¼ffendamm zum Ausgangspunkt 18.1.2017 to 26.1.2017 Landkreis Northeim Die Stadt Einbeck mit den Ortschaften Ahlshausen, Bentierode, Billerbeck, Buensen, DÃ ¶rrigsen, Edemissen, Garlebsen, Greene, Iber, Immensen, Kreiensen, Negenborn, Odagsen, Olxheim, Opperhausen, Osterbruch, Rittierode, Rimmerode, Rotenkirchen, Salzderhelden, Sievershausen, Strodthagen und Volksen. Die Gemeinde Kalefeld mit den Ortschaften DÃ ¶gerode, Eboldshausen, Echte, Kalefeld, Oldershausen, Sebexen und Westerhof. Die Stadt Moringen mit der Ortschaft Lutterbeck. Die Stadt Northeim mit den Ortschaften Berwartshausen, Brunstein, Denkershausen, Hammenstedt, Hillerse, HÃ ¶ckelheim, Imbshausen, Lagershausen, Langenholtensen, Schnedinghausen und Wiebrechtshausen 27.1.2017 Landkreis Northeim Ortschaften Edesheim, Hohnstedt, Hollenstedt und StÃ ¶ckheim der Stadt Northeim sowie die Ortschaften Vogelbeck, SÃ ¼lbeck und DrÃ ¼ber der Stadt Einbeck. B3 / Wirtschaftsweg in HÃ ¶he RosenplÃ ¤nter , Richtung Vogelsburg  weiter in Richtung Ahlshausen  entlang der sÃ ¼dwestlichen Ortslage von Ahlshausen und sÃ ¼dlichen Ortslage von Sievershausen  Waldrand Westerberg bis zum ersten Feldweg in Richtung Eboldshausen  Feldweg bis K618  sÃ ¼dwestlicher Ortsrand von Eboldshausen bis zur K403  K403 in nordÃ ¶stliche Richtung bis zur Abzweigung des Feldweges Richtung A7- Feldweg folgend in Ã ¶stliche Richtung bis zur Schnittstelle A7- A7 in sÃ ¼dliche Richtung folgend bis zur Schnittstelle mit der L572  L572 in nordÃ ¶stliche Richtung folgend bis zur EinmÃ ¼ndung des WeiÃ en Budenweges   VerlÃ ¤ngerung des WeiÃ en Budenweges  in Ã ¶stliche Richtung bis zur Schnittstelle mit dem Fluss Leine  Luftlinie in Ã ¶stliche Richtung bis zum sÃ ¼dlichen Ortsrand von Hollenstedt  gedachte Linie in Ã ¶stliche Richtung weiter entlang des sÃ ¼dlichen bebauten Ortsrandes von Hollenstedt  weiter in Ã ¶stliche Richtung entlang des Wirtschaftsweges bis zum Teich im Verlauf des Baches BÃ ¶lle - gedachte Linie entlang des Ã ¶stlichen Randes der DomÃ ¤ne Wetze  weiter Ã ¼ber den Hundeberg bis zur K506  am Ã ¶stlichen Ortsrand von Buensen bis zur EinmÃ ¼ndung der StraÃ e Am Plackmorgen   der StraÃ e Am Plackmorgen  in nÃ ¶rdliche Richtung folgend bis zur EinmÃ ¼ndung in die K505  K505 in nordÃ ¶stliche Richtung bis zum Ortsrand von SÃ ¼lbeck folgend  westlich des bebauten Gebietes von SÃ ¼lbeck bis zum Schnittpunkt L572 / DeichstraÃ e   gedachte Linie in nordÃ ¶stliche Richtung durch das HochwasserrÃ ¼ckhaltebecken bis zur B3 / Weg zum RosenplÃ ¤nter  (Ausgangspunkt) 19.1.2017 to 27.1.2017 Landkreis Oldenburg GroÃ enkneten, Wardenburg, Hatten, Hude (soweit nicht bereits Sperrgebiet), Ganderkesee, DÃ ¶tlingen (soweit nicht bereits Sperrgebiet) und in der Samtgemeinde Harpstedt die Mitgliedsgemeinde PrinzhÃ ¶fte. Im sÃ ¼dlichen Teil des Landkreises in der Stadt Wildeshausen und der Samtgemeinde Harpstedt nimmt das Beobachtungsgebiet nachfolgenden Verlauf. Dieser Verlauf bildet die Grenze des Beobachtungsgebietes und teilt somit das Stadt- bzw. Gemeindegebiet. AuÃ erhalb dieses Verlaufes in Wildeshausen und Harpstedt in sÃ ¼dlicher Richtung befindet sich derzeit kein Beobachtungsgebiet. Die Ã ¶stliche Grenze beginnt an der Stadt-/Kreisgrenze zu Delmenhorst in der Mitgliedsgemeinde GroÃ  Ippener GroÃ  Ippener Heide bis zur A 1, sÃ ¼dlich weiter Rtg. OsnabrÃ ¼ck bis zum Ortholzer Weg, weiter bis Kl. Ippener in sÃ ¼dlicher Richtung auf die L 776 mit Ã bergang auf die Delmenhorster Landstr. bis zur Amtsfreiheit im Flecken Harpstedt L 338 (Ortsdurchfahrt Harpstedt) Rtg. Wildeshausen bis Abbiegung Wohlde entlang der StraÃ e Wohlde weiter in sÃ ¼dlicher Richtung, Appenriede, bis zur K 5, Harjehausen der K 5 folgend in Fahrtrichtung HÃ ¶lingen bis BÃ ¼hren, K 248 K 248 nÃ ¶rdlich weiter bis zur K 246 K 246 folgenden bis zu den GroÃ en Steinen Bauerschaft Kleinenkneten Ã ¼ber Goldenstedter Str. (L 882) zur Bauerschaft DÃ ¼ngstrup (Ortsdurchfahrt), weiter bis Bauerschaft Holzhausen, Dorfgemeinschaftsplatz westlich bis zur Kreisgrenze/Aue entlang der Kreisgrenze bis hin zur Stadt-/Kreisgrenze zu Delmenhorst in Gr. Ippener Nicht betroffen vom Beobachtungsgebiet sind in der Samtgemeinde Harpstedt die Mitgliedsgemeinden Kirchseelte, DÃ ¼nsen, Beckeln und Colnrade 2.2.2017 Landkreis Oldenburg  Ausgangspunkt im Osten ist die Kreisgrenze Oldenburg zur Wesermarsch am Stedinger Kanal und die Gemeindegrenze Hude/Ganderkesee  Gemeindegrenze Hude/Ganderkesee sÃ ¼dlich bis zur L 867 folgen  L 867 Richtung Hude bis Kreuzung K 224  der K 224 sÃ ¼dlich entlang bis Kreuzung K 226 in Vielstedt  K 226 (Vielstedter StraÃ e) sÃ ¼dlich Ã ¼ber L 888 durch Steinkimmen zur Gemeindegrenze zu Hatten  Gemeindegrenze Hatten/Ganderkesee sÃ ¼dlich folgen bis zur Gemeindegrenze DÃ ¶tlingen  Gemeindegrenze DÃ ¶tlingen/Hatten westlich Ã ¼ber Gemeindegrenze GroÃ enkneten/Hatten bis zur L 871 folgen  L 871 bis Huntloser Kreisel  ab Huntlosen Kreisel K 337 folgen bis Kreuzung L 870 (Sager StraÃ e) in Hengstlage  L 870 nÃ ¶rdlich bis Abbiegung EichenstraÃ e  EichenstraÃ e / Friedensweg bis Ende der StraÃ e; ab dort der KorrbÃ ¤ke flussabwÃ ¤rts folgen bis zur L 847  L 847 bis Abzweigung FladderstraÃ e  FladderstraÃ e/ Zum Fladder / Am Schlatt / RheinstraÃ e bis Kreisel in Wardenburg  ab Kreisel die K 235 (Astruper StraÃ e) bis Autobahn A 29  A 29 nÃ ¶rdlich folgen bis Abfahrt Sandkrug  ab dort K 346 bis Bahnhof Sandkrug; ab Bahnhof Sandkrug K 314 Richtung Kirchhatten bis Abzweigung Sandweg  Sandweg folgen bis DorfstraÃ e in HatterwÃ ¼sting  ab DorfstraÃ e zur Hatter LandstraÃ e (L 872)  L 872 Richtung Stadt Oldenburg bis Wulfsweg folgen  Wulfsweg Ã ¼ber Ossendamm zum HemmelsbÃ ¤ker Kanal  HemmelsbÃ ¤ker Kanal flussabwÃ ¤rts bis Milchweg  Milchweg Ã ¼ber Im Tiefengrund zur Kreuzung L 871 (DorfstraÃ e)  L 871 durch Altmoorhausen Ã ¼ber die L 868 in Linteler StraÃ e  Linteler StraÃ e bis Abzweigung Schnitthilgenloh in Lintel  Schnitthilgenloh Ã ¼ber Dammannweg zur Linteler BÃ ¤ke  von Linteler BÃ ¤ke zum Geestrandgraben  Geestrandgraben flussabwÃ ¤rts bis zur Kreisgrenze Oldenburg/Wesermarsch  Kreisgrenze Oldenburg/Wesermarsch Ã ¶stlich folgen bis Ausgangspunkt am Stedinger Kanal 24.1.2017 to 2.2.2017 Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis Mittelweg, entlang diesem in nÃ ¶rdlicher Richtung bis Erlenweg in KellerhÃ ¶he, entlang diesem in westlicher Richtung und weiter Ã ¼ber FriedhofstraÃ e und Wellensdamm und am nÃ ¶rdlichen Waldrand Bether Fuhrenkamp bis zum Garreler Weg in Staatsforsten, entlang diesem und entlang Werner-Baumbach-StraÃ e bis zum Flugplatzweg, entlang diesem in westlicher Richtung bis WittenhÃ ¶her StraÃ e, entlang dieser nach Norden bis StraÃ e AnhÃ ¶he, dieser und der EfkenhÃ ¶he in westlicher Richtung folgend bis Hoher Weg, diesem in nÃ ¶rdlicher Richtung folgend bis Lindenallee in Falkenberg, dieser in westlicher und nÃ ¶rdlicher Richtung folgend bis Petersfelder StraÃ e, entlang dieser nach Norden bis zum Peterswald, entlang des sÃ ¼dlichen Waldrandes des Peterswaldes in westlicher Richtung bis zur Gemeindegrenze, dieser in nordÃ ¶stlicher und nÃ ¶rdlicher Richtung folgend bis Garreler Weg, diesem in westlicher Richtung folgend bis GlaÃ dorfer StraÃ e, entlang dieser und ThÃ ¼ler StraÃ e weiter nach Norden bis SÃ ¼dkamper Ring in BÃ ¶sel, diesem in nordwestlicher Richtung folgend bis Flachsweg, dann diesem und FlethstraÃ e in nordÃ ¶stlicher Richtung folgend bis Flethweg, diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis StraÃ e Am Pool, dieser in nÃ ¶rdlicher Richtung folgend bis Kronsberger StraÃ e, dieser in Ã ¶stlicher Richtung folgend bis Overlaher StraÃ e, weiter in nÃ ¶rdlicher Richtung bis Koppelweg, diesem in Ã ¶stlicher Richtung folgend bis zur StraÃ e Im Wiesengrund, dieser in nordÃ ¶stlicher Richtung folgend bis zur StraÃ e An der Lahe, dieser in nordwestlicher Richtung folgend bis Neuendamm, weiter in nordÃ ¶stlicher Richtung bis zur StraÃ e Am Vehnemoor, entlang dieser nach Nordosten bis zur Overlaher StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis zur Kreisgrenze und entlang dieser in Ã ¶stlicher und sÃ ¼dlicher Richtung bis zum Ausgangspunkt an der Lethe 1.2.2017 Landkreis Cloppenburg Von der Kreisgrenze mit dem Landkreis Oldenburg in westlicher Richtung entlang GroÃ enknetener StraÃ e und Beverbrucher StraÃ e bis zur Vehne, entlang dieser in nordwestlicher und nÃ ¶rdlicher Richtung bis PeterstraÃ e in Petersdorf, entlang dieser in nÃ ¶rdlicher Richtung und entlang Am Streek bis zur MoorstraÃ e, entlang dieser in Ã ¶stlicher Richtung bis zur Vehne, entlang dieser in nÃ ¶rdlicher Richtung bis zur HauptstraÃ e, entlang dieser in nordÃ ¶stlicher Richtung bis zur Kreisgrenze, dieser in sÃ ¼dlicher Richtung folgend bis Ausgangspunkt an der GroÃ enknetener StraÃ e 24.1.2017 to 1.2.2017 Landkreis Cloppenburg Von der Lethe entlang der Autobahn A 29 bis zur Autobahnauffahrt Ahlhorn, von dort entlang der B 213 in westlicher Richtung bis HÃ ¶he Schlackenweg, entlang des westlichen Waldrandes des Baumwegs nach Norden bis StraÃ e Am SchÃ ¼tzenplatz, entlang dieser in westlicher Richtung Ã ¼ber Erlenweg in KellerhÃ ¶he und weiter Ã ¼ber FriedhofstraÃ e und Wellensdamm und am nÃ ¶rdlichen Waldrand Bether Fuhrenkamp bis zum Garreler Weg in Staatsforsten, entlang diesem und entlang Werner-Baumbach-StraÃ e bis zum Flugplatzweg, entlang diesem in westlicher Richtung bis WittenhÃ ¶her StraÃ e, entlang dieser nach Norden bis StraÃ e Moorriehen, dieser in westlicher Richtung folgend bis Garreler StraÃ e, dieser in nÃ ¶rdlicher Richtung folgend bis EfkenhÃ ¶he, entlang dieser nach Westen bis Hoher Weg, entlang diesem nach SÃ ¼den bis Friesoyther StraÃ e. Dieser und der ThÃ ¼ler StraÃ e in nordwestlicher Richtung folgend bis ThÃ ¼lsfelder StraÃ e, von dort bis zur Soeste und dieser nach Norden folgend bis StraÃ e Ã ber dem Worberg. Dieser nach Norden folgend und weiter Ã ¼ber Im Paarberger Wald bis zur ThÃ ¼ler StraÃ e. Weiter Ã ¼ber Tegeler Tange nach Nordosten bis Querdamm, entlang diesem in nordwestlicher Richtung bis Ziegeldamm, diesem nach Nordosten folgend Ã ¼ber Im Meeschenmoor bis Ziegelmoor und weiter nach Norden bis zur Friesoyther StraÃ e in BÃ ¶sel-Westerloh. Dieser in nordwestlicher Richtung folgend bis zur Gemeindegrenze und dieser in nordÃ ¶stlicher Richtung folgend bis zur KanalstraÃ e in Vehnemoor. Weiter entlang der Kreisgrenze nach Osten und SÃ ¼den bis zum Ausgangspunkt an der Lethe 1.2.2017 Landkreis Cloppenburg Von der Kreisgrenze an der Lethe entlang MÃ ¼hlenweg bis zum Beverbrucher Damm, weiter Richtung SÃ ¼den bis zur Hochspannungsleitung HÃ ¶he Beverbrucher Damm 15a, der Hochspannungsleitung nach Westen folgend bis SÃ ¼dstraÃ e, entlang dieser in sÃ ¼dlicher Richtung bis Schuldamm, diesem in westlicher Richtung folgend bis WeiÃ dornweg, entlang diesem in nordwestlicher Richtung bis LetherfeldstraÃ e, entlang dieser nach Westen und weiter in nordwestlicher Richtung Ã ¼ber Hinterm Forde, Lindenweg, GrÃ ¼ner Weg bis zur HauptstraÃ e in Petersdorf. Dieser in Ã ¶stlicher Richtung folgend bis zur BaumstraÃ e, dieser nach Norden folgend bis zum Oldenburger Weg. Entlang diesem in Ã ¶stlicher Richtung bis HÃ ¼lsberger StraÃ e, von dort ca. 230 m nach Norden, dann in nordÃ ¶stlicher Richtung parallel zur Kartz-von-Kameke-Allee Ã ¼ber Kartzfehner Weg bis zum Feldweg, der von der HauptstraÃ e 75 kommend in nordwestlicher Richtung verlÃ ¤uft. Diesem Weg ca. 430 m weiter nach Nordwesten folgend bis zum Graben/Wasserzug. Diesem in nordÃ ¶stlicher Richtung folgend bis zum Lutzweg. Diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur HauptstraÃ e und dieser in nÃ ¶rdÃ ¶stlicher Richtung folgend bis zur Kreisgrenze und entlang dieser nach SÃ ¼den zum Ausgangspunkt am MÃ ¼hlenweg 24.1.2017 to 1.2.2017 NORDRHEIN-WESTFALEN Landkreis Minden-LÃ ¼becke Ausgehend von der Grenze zum Landkreis Diepholz auf der KreisstraÃ e 76 in sÃ ¼dlicher Richtung zur Haldemer StraÃ e  (L 766). Dieser in Ã ¶stlicher Richtung folgend bis zur EinmÃ ¼ndung der StraÃ e Westernort . Entlang der StraÃ e Westernort  bis zur westlich abzweigenden StraÃ e Lieftucht . Dieser Richtung Westen folgend, Ã ¼bergehend in die StraÃ e Zur Bohmhake  bis zur Drohner StraÃ e  (KreisstraÃ e 75). Dieser in nÃ ¶rdlicher Richtung folgend bis zur EinmÃ ¼ndung der StraÃ e Vor den HÃ ¶fen . Von dort Vor den HÃ ¶fen  in westlicher Richtung folgend und daran anschlieÃ end entlang der StraÃ e Im Ort  ebenfalls in Richtung Westen bis zur EinmÃ ¼ndung KÃ ¤mpenweg . Diesem in sÃ ¼dlicher Richtung folgend bis zur EinmÃ ¼ndung In den Wiesen  an der Landkreisgrenze OsnabrÃ ¼ck (VerlÃ ¤ngerung in westlicher Richtung ausgehend von der Kreuzung KÃ ¶nigstannenweg  / KÃ ¤mpenweg ). 15.1.2017 Kreis Soest Ab Kreisgrenze (sÃ ¼dlich der BÃ ¶bbinger Heide) der Lippe folgend in Ã ¶stlicher Richtung bis BrÃ ¼cke Hagedornsweg, Hagedornsweg in sÃ ¼dlicher Richtung bis HellinghÃ ¤user Weg, HellinghÃ ¤user Weg in Ã ¶stlicher Richtung bis Udener StraÃ e, Udener StraÃ e in Ã ¶stlicher Richtung bis Stirper StraÃ e, Stirper StraÃ e bis Weingarten, Weingarten bis Erwitter StraÃ e, Erwitter StraÃ e in sÃ ¼dlicher Richtung bis Am Schwibbogen, Am Schwibbogen bis BÃ ¶kenfÃ ¶rder StraÃ e, BÃ ¶kenfÃ ¶rder StraÃ e bis RÃ ¼thener StraÃ e, RÃ ¼thener StraÃ e bis Puisterweg (BÃ ¶kenfÃ ¶rde), Puisterweg bis K50, K50 bis MittelhÃ ¤user Weg, MittelhÃ ¤user Weg bis Doktorpfad, Doktorpfad/L878 in sÃ ¼dlicher Richtung bis Geseker StraÃ e, Geseker StraÃ e bis AntoniusstraÃ e, AntoniusstraÃ e bis LuziastraÃ e, LuziastraÃ e bis TÃ ¼nsberg/L536, L536 in sÃ ¼dlicher Richtung bis Kellinghauser StraÃ e, Kellinghauser StraÃ e bis MagdalenenstraÃ e, MagdalenenstraÃ e bis Auf den HÃ ¶fen, Auf den HÃ ¶fen 800 m in westlicher Richtung bis Feldweg, Feldweg in sÃ ¼dlicher Richtung bis K8, K8 in westlicher Richtung bis Scheunenweg, Scheunenweg bis Meister Weg, Meister Weg bis L735, L735 bis Haarweg, Haarweg bis BÃ ¼ltenweg, BÃ ¼ltenweg bis MilchstraÃ e, MilchstraÃ e bis Drewer StraÃ e, Drewer StraÃ e bis K76, K76 bis Drewerweg, Drewerweg bis BahnhofstraÃ e, BahnhofstraÃ e bis B55, B55 bis SilbkestraÃ e, SilbkesraÃ e in westlicher Richtung dem Waldweg folgend bis Romeckeweg, Romeckeweg in nordwestlicher Richtung bis St. Georg StraÃ e, St. Georg StraÃ e bis HammerbergstraÃ e, HammerbegstraÃ e bis PÃ ¼sterberg, PÃ ¼sterberg 300 m folgend bis Abzweigung Wisor, Feldweg in nÃ ¶rdlicher Richtung folgend bis Wisor, Wisor in westlicher Richtung bis Viktor-RÃ ¶per-StraÃ e, Viktor-RÃ ¶per-StraÃ e in nÃ ¶rdlicher Richtung bis B516, B516/MÃ ¶hnestraÃ e in westlicher Richtung bis MÃ ¶hnestraÃ e/K8, K8 bis Hambuchweg, Hambuchweg bis Syringer StraÃ e, Syringer StraÃ e in nÃ ¶rdlicher Richtung bis Frankenufer, Frankenufer bis Wameler Berg, Wameler Berg bis Hermann-KÃ ¤telhÃ ¶n-StraÃ e, Hermann-KÃ ¤telhÃ ¶n-StraÃ e/K35 bis B516, B516 in westlicher Richtung bis Abfahrt HÃ ¶he L 857, Abfahrt B516/Auf der Alm in nÃ ¶rdlicher Richtung bis Teigelhof, Teigelhof 300 m in westlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Kreesweg, Kreesweg in westlicher Richtung bis Landwehr, Landwehr bis BÃ ¶rdenstraÃ e, BÃ ¶rdenstraÃ e in Ã ¶stlicher Richtung bis Niederbergheimer StraÃ e, Niederbergheimer StraÃ e in nÃ ¶rdlicher Richtung bis zur Schledde, der Schledde in nÃ ¶rdlicher Richtung folgend bis OpmÃ ¼nder Weg, OpmÃ ¼nder Weg in Ã ¶stlicher Richtung bis B475, B475 in nÃ ¶rdlicher Richtung bis Weslarner Weg/Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis SchleddestraÃ e, SchleddestraÃ e bis ThÃ ¶ningser StraÃ e, ThÃ ¶ningser StraÃ e in nÃ ¶rdlicher Richtung bis PÃ ¶ppeler Weg, PÃ ¶ppeler Weg bis HÃ ¼ttinghauser Weg, HÃ ¼ttinghauser Weg in nÃ ¶rdlicher Richtung bis Brockhauser StraÃ e, Brockhauser StraÃ e in Ã ¶stlicher Richtung bis Am Rott, Am Rott in nÃ ¶rdlicher Richtung bis Humbrechting, Humbrechting 1 km in Ã ¶stlicher Richtung bis Feldweg (HÃ ¶he Schoneberg), Feldweg in nÃ ¶rdlicher Richtung bis Schoneberger StraÃ e, Schoneberger StraÃ e in Ã ¶stlicher Richtung bis DorstraÃ e, DorfstraÃ e bis Sunderweg, Sunderweg in nÃ ¶rdlicher Richtung bis Postweg, Postweg in Ã ¶stlicher Richtung bis Gemeindegrenze, Gemeindegrenze in nÃ ¶rdlicher Richtung bis Kreisgrenze, Kreisgrenze in Ã ¶stlicher Richtung folgend bis Kreisgrenze (sÃ ¼dlich der BÃ ¶bbinger Heide) Breienweg 17.1.2017 Landkreis Soest Breienweg (Schmerlecke) in nÃ ¶rdlicher Richtung bis Aahweg, Aahweg bis K49, K49 in Ã ¶stlicher Richtung bis Hahnebrink, Hahnebrink bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis B55, B55 in sÃ ¼dlicher Richtung bis zur BrÃ ¼cke am VÃ ¶llinghauser Weg, VÃ ¶llinghauser Weg in Ã ¶stlicher Richtung bis BahnhofstraÃ e, BahnhofstraÃ e in sÃ ¼dlicher Richtung bis HÃ ¶he A44, den Eisenbahngleisen folgend in sÃ ¼dlicher Richtung bis Mellricher StraÃ e (AnrÃ ¶chte), Mellricher StraÃ e in westlicher Richtung bis AnrÃ ¶chter StraÃ e/K23, K23/AnrÃ ¶chter StraÃ e bis MittelstraÃ e, MittelstraÃ e bis SchÃ ¼tzenstraÃ e, SchÃ ¼tzenstraÃ e in westlicher Richtung bis DorfstraÃ e, DorfstraÃ e bis Soestweg, Soestweg in westlicher Richtung bis Zum Kirchenholz, Zum Kirchenholz in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e/L747 in westlicher Richtung bis zur Gemeindegrenze/Neuengeseker Warte, Gemeindegrenze von AnrÃ ¶chte in nÃ ¶rdlicher Richtung bis Gemeindegrenze Erwitte, Gemeindegrenze Erwitte in nord-westlicher Richtung bis Seringhauser StraÃ e, Seringhauser StraÃ e 100 m in Ã ¶stlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis Breienweg (Schmerlecke) 9.1.2017 to 17.1.2017 Landkreis GÃ ¼tersloh Im Norden: SchloÃ  Holte-Stukenbrock: Grenzverlauf zur Stadt Bielefeld Alte Paderborner LandstraÃ e/Ebbinghausweg; Ã ¶stliche Richtung Sender StraÃ e/Landerdamm bis Kreisverkehr; sÃ ¼dliche Richtung Dechant-Brill-StraÃ e, Ã ¶stliche Richtung auf Holter StraÃ e, sÃ ¼dliche Richtung auf Kaunitzer StraÃ e; sÃ ¼d-/Ã ¶stliche Richtung Alte PoststraÃ e bis Rieger StraÃ e/Kreisgrenze Im Osten: Kreisgrenze zu Paderborn Im SÃ ¼den: Rietberg-Mastholte, Kreisgrenze westliche Richtung HaselhorststraÃ e; nÃ ¶rdliche Richtung Rietberger StraÃ e, nord-/westliche Richtung FÃ ¤hrenkamp, westliche Richtung An der Graft; nÃ ¶rdliche Richtung Langenberger StraÃ e, nÃ ¶rdliche Richtung Graswinkel, nÃ ¶rdliche Richtung Bokeler StraÃ e, westliche Richtung Batenhorster StraÃ e bis Bokel-Mastholter Hauptkanal; nÃ ¶rdliche Richtung RÃ ¶ckinghausen/Ems bis B 55 Rheda-WiedenbrÃ ¼ck Im Westen: Rheda-WiedenbrÃ ¼ck Ã ¶stliche Richtung Rietberger StraÃ e/B64; nord-/Ã ¶stliche Richtung Am Postdamm, nÃ ¶rdliche Richtung KapellenstraÃ e, Ã ¶stliche Richtung Varenseller StraÃ e, nord-/Ã ¶stliche Richtung BrockstraÃ e bis GÃ ¼tersloh nÃ ¶rdliche Richtung Brockweg; nord-/Ã ¶stliche Richtung Stadtring Kattenstroth /Stadtring Sundern; Ã ¼ber Verler StraÃ e Ã ¶stliche Richtung SundernstraÃ e; nÃ ¶rdliche Richtung Spexarder StraÃ e; nord-/Ã ¶stliche Richtung Avenwedder StraÃ e Ã ¼ber Isselhorster StraÃ e; Ã ¶stliche Richtung Luise-Hensel-StraÃ e; nÃ ¶rdliche Richtung Paderborner StraÃ e; Ã ¶stliche Richtung Ã berlandleitung/Im Brock bis Kreisgrenze 20.1.2017 Landkreis GÃ ¼tersloh Im Norden: Verl: Kreuzung Schillingweg/Reckerdamm; Ã ¶stliche Richtung Frickenweg bis Ã sterwieher StraÃ e sÃ ¼dliche Richtung Bornholter StraÃ e; nord-/Ã ¶stliche Richtung bis MarienstraÃ e Im Osten: MarienstraÃ e sÃ ¼d-/Ã ¶stliche Richtung bis Verl/Kaunitz Alter Postweg, westliche Richtung auf FÃ ¼rstenstraÃ e, sÃ ¼dliche Richtung auf DelbrÃ ¼cker StraÃ e bis Kreisgrenze und entlang der Kreisgrenze Im SÃ ¼den: Rietberg/Westerwiehe: Kreisgrenze Entenweg nord-/Ã ¶stliche Richtung Im ThÃ ¼le, nÃ ¶rdliche Richtung Im Plumpe Im Westen: Im Plumpe nÃ ¶rdliche Richtung Westerwieher StraÃ e, westliche Richtung Zum Sporkfeld, nÃ ¶rdliche Richtung Neuenkirchener StraÃ e, nord-/westliche Richtung Lange StraÃ e, nÃ ¶rdliche Richtung Langer Schemm bis auf Reckerdamm 11.1.2017 to 20.1.2017 Landkreis Wesel Im Osten und SÃ ¼den: Hamminkeln: Brunnenfeld  in Hamminkeln- Lankern ab Kreisgrenze zum Kreis Borken nach SÃ ¼den bis Liederner StraÃ e ; Liederner StraÃ e  nach SÃ ¼dwesten und SÃ ¼den bis Loikumer StraÃ e ; Loikumer StraÃ e  nach Westen bis zur IsselbrÃ ¼cke; Verlauf der Issel nach SÃ ¼den bis zur IsselbrÃ ¼cke an der HauptstraÃ e  in Hamminkeln- Ringenberg; HauptstraÃ e  und im weiteren Verlauf WeststraÃ e  bis zur Mehrhooger StraÃ e ; Mehrhooger StraÃ e  nach Osten bis RoÃ mÃ ¼hle ; RoÃ mÃ ¼hle  und im weiteren Verlauf Diersfordter StraÃ e  nach SÃ ¼den bis zur L 480; dem Verlauf der L 480 nach SÃ ¼dwesten folgend (in Hamminkeln: Diersfordter StraÃ e , in Wesel: Bislicher Wald , MÃ ¼hlenfeldstraÃ e , DorfstraÃ e , Auf der Laak ) bis zum rechtsrheinischen Anleger der RheinfÃ ¤hre Bislich- Xanten; Xanten: linksrheinischer Anlieger der RheinfÃ ¤hre Bislich- Xanten; Gelderner StraÃ e  bis zur B 57; B 57 nach Nordwesten bis zur Kreuzung mit der Willicher StraÃ e ; Willicher StraÃ e  nach SÃ ¼dwesten bis DÃ ¼sterfeld ; DÃ ¼sterfeld  bis Dongweg ; Dongweg  bis zur Labbecker StraÃ e ; nach Westen entlang der Kreisgrenze an der Labbecker StraÃ e  und im weiteren Verlauf dem Staatsforst Xanten bis zum Korte- Veens- Weg . Im Westen und Nordwesten: Das Beobachtungsgebiet des Kreises Wesel grenzt an die entsprechenden Gebiete in den Kreisen Kleve und Borken an 27.1.2017 Landkreis Borken Kreis- / Landesgrenze Isselburg einschlieÃ lich Ortsteil Anholt weiter in Ã ¶stlicher Richtung zum Ortsteil Suderwick bis zur StraÃ e Hahnenpatt, weiter in Ã ¶stlicher Richtung bis zur L 606 (Dinxperloer StraÃ e), weiter in Richtung Spork bis zur Kreuzung L604 (Sporker Ringstr. / Liede-ner Ringstr.), weiter in sÃ ¼dlicher Richtung bis zur Kreuzung L 505 (Werther Str.), weiter in Ã ¶stli-cher Richtung (Bocholt) bis zur Kreuzung Pannemannstr. / Thonhausenstr., dort Pannemannstr. in sÃ ¼dlicher Richtung bis zum Abzweig Vennweg, weiter Vennweg in Ã ¶stlicher Richtung bis Kreuzung Loikumer Weg, Loikumer Weg weiter in sÃ ¼dliche Richtung bis zur Kreisgrenze, Kreis-grenze in sÃ ¼dlicher, dann westlicher, dann nÃ ¶rdlicher Richtung bis zum Ausgangpunkt Kreis- / Landesgrenze Isselburg 27.1.2017 Landkreis Kleve SÃ ¼den: SÃ ¼dwestliche Kreisgrenze WES/KLE Marienbaum/Kalkar Kehrum  Korte-Veen  westlich folgen bis Spierheide  dort westlich folge bis Spierhof  diesen passiere  westlich abbiegen- weiter Spierheide bis Kreuzung St.-Hubertus-Str.  dort nÃ ¶rdlich abbiegen auf Bruchweg  L 174 = Uedemer Str. queren  Bruchweg weiter nÃ ¶rdlich folgen bis B 67 = Xantener Str.  dieser nordwestlich folgen  bis Kreisverkehr  diesen auf L 41 = Rheinstr. nordÃ ¶stlich verlassen  bis Kreuzung Honselaerstr./Spickstr. Westen: Kreuzung Honselaerstr./Spickstr. nordwestlich auf Honselaerer Str. abbiegen  dieser folgen bis Kreisverkehr  diesen nordwestlich an der B 67 = Klever Str. verlassen  B 57 nordwestlich folgen bis Schafweg/Hammelweg  bis Tillerfeld folge  dort westlich abbiegen  Tillerfeld folgen bis Kreisverkehr  diesen an L 18 = Am Bolk nordÃ ¶stlich verlassen  Am Bolk folgen  Kalkar Wissel   im weiteren Verlauf L 18 = Dorfstr. folgen bis Prostawardweg  dort nordwestlich abbiegen auf Prostawardweg  diesem nÃ ¶rdlich folgen  im weiteren Verlauf Emmericher Str. folgen bis Schleuferskath  dort nordÃ ¶stlich abbiegen bis Weienweg  diesem Ã ¶stlich folgen  nÃ ¶rdlich abbiegen Richtung Bromenhof  Weidenweg folgen  Ã ¶stlich abbiegen Richtung Elendshof  dabei L 8 0 Rheinuferstr. Queren, Banndeich queren  Rhein bis Kilometer 847,5 queren  Norden: andere Rheinseite Emmerich  Dornicker Str. nordÃ ¶stlich folgen bis DreikÃ ¶nigestr.  nÃ ¶rdlich auf Hauptstra.  dort Ã ¶stlich Hauptstr. Folgen  nÃ ¶rdlich bis Pionierstr.  Pionierstr. NÃ ¶rdlich folgen  B 8 = Reeser Str. queren  Bahnweg queren bis GrÃ ¼ne Str.  nordÃ ¶stlich folgen bis Fuldaweg  diesem nÃ ¶rdlich folgen bis Riethstege  dort Ã ¶stlich Riethstege folgen bis Das KrusenstrÃ ¤Ã chen  dort nÃ ¶rdlich folgen  A 3 queren- Naturschutzgebiet queren bis Grenze KLE  NL De Schriek  Schriekseweg 19.1.2017 to 27.1.2017 Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de l'AVEYRON CASTELMARY LA SALVETAT-PEYRALES TAYRAC 15.1.2017 to 21.1.2017 CABANES CRESPIN LESCURE-JAOUL NAJAC NAUCELLE PRADINAS RIEUPEYROUX SAINT-ANDRE-DE-NAJAC SAUVETERRE-DE-ROUERGUE TAURIAC-DE-NAUCELLE 21.1.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AUGE FORS LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 22.1.2017 to 28.1.2017 AIFFRES AZAY-LE-BRULE BEAUVOIR-SUR-NIORT BESSINES BRULAIN CHAMPDENIERS-SAINT-DENIS CHAURAY CHERVEUX CLAVE COURS ECHIRE FRANCOIS FRONTENAY-ROHAN-ROHAN GERMOND-ROUVRE GRANZAY-GRIPT JUSCORPS LA BOISSIERE-EN-GATINE LA CRECHE LA FOYE-MONJAULT LES FOSSES LES GROSEILLERS MARIGNY MAZIERES-EN-GATINE MOUGON NIORT PAMPLIE PRAHECQ SAINTE-BLANDINE SAINTE-OUENNE SAINT-GELAIS SAINT-GEORGES-DE-NOISNE SAINT-LIN SAINT-MARC-LA-LANDE SAINT-MARTIN-DE-BERNEGOUE SAINT-PARDOUX SAINT-ROMANS-DES-CHAMPS SAINT-SYMPHORIEN SAIVRES SURIN VERRUYES VOUILLE 28.1.2017 Les communes suivantes dans le dÃ ©partement du GERS AIGNAN AURENSAN AVERON-BERGELLE BARCELONNE-DU-GERS BARCUGNAN BARS BERNEDE BETOUS BETPLAN BOURROUILLAN BOUZON-GELLENAVE CAMPAGNE-D'ARMAGNAC CASTELNAVET CASTEX-D'ARMAGNAC CASTILLON-DEBATS CAUPENNE-D'ARMAGNAC CAZAUX-VILLECOMTAL CLERMONT-POUYGUILLES CORNEILLAN COULOUME-MONDEBAT CRAVENCERES CUELAS DUFFORT EAUZE ESPAS ESTANG ESTIPOUY FUSTEROUAU GAZAX-ET-BACCARISSE GEE-RIVIERE IZOTGES LAAS LANNUX LASSERADE LAUJUZAN LE BROUILH-MONBERT LOUBERSAN LOUSLITGES LOUSSOUS-DEBAT LUPIAC MANAS-BASTANOUS MANCIET MARCIAC MARGOUET-MEYMES MARSEILLAN MAULEON-D'ARMAGNAC MAUPAS MIRANNES MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONTAUT MONT-DE-MARRAST MONTESQUIOU MORMES NOGARO PALLANNE PERCHEDE PEYRUSSE-GRANDE PEYRUSSE-VIEILLE PONSAN-SOUBIRAN POUYDRAGUIN POUYLEBON PROJAN REANS RICOURT RIGUEPEU RISCLE SABAZAN SAINT-ARAILLES SAINT-CHRISTAUD SAINTE-AURENCE-CAZAUX SAINTE-CHRISTIE-D'ARMAGNAC SAINTE-DODE SAINT-JUSTIN SAINT-MEDARD SAINT-MICHEL SAINT-OST SAINT-PIERRE-D'AUBEZIES SALLES-D'ARMAGNAC SARRAGACHIES SAUVIAC SEAILLES SEGOS SEMBOUES TERMES-D'ARMAGNAC TILLAC TOUJOUSE TOURDUN VIOZAN 5.2.2017 to 11.2.2017 ARBLADE-LE-BAS ARBLADE-LE-HAUT ARMENTIEUX ARMOUS-ET-CAU ARROUEDE AUJAN-MOURNEDE AUX-AUSSAT AYZIEU BARRAN BASCOUS BASSOUES BAZIAN BAZUGUES BEAUMARCHES BECCAS BELLOC-SAINT-CLAMENS BELMONT BERDOUES BIRAN BLOUSSON-SERIAN CAILLAVET CALLIAN CASTELNAU-D'ANGLES CAZAUBON CAZAUX-D'ANGLES CHELAN COURTIES DURBAN ESCLASSAN-LABASTIDE HAGET JUILLAC LABARTHE LABARTHETE LABEJAN LADEVEZE-RIVIERE LAGARDE-HACHAN LAGUIAN-MAZOUS LAMAZERE LANNEMAIGNAN LANNE-SOUBIRAN LAVERAET LE HOUGA LELIN-LAPUJOLLE LIAS-D'ARMAGNAC L'ISLE-DE-NOE LOUBEDAT LOURTIES-MONBRUN LUPPE-VIOLLES MAGNAN MARGUESTAU MASCARAS MASSEUBE MIELAN MIRAMONT-D'ASTARAC MIRANDE MONCASSIN MONCLAR-SUR-LOSSE MONLAUR-BERNET MONT-D'ASTARAC MOUCHES ORDAN-LARROQUE ORNEZAN PANASSAC PANJAS PONSAMPERE PRENERON ROQUEBRUNE SADEILLAN SAINT-ARROMAN SAINT-ELIX-THEUX SAINT-GERME SAINT-JEAN-POUTGE SAINT-MARTIN SAINT-MAUR SAINT-MONT SAMARAN SARRAGUZAN SCIEURAC-ET-FLOURES SEISSAN SION TRONCENS TUDELLE VERGOIGNAN VERLUS VIELLA VILLECOMTAL-SUR-ARROS 11.2.2017 MANSEMPUY SAINT-ANTONIN SEREMPUY 15.1.2017 to 21.1.2017 BEAUMONT LAURAET MOUCHAN 10.1.2017 to 21.1.2017 ANSAN AUGNAX BAJONNETTE BERAUT BIVES BLANQUEFORT CASSAIGNE CONDOM COURRENSAN CRASTES ESTRAMIAC FOURCES GONDRIN HOMPS LABRIHE LAGARDERE LAGRAULET-DU-GERS LAREE LARRESSINGLE LARROQUE-SUR-L'OSSE MAIGNAUT-TAUZIA MANSENCOME MARAVAT MAUVEZIN MONCLAR MONFORT MONTREAL PUYCASQUIER ROQUES SAINT-BRES SAINTE-GEMME SAINTE-MARIE SAINT-GEORGES SAINT-ORENS SAINT-SAUVY SARRANT SOLOMIAC TAYBOSC TOUGET TOURRENQUETS VALENCE-SUR-BAISE 21.1.2017 CASTEX CAUMONT ESTAMPES IDRAC-RESPAILLES MAULICHERES SAINT-GRIEDE SAINT-MARTIN-D'ARMAGNAC SORBETS TARSAC URGOSSE 28.1.2017 BRETAGNE-D'ARMAGNAC CASTELNAU D'AUZAN LABARRERE CAZENEUVE DEMU LANNEPAX NOULENS RAMOUZENS 3.2.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES FONTRAILLES GUIZERIX LARROQUE PUNTOUS SADOURNIN 5.2.2017 to 11.2.2017 ANSOST ARIES-ESPENAN AURIEBAT BARBACHEN BARTHE BETPOUY BUZON CAMPUZAN CASTELNAU-MAGNOAC CAUBOUS CIZOS DEVEZE HACHAN LAFITOLE LALANNE-TRIE LAPEYRE LIBAROS LUSTAR MONFAUCON ORGAN PEYRET-SAINT-ANDRE PUYDARRIEUX SABARROS SARIAC-MAGNOAC SAUVETERRE SENTOUS TOURNOUS-DARRE TOURNOUS-DEVANT TRIE-SUR-BAISE VIDOU VIEUZOS VILLEMBITS 11.2.2017 AZEREIX JUILLAN LAMARQUE-PONTACQ LANNE LOUEY ODOS OSSUN TARBES 22.1.2017 IBOS OROIX SERON 22.1.2017 to 28.1.2017 ANDREST ANTIN BERNADETS-DEBAT BORDERES-SUR-L'ECHEZ ESCAUNETS ESTAMPURES GARDERES GAYAN LAGARDE LUBRET-SAINT-LUC LUBY-BETMONT LUQUET MAZEROLLES OURSBELILLE PINTAC SAINT-LEZER SANOUS SIARROUY TALAZAC TARASTEIX VILLENAVE-PRES-BEARN 28.1.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR BAHUS-SOUBIRAN BOURDALAT BUANES CAZERES-SUR-L'ADOUR CLASSUN DUHORT-BACHEN EUGENIE-LES-BAINS FARGUES HONTANX LATRILLE LE VIGNAU LUSSAGNET MAURIES MIRAMONT-SENSACQ MONTEGUT PERQUIE RENUNG SAINT-AGNET SAINT-LOUBOUER SARRON SORBETS VIELLE-TURSAN 5.2.2017 to 11.2.2017 ARBOUCAVE ARTHEZ-D'ARMAGNAC AUBAGNAN BATS BORDERES-ET-LAMENSANS CASTANDET CASTELNAU-TURSAN CLEDES COUDURES EYRES-MONCUBE GEAUNE GRENADE-SUR-L'ADOUR LACAJUNTE LARRIVIERE-SAINT-SAVIN LAURET MAURRIN MONTGAILLARD MONTSOUE PARLEBOSCQ PAYROS-CAZAUTETS PECORADE PIMBO PUYOL-CAZALET SAINTE-COLOMBE SAINT-GEIN SAMADET SARRAZIET SERRES-GASTON URGONS 11.2.2017 LAGRANGE MAUVEZIN-D'ARMAGNAC 21.1.2017 LABASTIDE-D'ARMAGNAC LE FRECHE PUJO-LE-PLAN VILLENEUVE-DE-MARSAN 28.1.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE MONBAHUS MONVIEL SEGALAS VILLEBRAMAR 15.1.2017 to 21.1.2017 ARMILLAC BEAUGAS BOURGOUGNAGUE BRUGNAC CANCON CASSENEUIL CASTILLONNES COULX DOUZAINS LABRETONIE LAPERCHE LAUZUN LAVERGNE LOUGRATTE MONCLAR MONTASTRUC MONTAURIOL MONTIGNAC-DE-LAUZUN MOULINET PINEL-HAUTERIVE SAINT-BARTHELEMY-D'AGENAIS SAINT-COLOMB-DE-LAUZUN SAINT-MAURICE-DE-LESTAPEL SAINT-PASTOUR SERIGNAC-PEBOUDOU TOMBEBOEUF TOURTRES VERTEUIL-D'AGENAIS 21.1.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES GARLIN 5.2.2017 to 11.2.2017 BALIRACQ-MAUMUSSON BOUEILH-BOUEILHO-LASQUE CASTETPUGON COUBLUCQ DIUSSE MASCARAAS-HARON MONCLA PORTET POURSIUGUES-BOUCOUE RIBARROUY TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE 11.2.2017 BARZUN GOMER HOURS LIVRON LUCGARIER 15.1.2017 to 21.1.2017 ANDOINS ANGAIS ARTIGUELOUTAN BAUDREIX BENEJACQ BEUSTE BOEIL-BEZING BORDERES BORDES COARRAZE ESPECHEDE LABATMALE LAGOS LIMENDOUS MIREPEIX NOUSTY PONTACQ SAINT-VINCENT SOUMOULOU 21.1.2017 AAST ESPOEY GER PONSON-DEBAT-POUTS PONSON-DESSUS 22.1.2017 to 28.1.2017 ARRIEN BALEIX BEDEILLE BENTAYOU-SEREE CASTEIDE-DOAT ESLOURENTIES-DABAN LAMAYOU LESPOURCY LOMBIA LOURENTIES MAURE MOMY MONTANER PONTIACQ-VIELLEPINTE SAUBOLE SEDZE-MAUBECQ SEDZERE UROST 28.1.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC BOURNAZEL CARMAUX COMBEFA CORDES-SUR-CIEL LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL LE SEGUR MONESTIES MOUZIEYS-PANENS SAINT-BENOIT-DE-CARMAUX SAINTE-GEMME SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SALLES TREVIEN VIRAC 15.1.2017 to 21.1.2017 AMARENS BLAYE-LES-MINES CAGNAC-LES-MINES CASTANET DONNAZAC FRAUSSEILLES ITZAC JOUQUEVIEL LABARTHE-BLEYS LE GARRIC LE RIOLS LES CABANNES LIVERS-CAZELLES LOUBERS MAILHOC MARNAVES MILHARS MILHAVET MIRANDOL-BOURGNOUNAC MONTIRAT MONTROSIER MOULARES NOAILLES PAMPELONNE ROSIERES ROUSSAYROLLES SAINT-CHRISTOPHE SAINTE-CROIX SAINT-JEAN-DE-MARCEL SOUEL TAIX TANUS TONNAC VALDERIES VILLENEUVE-SUR-VERE VINDRAC-ALAYRAC 21.1.2017 Les communes suivantes dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE 15.1.2017 to 21.1.2017 MAUBEC VAREN VERFEIL 21.1.2017 (b) the following entry for Croatia is inserted between the entries for France and Hungary: Member State: Croatia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC PodruÃ je dijelova opÃ ine Ferdinandovac naselje BrodiÃ  u KoprivniÃ ko- kriÃ ¾evaÃ koj Ã ¾upaniji te opÃ ine Podravske Sesvete naselje Podravske Sesvete, opÃ ine PitomaÃ a naselja PitomaÃ a, KriÃ ¾nica, StarogradaÃ ki Marof i Stari Gradac, opÃ ina Ã piÃ ¡iÃ  Bukovica naselja OkrugljaÃ a, BuÃ ¡etina i Rogovac, opÃ ina LukaÃ  naselja Gornje Bazje, Katinka, Turanovac, Terezino polje i Zrinj LukaÃ ki u VirovitiÃ ko- podravskoj Ã ¾upaniji koji se nalaze izvan podruÃ ja definiranog kao zaraÃ ¾eno podruÃ je te na podruÃ ju u obliku kruga radijusa deset kilometara sa srediÃ ¡tem na GPS koordinatama N45,9796; E17,3669 29.1.2017 Dio opÃ ine PitomaÃ a, naselja KriÃ ¾nica u VirovitiÃ ko- podravskoj Ã ¾upaniji koji se nalazi na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N45,9796; E17,3669 21.1.2017 to 29.1.2017 (c) the entries for Hungary, the Netherlands, Austria and Poland are replaced by the following: Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Az alÃ ¡bbi utak Ã ¡ltal behatÃ ¡rolt terÃ ¼let: Az 52-es Ã ºt az M5-52-es kecskemÃ ©ti csomÃ ³pontjÃ ¡tÃ ³l nyugat felÃ © az 52-es Ã ºt az 5301-es becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©lnyugat felÃ © 5301-es az 5309-es Ã ºt becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©l felÃ © Kiskunhalasig. KiskunhalastÃ ³l kelet felÃ © az 5408-as Ã ºton BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡rÃ ¡ig. Innen a megyehatÃ ¡rt kÃ ¶vetve Ã ©szakkeletre majd Ã ©szakra a 44-es Ã ºtig. A 44-es Ã ºton nyugatra az 52-M5 csatlakozÃ ¡si kiindulÃ ¡s pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, valamint a N46,540227, Ã ©s az E19,816115, Ã ©s az valamint az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259; N46.682422 Ã ©s az E19.638406, az N46.685278 Ã ©s az E19.64, valamint az N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, valamint az N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, az N46.485451 Ã ©s az E20.027345, Ã ©s az N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922, Ã ©s az N46.558306 Ã ©s az E19.465675, valamint az N46.422366 Ã ©s az E19.759126 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei., tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, tovÃ ¡bbÃ ¡ TÃ ¶mÃ ¶rkÃ ©ny Ã ©s Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint Csanytelek telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ csatorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete 30.1.2017 Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak, ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©s teljes belterÃ ¼lete, tovÃ ¡bbÃ ¡ TÃ ¶mÃ ¶rkÃ ©ny Ã ©s Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint Csanytelek telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ csatorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete valamint CsongrÃ ¡d Ã ©s BÃ ¡cs-Kiskun megye az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 Ã ©s az N46.558306 Ã ©s az E19.465675 Ã ©s az N46.569808 Ã ©s az E19.437804 Ã ©s az N46.4271417 Ã ©s az E19.8205528 Ã ©s az N46.445379 Ã ©s az E19.649848 Ã ©s az N46.5264361 Ã ©s az E19.63094722 Ã ©s az N46.5185167 Ã ©s az E19.664775 Ã ©s az N46.5247472 Ã ©s az E19.63145833 Ã ©s az N46.514667 Ã ©s az E19.629611 Ã ©s az N46.65375 Ã ©s az E19.53113 Ã ©s az N46.6007389 Ã ©s az E19.5426556 Ã ©s az N46.5916083 Ã ©s az E19.5920389 Ã ©s az N46.59794444 Ã ©s az E19.46591667 Ã ©s az N46.543419 Ã ©s az E19.866035 Ã ©s az N46.6204 Ã ©s az E19.8007, Ã ©s az N46.402 Ã ©s az E19.73983333, N46.5321778 Ã ©s az E19.67289444, N46.544109, E19.688508, N46.559392, E19.768362, N46.603106, E19.782067, N46.539064, E19.419259, N46.447194, E19.65843; N46.682422, E19.638406, az N46.685278, E19.64, N46.689837 Ã ©s az E19.674396; N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, N46.342783 Ã ©s az E19.802446; N46.544052 Ã ©s az E19.968252, Ã ©s az N46.485451 Ã ©s az E20.027345, N46.552536 Ã ©s az E19.970554, Ã ©s az N46.475176 Ã ©s az E20.000298, Ã ©s az N46.339714 Ã ©s az E19.808507, Ã ©s az N46.304572, E:19,771922 Ã ©s az N46.558306 Ã ©s az E19.465675, valamint az N46.422366 Ã ©s az E19.759126 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 21.1.2017 to 30.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi Ã ©s JÃ ¡noshalmai jÃ ¡rÃ ¡sainak, valamint CsongrÃ ¡d megye MÃ ³rahalmi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, N46.244069 Ã ©s az E19.555064, Ã ©s az N46.287484 Ã ©s az E19.563459; Ã ©s az N46.224517, E19.412833, valamint az N46.344569 Ã ©s az E19.405611 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, kiegÃ ©szÃ ­tve Kiskunhalas kÃ ¶zigazgatÃ ¡si terÃ ¼letÃ ©nek az 5309-es Ã ºt Ã ©s az 53-as Ã ºt Ã ¡ltal hatÃ ¡rolt rÃ ©szÃ ©vel, tovÃ ¡bbÃ ¡ BalotaszÃ ¡llÃ ¡s telepÃ ¼lÃ ©s teljes belterÃ ¼lete, valamint az 53-as, az 5408-as Ã ©s a BÃ ¡cs-Kiskun-CsongrÃ ¡d megye hatÃ ¡ra Ã ¡ltal hatÃ ¡rolt terÃ ¼let 28.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, Ã ©s az N46.244069 Ã ©s az E19.555064 Ã ©s az N46.287484, E19.563459, Ã ©s az N46.224517 Ã ©s az E19.412833, valamint az N46.344569 Ã ©s az E19.405611 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 20.1.2017 to 28.1.2017 BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye nyugati hatÃ ¡rÃ ¡tÃ ³l dÃ ©lre az 5-Ã ¶s Ã ºt, majd Kistelek Ã ©s BalÃ ¡stya kÃ ¶zigazgatÃ ¡si hatÃ ¡ra az 5-Ã ¶s Ã ºtig, majd dÃ ©lre az 5-Ã ¶s Ã ºton az E68-as Ã ºtig, majd nyugatra az E68-as az E57-es Ã ºtig, majd az E75-Ã ¶s a dÃ ©lre a Magyar-szerb hatÃ ¡rig, majd kÃ ¶vetve a hatÃ ¡rt nyugatra, majd a BÃ ¡cs-Kiskun-CsongrÃ ¡d megyehatÃ ¡rt Ã ©szakketre 9.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, valamint az N46.762825 Ã ©s az E19.857375, N46,741042, E19,721741 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 to 15.1.2017 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak, valamint HajdÃ º-Bihar megye BerettyÃ ³Ã ºjfalui jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.951822 Ã ©s az E21.603480, Ã ©s az N46.965659 Ã ©s az E21.604064, vaalmint az N46.95549 Ã ©s az E21.586925 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 15.1.2017 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak az N46.951822 Ã ©s az E21.603480 Ã ©s az N46.965659 Ã ©s az E21.604064, vaalmint az N46.95549 Ã ©s az E21.586925 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 to 15.1.2017 CsongrÃ ¡d megye Szentesi, CsongrÃ ¡di Ã ©s HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083; N46.652, E20.2082 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ CsongrÃ ¡d megye Kistelek Ã ©s Szentes jÃ ¡rÃ ¡sÃ ¡nak teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete 26.1.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083; N46.652, E20.2082 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 18.1.2017 to 26.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi, BÃ ©kÃ ©scsabai, BÃ ©kÃ ©si Ã ©s Gyulai jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, N46.654794 Ã ©s az E20.948188 valamint az N46.5884, E20.9991 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 44-es Ã ºt- 445-Ã ¶s Ã ºt-4432-es Ã ºt- 4434-es Ã ºt-4428-as Ã ºt MunkÃ ¡csy sor- 4418-as Ã ºt  BÃ ©kÃ ©s-CsongrÃ ¡d megye hatÃ ¡ra  4642-es Ã ºt 23.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, valamint az N46.5884, E20.9991 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint SzabadkÃ ­gyÃ ³s Ã ©s MedgyesbodzÃ ¡s-GÃ ¡bortelep telepÃ ¼lÃ ©sek teljes belterÃ ¼lete 15.1.2017 to 23.1.2017 BÃ ©kÃ ©s megye BÃ ©kÃ ©scsabai, OroshÃ ¡zi Ã ©s MezÃ kovÃ ¡cshÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak az N46.654794 Ã ©s az E20.948188 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 2.1.2017 to 11.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint dÃ ©len a 43-as Ã ºt Ã ¡ltal hatÃ ¡rolt terÃ ¼let Deszkig, Deszk teljes belterÃ ¼lete, illetve az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: M43-as Ã ºt  5-Ã ¶s Ã ºt  BalÃ ¡stya kÃ ¶zigazgatÃ ¡si hatÃ ¡ra  Ã pusztaszer kÃ ¶zigazgatÃ ¡si hatÃ ¡ra  4519-es Ã ºt  4519-es Ã ºton 6 km-re Ã pusztaszer hatÃ ¡rÃ ¡tÃ ³l kiindulva keletre az Atkai holtÃ ¡gig  SÃ ¡ndorfalva kÃ ¶zigazgatÃ ¡si hatÃ ¡ra 15.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 to 15.1.2017 BÃ ©kÃ ©s megye GyomaendrÃ di Ã ©s Szeghalmi jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye MezÃ tÃ ºri jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.992986 Ã ©s az E20.888836 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint GyomaendrÃ d 443-as Ã ©s 46-os uatktÃ ³l keletre esÃ  belterÃ ¼lete 10.1.2017 BÃ ©kÃ ©s megye GyomaendrÃ di jÃ ¡rÃ ¡sÃ ¡nak az N46.992986 Ã ©s az E20.888836 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 1.1.2017 to 10.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi Ã ©s BÃ ©kÃ ©scsabai jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye Szentesi Ã ©s HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.5953 Ã ©s az E20.62686 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, NagyszÃ ©nÃ ¡s telepÃ ¼lÃ ©s belterÃ ¼lete, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: CsongrÃ ¡d-BÃ ©kÃ ©s megye hatÃ ¡ra  4418-as Ã ºt  4419-es Ã ºt  47-es Ã ºt  4405-Ã ¶s Ã ºt  Szentesi-HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡s hatÃ ¡ra 12.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak az N46.5953 Ã ©s az E20.62686 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint OroshÃ ¡za-Szentetornya telepÃ ¼lÃ ©s belterÃ ¼lete, valamint OroshÃ ¡za-RÃ ¡kÃ ³czitelep Ã ©s OroshÃ ¡za-GyopÃ ¡rosfÃ ¼rdÃ  telepÃ ¼lÃ ©sek belterÃ ¼letÃ ©nek a 4406-os Ã ©s a 47-es utaktÃ ³l Ã ©szakra Ã ©s nyugatra esÃ  belterÃ ¼lete 3.1.2017 to 12.1.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak, BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye CsongrÃ ¡di Ã ©s Szentesi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.853433 Ã ©s az E20.139858 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei,.valamint Tiszasas telepÃ ¼lÃ ©s teljes kÃ ¶zigazgatÃ ¡si terÃ ¼let,, valamint a 44-es Ã ºt, a 4622-es Ã ºt, a 4623-as Ã ºt, a 4625-Ã ¶s Ã ºt Ã ©s a BÃ ¡cs-Kiskun-JÃ ¡sz-Nagykun-Szolnok megyehatÃ ¡r Ã ¡ltal hatÃ ¡rolt terÃ ¼let 12.1.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak az N46.853433 Ã ©s az E20.139858 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 3.1.2017 to 12.1.2017 CsongrÃ ¡d megye Szegedi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, Deszk, FerencszÃ ¡llÃ ¡s, KlÃ ¡rafalva, Ã jszentivÃ ¡n, Tiszasziget telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, Szeged telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si terÃ ¼letÃ ©nek a Tisza folyÃ ³  Herke utca  43-as fÃ Ã ºt  Ã jszÃ reg  SzÃ reg Ã ¡ltal hatÃ ¡rolt rÃ ©sze, valamint Kiszombor telepÃ ¼lÃ ©s belterÃ ¼letÃ ©nek a Rokkant kÃ ¶z  Pollner KÃ ¡lmÃ ¡n utca  Farkas utca  Kiss MenyhÃ ©rt utca  DÃ ³zsa GyÃ ¶rgy u.  DÃ ©lvidÃ ©ki utca  KÃ ¶r utca  Ã bÃ ©bai utca Ã ©szaki rÃ ©sze  a 884/1 Ã ©s 05398 hrsz. telkek  05397 hrsz. Ã ºt  05402 hrsz. csatorna Ã ©szaki rÃ ©sze Ã ¡ltal hatÃ ¡rolt rÃ ©sze 12.1.2017 CsongrÃ ¡d megye Szegedi jÃ ¡rÃ ¡sÃ ¡nak az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 to 15.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti Ã ©s KunszentmiklÃ ³si jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.931868 Ã ©s az E19.519266 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 5301-es Ã ºt  5303-as Ã ºt  5305-Ã ¶s Ã ºt  Pest-BÃ ¡cs-Kiskun megyehatÃ ¡r-4625-Ã ¶s Ã ºt  4623-as Ã ºt- 44-es Ã ºt  54-es Ã ºt  E75-Ã ¶s Ã ºt  52-es Ã ºt 18.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266 GPS GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 9.1.2017 to 18.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi, BalmazÃ ºjvÃ ¡rosi Ã ©s HajdÃ ºnÃ ¡nÃ ¡si jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 23.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi jÃ ¡rÃ ¡sÃ ¡nak az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 14.1.2017 to 23.1.2017 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Abbega  Vanaf kruising A7/ Van Aylvaweg, Van Aylvaweg volgen in noordoostelijke overgaand in Gijsbert Japiksweg overgaand in Arumerweg overgaand in Grauwe Kat tot aan Allengaweg  Allengaweg volgen in oostelijke richting overgaand in Hizzaarderlaan overgaand in Kerkstraat tot aan Buren  Buren volgen in noordelijke richting overgaand in Noordereind overgaand in Berghuizerweg tot aan Slachtedijk  Slachtedijk volgen in zuidoostelijke richting tot aan De Leane  De Leane volgen in oostelijke richting overgaand in Greate Buorren tot aan de Gaest  De Gaest volgen in zuidoostelijke richting tot aan N359  N359 volgen in noordoostelijke richting tot aan Walperterwei  Walperterwei volgen in zuidelijke richting tot aan Boalserter Feart(Water)  Boalserter Feart volgen in oostelijke richting tot aan Sassingawei  Sassingawei volgen in zuidoostelijke richting overgaand in Monsamabuorren overgaand in Iewei tot aan Haeredyk  Haeredyk volgen in oostelijke richting overgaand Draversdyk overgaand in Molmawei tot aan Slachtedyk  Slachtedyk volgen in oostelijke richting tot aan Suderdyk  Suderdyk volgen in noordoostelijke richting overgaand in Waltawei overgaand in De Trochsnijing overgaand in Hagedyk tot aan Harstawei  Harstawei(N384) volgen in zuidoostelijke richting tot aan Nummer (N354)  Nummer (N354) volgen in zuidelijke richting tot aan Spearsterdyk  Spaersterdyk volgen in oostelijke richting overgaand in Mardyk tot aan oever Sneekermeer  Oever Sneekermeer volgen in zuidelijke richting over gaand in Prinses Margrietkanaal  Prinses Margrietkanaal volgen in zuidelijke richting overgaand in Modderige Geau  Modderige Geau volgen in zuidoostelijke richting tot aan Nije Dyk  Nije Dyk volgen tot aan Stobberak  Stobberakl volgen in zuidwestelijke richting tot aan Langweerdervaart  Langweerdervaart volgen in oostelijke richting tot aan Pontdyk  Pontdyk volgen in zuidelijke richting tot aan Koevordersluis.  Koevordersluis volgen in zuidelijke richting tot aan Prinses Maregrietkanaal.  Prinses Margrietkanaal volgen in zuidelijke richting over Koevordermeer tot aan De Welle.  De Welle volgen in westelijke richting tot aan Nummer (N354).  Nummer (N354) volgen tot aan Vosseleane  Vosseleane(N928) volgen in westelijke richting tot aan N928  N928 volgen in zuidwestelijke richting tot aan De Le  De Le volgen in zuidelijke richting over Slotermeer  Oevers Slotermeer volgen in zuidwestelijke richting tot aan Warrensterwei  Warrensterwei volgen in Noordelijke richting tot aan Ypecolaga (N928)  Ypecolaga (N928) overstekend in westelijke richting naar Nummer  Nummer volgen in westelijke richting tot aan Trophornsterweg  Trophornsterweg volgen in westelijke/ zuidwestelijke richting tot aan Keamerlanswyk  Kamerlanswyk volgen in westelijke/ zuidwestelijke richting tot aan Waldwei  Waldwei volgen in zuidwestelijkerichting overgaand in Ige Galemawei overgaand in Oordenwei overgaand in Flinkeboskje tot aan Galamadammen  Galamadammen volgen in westelijk/noordwestelijke richting overgaand in Sudergoawei tot aan Lange Laene  Lange Laene volgen in noordwestelijke richting tot aan Soal  Soal volgen in zuidwestelijke richting tot aan Oever IJsselmeer  Oever IJsselmeer volgen in noordelijke via Gaast en Piaam tot aan Zeedyk (Makkum)  Zeedyk in noordelijke richting tot aan Suderseewei  Suderseewei volgen in noordelijke richting overgaand in Weersterweg tot aan A7 overgaand in Van Aylvaweg 13.1.2017 Abbega  Vanaf de kruising van de N359 en de A7, de A7 volgen in oostelijke richting tot aan de Hottingawei  De Hottingawei volgen in noordelijke richting tot aan de Ingenawei  De Ingenawei volgen in oostzuidelijke richting tot aan de Monumentwei  De Monumentwei volgen in zuidelijke richting tot aan de A7  De A7 volgen in oostzuidelijke richting overgaand in zuidelijke richting tot aan de Alde Himdyk  De Alde Himdyk volgen in westelijke richting overgaand in Skerdyk volgen in zuidwestelijke richting overgaand in Parallelwei tot aan de De Cingel  De De Cingel volgen in zuidelijke richting tot aan de Zuidwesthoekweg  De Zuidwesthoekweg volgen in westelijke richting overgaand in Nijesyl in zuidelijke richting tot aan de Alde Skatting  De Alde Skatting volgen in zuidelijke richting tot aan de Lytshuzen  De Lytshuzen vogen in westelijke richting overgaand in noordelijke richting overgaand in de Rigedyk overgaand in de Hagenadyk tot aan de Breksdyk  De Breksdyk volgen in noordelijke richting overgaand in de Stasjonsleane tot aan de Spoorlijn Sneek-Stavoren  De Spoorlijn Sneek-Stavoren volgen in westelijke richting tot aan de De Ry.  De De Ryp volgen in noordelijke richting overgaand in de Rijpsterweg overgaand in de Doarpswei tot aan de Mardyk  De Mardyk volgen in westelijke richting tot aan het water Opfeart  Het water Opfeart volgen in noordelijke richting tot aan de Arkumerlaan  De Arkumerlaan volgen in noordoostelijke richting overgaand in Arkum tot aan de Hemdijk  De Hemdijk volgen in westnoordelijke richting tot aan de Waltaweg  De Waltaweg volgen in noordelijke richting tot aan de Singel  De Singel volgen in westelijke richting tot aan de N359  De N359 volgen in noordelijke richting tot aan de A7 5.1.2017 to 13.1.2017 Hiaure  Vanaf de Jisterwei/rand Nationaal Park Lauwersmeer, rand Nationaal Park Lauwersmeer volgen in zuidoostelijke richting tot aan de Lauwersmeerwei (N361)  De Lauwersmeerwei (N361) volgen in zuidwestelijke richting tot aan de Skanserwei  De Skanserwei volgen in zuidelijke richting overgaand in de Mounebuorren overgaand in de Systerwei tot aan de Saatsenwei  De Saatsenwei volgen in zuidelijke richting overgaand in de Sylsterwei overgaand in de Wouddijk (N358) overgaand in de Faertsichtwei (N358) tot aan de Foarwei  De Foarwei volgen in westelijke richting overgaand in de Simmerwei tot aan de Eelke Meinertswei  De Eelke Meinertswei volgen in zuidelijke richting overgaand in de Triemen overgaand in de Triemsterloane tot aan de Foarwei  De Foarwei volgen in westelijke richting overgaand in de Voorstraat overgaand in de Bovenweg overgaand in de Oosteinde overgaand in de Hoofdstraat overgaand in de Stinsweg tot aan de Rondweg (N356)  De Rondweg (N356) volgen in zuidelijke richting tot aan spoorlijn Leeuwarden  Groningen  De spoorlijn Leeuwarden  Groningen volgen in westelijke richting tot aan de Stationsweg  De Stationsweg volgen in Noordelijke richting tot aan de Ottemaweg  De Ottemaweg volgen in noordelijke richting tot aan de Kerkweg  De Kerkweg volgen in westelijke richting overgaand in de Bosweg tot aan de Klaas Douwesweg  De Klaas Douwesweg volgen in zuidelijke richting tot aan de Van Sminiaweg  De Van Sminiaweg volgen in westelijke richting tot aan de Rhaladijk  De Rhaladijk volgen in westelijke richting tot aan de Aldemiedwei  De Aldemiedwei volgen in westelijke richting tot aan de Aldtsjerksterfeart (water)  De Aldtsjerksterfeart (water) volgen in westelijke richting tot aan de Dokkumer Ee (water)  De Dokkumer Ee volgen in noordelijke richting tot aan de Kontribusjefeart (water)  De Kontribusjefeart (water) volgen in westelijke richting tot aan It Klaester  It Klaester volgen in westelijke richting tot aan de Herjuwsmawei  De Herjuwsmawei volgen in noordwestelijke richting tot aan de Hogebeintumerweg  De Hogebeintumerweg volgen in westelijke richting tot aan de Hoofdstraat  De Hoofdstraat volgen in noordelijke richting tot aan de Reinderslaan  De Reinderslaan volgen in westelijke richting tot aan de Zeedijk  De Zeedijk volgen in noordoostelijke richting ter hoogte van de Koollaan  Vanaf de Zeedijk ter hoogte van de Koollaan in noordwestelijke richting tot aan oever van de Waddenzee  De oever van de Waddenzee volgen in oostelijke richting tot aan het noordelijkste punt van de Granddijk (N356)  Het noordelijkste punt van de Granddijk (N356) volgen in de oostelijke richting van de oever van de Waddenzee tot aan de Jisterwei/rand Nationaal Park Lauwersmeer 18.1.2017 Hiaure  Vanaf splitsing Hantumerweg  Seepmaweg de Seepmaweg volgen in westelijke richting, overgaand in de Langeweg  De Langeweg volgen tot aan de Nesserweg  De Nesserweg volgen in westelijke richting, overgaand in de Dongeraweg  De Dongeraweg volgen tot aan de Bollingwier  De Bollingwier volgen in zuidelijke richting tot aan de Bartensweg  De Bartensweg volgen in zuidelijke richting tot aan de Grytmansweg  De Grytmansweg volgen in zuidelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidelijke richting tot aan de waterloop (Jellegat)  De waterloop (Jellegat) volgen in zuidelijke richting tot aan de Lauwersseeweg  De Lauwersseeweg (N361) volgen in zuidwestelijke richting tot aan de Rondweg West  De Rondweg West volgen in noordelijke richting tot aan de Birdaarderstraatweg  De Birdaarderstraatweg volgen in westelijke richting tot aan de Klaarkampsterweg  De Klaarkampsterweg volgen in noordelijke richting tot aan de Tange  De Tange volgen in noordoostelijke richting tot aan de Buorren  De Buorren volgen in noordelijke richting tot aan de Van Kleffensweg  De Van Kleffensweg volgen in westelijke richting tot de watergang (Raardervaart)  De watergang (Raardervaart) overgaand in Holwertervaart volgen in noordwestelijke richting tot aan de Heilige weg  De Heilige weg volgen in noordoostelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidoostelijke richting tot aan de Poeleweg  De Poeleweg volgen in noordelijke richting overgaand in de Lania  De Lania volgen tot de kruising van de Holleweg  Fetseweg  Vanaf de kruising van de Holleweg  Fetseweg de watergang volgen in noordoostelijke  noordelijke richting tot aan de splitsing van de Hantumerweg  Ternaarderweg  De Hantumerweg volgen in noordelijke richting tot aan de splitsing van de Hantumerweg  Seepmaweg 10.1.2017 to 18.1.2017 Kamperveen  Vanaf de kruising N50 / Noorddiepweg, Noorddiepweg volgen in zuidoostelijke richting tot aan Kattewaardweg  Kattewaardweg volgen in oostelijke richting tot aan Frieseweg  Frieseweg volgen in noordelijke richting tot aan Middendijk  Middendijk volgen in oostelijke richting tot aan Heultjesweg  Heultjesweg volgen in oos- zuidoostelijke richting tot aan Nijlandsweg  Nijlandsweg volgen in oostelijke richting tot aan Stikkenpolderweg  Stikkenpolderweg volgen in zuidelijke richting tot aan Nesweg  Nesweg volgen in noordoostelijke richting tot aan Brinkweg  Brinkweg volgen in zuidelijke richting tot aan waterloop  Waterloop volgen in oostelijke richting tot aan Mandjeswaardweg  Mandjeswaardweg. Volgen in zuidelijke richting tot aan Provincialeweg N760  Provincialeweg N760 volgen in oostelijke richting overgaand in Kamperzeedijk West tot aan Schaapsteeg  Schaapsteeg volgen in zuidelijke richting overgaand in Oude Wetering tot aan Stadshagenallee  Stadshagenallee volgen in oostelijke richting tot aan Milligerlaan  Milligerlaan volgen in zuidelijke richting tot aan Mastenbroekerallee  Mastenbroekerallee volgen in oostelijke richting tot aan Hasselterdijk  Hasselterdijk volgen in zuidelijke richting tot aan Frankhuisweg  Frankhuisweg volgen in zuidelijke richting tot aan Hasselterweg  Hasselterweg volgen in zuidwestelijke richting tot aan Blaloweg  Blaloweg volgen in zuidelijke richting tot aan Westenholterallee  Westerholterallee volgen in zuidoostelijke richting overgaand in IJselallee tot aan Spoorlijn Zwolle -Amersfoort  Spoorlijn Zwolle Amersfoort volgen in zuidelijke richting tot aan IJssel  IJssel volgen in zuidelijke richting tot aan. Jaagpad  Jaagpad volgen in zuidelijke richting tot aan Nieuweg  Nieuweweg volgen in zuidelijke richting overgaand in Apeldoornseweg overgaand in Groteweg tot aan Molenweg  Molenweg volgen in noordwestelijke richting tot aan Leemculenweg  Leemculenweg volgen in westelijke richtingtot aan A50.  A50 volgen in zuidelijke richting tot aan afslag Nunspeet / Kamperweg  Kamperweg. Volgen in noordelijke richting tot aan Nieuwe Zuidweg  Nieuwe Zuidweg volgen in zuidwestelijke richting overgaand in Zuidweg tot aan Elburgerweg  Elburgerweg volgen in noordelijke richting to aan A28  A28 volgen in zuidwestelijke richting tot aan Beukenlaan verlengde Haerderweg  Beukenlaan verlengde Haerderweg volgen in noordwetelijke richting tot aan Bovenweg  Bovenweg volgen in zuidwestelijke richting tot aan Burgermeester Frieswijkweg  Burgermeester Frieswijkweg volgen in noordelijke richting tot aan Grevensweg  Grevensweg volgen in noordelijke richting tot aan Zuiderzeestraatweg West  Zuiderzeestraatweg West. Volgen in zuidelijke richting tot aan Mazenbergerweg  Mazenbergerweg volgen in zuidwestelijke richting tot aan Molenweg  Molenweg volgen in zuidelijke richting tot aan Kolmansweg  Kolmansweg volgen in westelijke richting tot aan Hoge Bijssselse-Pad  Hoge Bijssselse-Pad volgen in noordwestelijke richting tot aan Veluwemeer  Veluwemeer overstekend naar Bremerbergweg  Bremerbergweg volgen in noordelijke richting overgaand in Oldebroekerweg tot aan Baan/N710  Baan/N710 volgen in noordwestelijke richting overgaand in Swifterweg tot aan Biddingringweg/ N305  Biddingringweg./ N305 volgen in noordoostelijke richting tot aan Hanzeweg./N307  Hanzeweg./N307 volgen in oostelijke richting tot aan Ketelweg  Ketelweg volgen in noordelijke richting tot aan Vossemeerdijk  Vanaf Vossemeerdijk via Vossemeer naar de monding van de IJssel  Monding van de IJssel volgen tot aan N50  N50 volgen in noordelijke richting tot aan kruising N50 / Noorddiepweg 17.1.2017 Boven Leeuwen  Vanaf kruising A15 met de Linge (water), de Linge volgen in noordelijke richting tot aan Industrieweg (N835)  Industrieweg (N835) volgen in noordelijke richting overgaand in Tielseweg tot aan Ommerenwal  Ommerenwal volgen in oostelijke richting tot aan Nieuwesteeg.  Nieuwesteeg volgen in noordelijke richting overgaand in de De Steeg tot aan Provincialeweg(N320)  Provincialeweg (N320) volgen in oostelijke richting tot aan De Brei  De Brei in Noordelijke richting volgen tot aan Culekampseweg  Culekampseweg volgen in oostelijke richting overgaand in Groenestraat overgaand in Balferenseweg tot aan Hogebrinksestraat  Hogebrinksestraat volgen in oostelijke richting tot aan Beemdsestraat  Beemdsestraat volgen in noordoostelijke tot aan Waaijweg  Waaijweg volgen in oostelijke richting tot aan Drosseweg  Drosseweg volgen in noordelijke richting tot aan Marsdijk  Marsdijk volgen in zuidoostelijke richting overgaand in oever van de Nederrijn (water) tot aan Valleikanaal (water)  Valleikanaal volgen in noordoostelijke richting tot aan Grebbedijk  Grebbedijk volgen in zuid oostelijke richting tot aan Aan De Rijn  Aan De Rijn in zuidelijke richting de Nederrijn overstekend tot aan Maneswaard  Maneswaard volgen in zuidelijke richting tot aan Rijnbandijk  Rijnbandijk volgen in oostelijke richting, overgaand in Randwijkse Rijndijk tot aan Lingekanaal  Lingekanaal volgen in zuidelijke richting tot aan De Linge  De Linge volgen in westelijke richting tot aan Dalvaart.  Dalvaart volgen in zuidelijke richting tot aan spoorlijn Arnhem  Tiel  Spoorlijn Arnhem  Tiel volgen in oostelijke richting tot aan Kerkstraat  Kerkstraat volgen in zuidelijke richting tot aan Engelandstraat  Engelandstraat volgen in zuidelijke richting tot aan Nieuwe Dijk  De Nieuwe Dijk volgen in zuidelijke richting tot aan Welysestraat  Welysestraat volgen in oostelijke richting tot aan Molenhofstraat  Molenhofstraat volgen in zuidelijke richting tot aan Groenestraat  Groenestraat volgen in westelijke richting tot aan Waalbandijk  Waalbandijk volgen in zuidoostelijke richting de Waal overstekend tot aan Uiterwaard  Uiterwaard volgen in zuidelijke richting tot aan Dijk  Dijk volgen in oostelijke richting tot aan Haneman  Haneman volgen in zuidelijke richting, overgaand in Geerstraat tot Van Heemstraweg  Van Heemstraweg volgen in oostelijke richting tot aan Leegstraat  Leegstraat volgen in zuidelijke richting tot aan Koningstraat  Koningstraat volgen in oostelijke richting tot aan Begijnenstraat  Begijnenstraat volgen in zuidelijke richting tot aan N322  N322 volgen in zuidoostelijke richting tot aan A50.  A50 volgen in zuidelijke richting tot aan spoorlijn Nijmegen  `s Hertogenbosch  Spoorlijn Nijmegen  `s Hertogenbosch volgen in westelijke richting tot aan Zevenbergseweg  Zevenbergseweg volgen in noordelijke richting tot aan Osseweg  Osseweg volgen in westelijke richting tot aan N329.  N329 volgen in noordelijke richting tot aan Singel 1940  1945  Singel 1940  1945 volgen in westelijke richting, overgaand in Hertogensingel, overgaand in Zaltbommelseweg, overgaand in Gewandeweg tot aan Huizenbeemdweg  Huizenbeemdweg volgen in westelijke richting, overgaand in Martenshoefstraat tot aan Weisestraat  Weisestraat volgen in noordelijke richting tot aan Tiendweg  Tiendweg volgen in westelijke richting tot aan Hertog Janstraat  Hertog Janstraat volgen in noordelijke richting tot aan Meester van Coothstraat  Meester van Coothstraat volgen in westelijke richting tot aan Citadelstraat  Citadelstraat volgen in noordelijke richting tot aan Lithsedijk  Lithsedijk volgen in westelijke richting, overgaand in Oevers van de Maas, Maas overstekend tot aan Voorne  Voorne volgen in westelijke richting tot aan Heerewaardenstraat  Heerewaardenstraat volgen in noordelijke richting tot aan N322  N322 volgen in noordelijke richting tot aan Heerewaarderstraat  Heerewaarderstraat volgen in noordelijke richting overgaand in Bato's erf de Waal overstekend overgaand in Molenstraat tot aan Waalbanddijk  Waalbanddijk volgen in oostelijke richting tot aan Goossen Janssentraat  Goossen Janssenstraat volgen in noordelijke richting tot aan Molenstraat  Molenstraat volgen in westelijke richting tot aan Dreef.  Dreef volgen in noordelijke richting tot aan Pippertsestraat  Pippertsestraat volgen in oostelijke richting tot aan Zijvelingsestraat  Zijvelingsestraat volgen in noordelijke richting tot aan overgaand in Dreef tot aan Bommelweg  Bommelweg volgen in oostelijke richting tot aan Groenestraat  Groenestraat volgen in noordelijke richting tot aan Lingedijk  Lingedijk volgen in oostelijke richting overgaand in Lingeweg tot aan Provincialeweg N834  Provincialeweg N834 volgen in westelijke richting tot aan de Linge  Linge volgen in noordelijke richting tot aan A15 19.1.2017 Stolwijk  Vanaf kruising A20 / Bostelweg, Bostelweg volgen in westelijke/noordelijke richting overgaand in Groeneweg tot aan Zuidelijke Dwarsweg  Zuidelijke Dwarsweg volgen in noordoostelijke richting tot aan Knibbelweg  Knibbelweg volgen in Noordwestelijke richting tot aan Noordelijke Dwarsweg  Noordelijke Dwarsweg volgen in noordoostelijke richting tot aan A12  A12 volgen in oostelijke richting tot aan Bredeweg.  Bredeweg volgen in noordelijke richting tot aan Beijerincklaan(N453)  Beijerincklaan(N453) volgen in noordoostelijke richting overgaand in Tweede Bloksweg tot aan de Dreef  Dreef volgen in noordoostelijke richting tot aan kanaaldijk  Kanaaldijk volgen in noordelijke richting overgaand in Kerkstraat tot aan kerkweg-Oost  Kerkweg-oost volgen in oostelijke richting tot aan Henegouwerweg  Henegouwerweg volgen in noordelijke richting tot aan waterloop na Recreatiepark Breedijk  Waterloop volgen in oostelijke richting tot aan Middelburgseweg  Middelburgseweg volgen in noordelijke richting tot aan Kaagjesland  Kaagjesland volgen in oostelijke richting overgaand in Dorpsweg tot aan Kerkweg  Kerkweg volgen in noordoostelijke richting tot aan Schinkeldijk  Schinkeldijk volgen in noordwestelijke richting tot aan Zijdeweg  Zijdeweg volgen in noordelijke richting overgaand in Warmoeskade tot aan J.C. Hoogedoornlaan  J.C. Hoogedoornlaan volgen in oostelijke richting tot aan Oud Bodegraafseweg  Oud Bodegraafseweg volgen in zuidelijke richting overgaand tot aan A12  A12 volgen in oostelijke richting tot aan Molendijk.  Molendijk volgen in zuidelijke richting tot aan Verlengde Tuurluur  Verlengde Tuurluur volgen in oostelijke richting overgaand in Tuurluur overgaand in Papekopperdijk overgaand in Papekopperstraatweg tot aan Johan J Vierbergenweg  Johan J Vierbergenweg volgen in zuidelijke richting tot aan Wilgenweg  Wilgenweg volgen in oostelijke richting tot aan Iepenweg  Iepenweg volgen in zuidelijke richting overgaand in Toleind overgaand in Kabelslag tot aan Tros  Tros volgen in westelijke richting tot aan Lijnbaan  Lijnbaan volgen in zuidelijke richting overgaand in Laan van Snelrewaard tot aan Waardsedijk  Waardsedijk volgen in noordoostelijke richting tot aan M.A. Reinaldaweg  M.A. Reinaldaweg volgen in zuidelijke richting tot aan Benedeneind Zuidzijde  Benedeneind Zuidzijde volgen in westelijke richting tot aan Damweg  Damweg volgen in zuidelijke richting tot aan Lopikerweg West  Lopikerweg West volgen in oostelijke richting tot aan Zijdeweg  Zijdeweg volgen in zuidelijke richting tot aan Lekdijk West  Lekdijk West volgen in westelijke richting tot aan de Lek (water)  Lek volgen in westelijke richting tot aan Boonevlietweg  Boonevlietweg volgen in zuidelijke richting tot aan Noordzijde  Noordzijde volgen in westelijke richting tot aan Nieuwpoortsweg  Nieuwpoortsweg volgen in zuidelijke richting tot aan A-Even  A-Even volgen in westelijke richting tot aan B  B volgen in westelijke richting tot aan Damsweg  Damsweg volgen in zuidelijke richting tot aan Graafdijk Oost  Graafdijk Oost volgen in westelijke richting overgaand in Dorpsstraat overgaand in Graafdijk West overgaand in Hofwegen overgaand in Dorpsstraat overgaand in Abbekesdoel tot aan Peilmolenweg (N481)  N481 volgen in noordelijke richting (Zijdeweg) tot aan Heiweg  Heiweg volgen in westelijke richting tot aan Kortland  Kortland volgen in westelijke richting tot aan de Nederwaard (water)  Nederwaard (water) volgen in noordelijke / westelijke richting overgaand in Het nieuwe Waterschap tot aan Lekdijk  Vanaf Lekdijk de Lek (water) overstekend in noordlijke richting naar Lekdreef  Lekdreef volgen in noordelijke richting tot aan Ooster Lekdijk  Ooster Lekdijk volgen in westelijke richting tot aan Breekade  Breekade volgen in noordelijke richting tot aan Tiendweg (N477)  Tiendweg (N477) volgen in westelijke richting tot aan Tussenweg  Tussenweg volgen in noordelijke richting tot aan Cornelis Gerardus Roosweg (N210)  Cornelis Gerardus Roosweg (N210) volgen in westelijke richting overgaand in Algeraweg tot aan Abram Van Rijckevorselweg (N219)  Abram Van Rijckevorselweg (N219) volgen in noordoostelijke richting tot aan Burgermeester Van Beresteijnlaan  Burgermeester Van Beresteijnlaan volgen in noordwestelijke richting tot aan spoorlijn Gouda-Rotterdam  Spoorlijn Gouda-Rotterdam volgen in oostelijke richting thv Spoorlaan  Spoorlaan volgen in noordelijke richting tot aan Europalaan  Europalaan volgen in noordelijke / oostelijke richting tot aan richting tot aan Bostelweg  Bostelweg volgen tot aan kruising Bostelweg/A20 22.1.2017 Zoeterwoude  Vanaf kruising A44/Lisserdijk, de Lissedijk volgen in oostelijke richting overgaand in Huigsloterdijk overgaand in Leimuiderdijk tot aan de N207 Provincialeweg  De N207 Provincialeweg volgen in zuidelijke richting tot aan de N446  De N446 volgen in oostelijke richting tot aan de Aardamseweg  De Aardamseweg volgen in oostelijke richting tot aan de Oostkanaalweg  De Oostkanaalweg volgen in zuidelijke richting tot aan de Nieuwkoopseweg  De Nieuwkoopseweg volgen in oostelijke richting tot aan de Treinweg  De Treinweg volgen in zuidelijke richting tot aan de Oude Rijn (water)  De Oude Rijn volgen in oostelijke richting tot aan de Goudse Rijpad  De Goudse Rijpad volgen in zuidelijke richting tot aan de Rijerskoop  De Rijerskoop volgen in westelijke richting tot aan de Zuidwijk  De Zuidwijk volgen in zuidelijke richting overgaand in Randenburgseweg tot aan de N207  De N207 volgen in zuidelijke richting tot aan de Brugweg  De Brugweg volgen in westelijke richting tot aan de Kanaaldijk  De Kanaaldijk volgen in zuidelijke richting tot aan de Dreef  De Dreef volgen in westelijke richting tot aan de Beijerincklaan  De Beijerincklaan volgen in zuidwestelijke richting tot aan de A12  De A12 volgen in westelijke richting tot aan de Rotte (water)  De Rotte volgen in zuidelijke richting tot aan de Lange Vaart  De Lange Vaart volgen in westelijke richting overgaand in Groendelseweg tot aan de Munnikenweg  De Munnikenweg volgen in westelijke richting tot aan de Berkelseweg  De Berkelseweg volgen in noordwestelijke richting tot aan de Katwijkerlaan  De Katwijkerlaan volgen in zuidwestelijke richting tot aan de Nieuwkoopseweg  De Nieuwkoopseweg volgen in noordwestelijke richting tot aan de `s Gravenweg  De `s Gravenweg volgen in westelijke richting tot aan de spoorlijn Rotterdam / Leiderdorp  De spoorlijn Rotterdam Leiderdorp volgen in noordelijke richting tot aan de A12  De A12 volgen in westelijke richting tot aan A4/ knooppunt Prins Clausplein  De A4 volgen in noordelijke richting tot aan de N14  De N14 volgen in westelijke richting overgaand in N14/ Rijksstraatweg volgen noordelijke richting tot aan de Rust en Vreugdelaan  De Rust en Vreugdelaan volgen in westelijke richting overgaand in Lijsterlaan tot aan de Jagerslaan  De Jagerslaan zuide volgen in noordelijke richting overgaand in Jagerslaan noord tot aan de Katwijkerweg  De Katwijkerweg volgen in west- noordelijke richting overgaand in de Wassenaarseweg tot aan de N206/ Provincialeweg  De N206/ Provincialeweg volgen in noordelijke richting tot aan de Sandtlaan  De Sandtlaan volgen in oostelijke richting overgaand in de Oegstgeesterweg tot aan de Brouwerstraat  De Brouwerstraat volgen in noordelijke richting overgaand in Noordwijkerweg tot aan de Voorhoutenweg  De Voorhoutenweg volgen in noordoostelijke richting tot aan de Vinkenweg.  De Vinkenweg volgen in oostelijke richting tot aan de Elsgeesterweg  De Elsgeesterweg volgen in noordoostelijke richting overgaand in Eerste Elsgeesterweg tot aan de N444/ Leidsevaart  De N444/ Leidsevaart volgen in zuidelijke richting tot aan de A44  De A44 volgen in oostelijke richting tot aan de kruising A44/Lisserdijk 26.1.2017 Kleeve  Vanaf grens Nederland  Duitsland, Emmerikseweg volgen in oostelijke richting tot aan Jonkerstraat  Jonkerstraat volgen in oostelijke richting tot aan Schriekseweg  Schriekseweg volgen in noordelijke richting tot aan Munsterweg  Munsterweg volgen in noordelijke richting tot aan Walseweg  Walseweg volgen in noordelijke richting tot aan Wekenseweg  Wekenseweg volgen in oostelijke richting tot aan Rozenstraat  Rozenstraat volgen in zuidelijke richting tot aan Dahliastraat  Dahliastraat volgen in oostelijke richting overgaand in Prins Hendriklaan tot aan Oranjesingel  Oranjesingel volgen in noordelijke richting overgaand in Ulftseweg tot aan Engbergseweg  Engbergseweg volgen in oostelijke richting tot aan A strang (water)  A strang (water) volgen in zuidoostelijke richting tot aan Breedebroekseweg  Breedebroekseweg volgen in noordoostelijke richting overgaand in Tulenstraat tot aan Terborgseweg (N317)  Terborgseweg (N317) volgen in zuidelijke richting overgaand in AA Strangrondweg tot aan Beggelderpad  Beggelderpad volgen in oostelijke richting overgaand in Beggelderdijk tot aan Terborgseweg  Terborgseweg volgen in zuidelijke richting tot aan Aaltenseweg  Aaltenseweg volgen in oostelijke richting tot aan Allee  Allee volgen in zuidelijke richting tot aan Heelweg / Nederlands- Duitse grens 27.1.2017 Kamperveen  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763  De N763 volgend in zuidelijke richting tot aan de N308  De N308 volgend in westelijke richting tot aan de Polweg  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer  Het Drontermeer volgend in noordelijke richting tot aan de N307  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg 9.1.2017 to 17.1.2017 Boven Leeuwen  Vanaf de kruising van de N323 en de rivier de Waal, de Waal volgen in oostelijke richting tot aan de Noord Zuid  De Noord Zuid volgen in zuidelijke richting overgaand in Noord Zuidweg overgaand in de N322 tot aan de Houtsestraat  De Houtsestraat volgen in oostzuidelijke richting tot aan de Meerstraat  De Meerstraat volgen in zuidelijke richting tot aan de Schutlakenstraat  De Schutlakenstraat volgen in oostelijke richting tot aan de Scharenburg  De Scharenburg volgen in zuidelijke richting tot aan de Molenweg  De Molenweg volgen in zuidwestelijke richting overgaand in zuidelijke richting tot aan de Broerstraat  De Broerstraat volgen in westelijke richting overgaand in zuidelijke richting overgaand in de Zelksestraat tot aan de Neersteindsestraat  De Neersteindsestraat volgen in westelijke richting tot aan de N329  De N329 volgen in zuidelijke richting tot aan de Munsedijk  De Munsedijk volgen in noordelijke richting overgaand in westelijke richting overgaand in Blauwe Sluis, overgaand in Bovendijk volgend in zuidwestelijke richting tot aan de Heerstraat  De Heerstraat volgend in westelijke richting, overgaand in Velddijksestraat in zuidelijke richting tot aan de Hoogstraat  De Hoogstraat volgen in westelijke richting tot aan de Den Hoedweg  De Den Hoedweg volgen in noordelijke richting tot aan de Dijkgraaf de Leeuwweg  De Dijkgraaf Leeuwweg volgen in westelijke richting tot aan de Wolderweg  De Wolderweg volgen in noordelijke richting overgaand in westelijke richting tot aan de Nieuweweg  De Nieuweweg volgen in noordelijke richting tot aan de N322  De N322 volgen in oostelijke richting tot aan de N323.  1De N323 volgen in noordelijke richting tot aan de rivier de Waal 11.1.2017 to 19.1.2017 Stolwijk  Vanaf de kruising van de Lange Tiendweg (Gouderak) en de Beijersewegje, de Beijersewegje volgen in westnoordelijke richting tot aan de Gouderakse Tiendweg  De Gouderakse Tiendweg volgen in oostelijke richting tot aan de N207  De N207 volgen in noordelijke richting tot aan de N228  De N228 volgen in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Grote Haven  De Grote Haven volgen in zuidelijke richting overgaand in de Bredeweg overgaand in de West Vlisterdijk overgaand in oostelijke richting overgaand in zuidelijke richting tot aan de Franse Kade  De Franse Kade volgen in zuidelijke richting tot aan de Bovenberg  De Bovenberg volgen in westelijke richting tot aan de Kadijk  De Kadijk volgen in westelijke richting tot aan de N207  De N207 volgen in zuidelijke richting tot aan de Benedenberg  De Benedenberg volgen in westelijke richting overgaand in Zuidbroek tot aan de Zuidbroekse Opweg  De Zuidbroekse Opweg volgen in noordelijke richting tot aan de Oosteinde  De Oosteinde volgen in westelijke richting tot aan de Dorpsstraat  De Dorpsstraat volgen in westnoordelijke richting overgaand in de Kerkweg tot aan de Graafkade  De Graafkade volgen in oostnoordelijke richting tot aan de Wellepoort  De Wellepoort volgen in westnoordelijke richting tot aan de Achterwetering (Water)  De Achterwetering volgen in oostnoordelijke richting tot aan de Stolwijkervliet (Water)  De Stolwijkervliet (Water) volgen in westnoordelijke richting tot aan de Lange Tiendweg  De Lange Tiendweg volgen in oostnoordelijke richting tot aan de Beijersewegje 14.1.2017 to 22.1.2017 Zoeterwoude  Vanaf de kruising A4/N11, de A4 volgen in noordelijke richting tot aan kruising A4/N446  De N446 (Doespolderweg, Ofwegen, Kerkweg, Kruisweg) volgen in zuidoostelijke richting tot aan de Woudwetering (Water)  De Woudwetering volgen in zuidelijke richting tot aan de Oude Rijn (Water)  De Oude Rijn volgen in oostelijke richting tot aan de N209/Gemeneweg  De N209/Gemeneweg volgen in zuidelijke richting tot aan de Hoogeveenseweg  De Hoogeveenseweg volgen in oostelijke richting tot aan de Heereweg  De Heereweg volgen in oostelijke richting overgaand in Dorpsstraat tot aan de Slootweg  De Slootweg volgen in noordoostelijke richting tot aan de AziÃ «weg  De AziÃ «weg volgen in zuidelijke richting tot aan de Europaweg  De Europaweg volgen in zuidwestelijke richting tot aan de N206  De N206 volgen in noordwestelijke richting tot aan de A4  De A4 volgen in noordoostelijke richting tot aan kruising A4/N11 18.1.2017 to 26.1.2017 Member State: Austria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Municipalities of:  Berg  Hainburg an der Donau  Hundsheim  Marchegg  Wolfsthal and the following parts of the municipality of Engelhartstetten:  KG Engelhartstetten  KG GroiÃ enbrunn  KG Markthof  KG Stopfenreuth 29.1.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 6.1.2017 to 14.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis 11.1.2017 to 19.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie), obszar biegnie w kierunku pÃ ³Ã nocno -wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo  wschodni i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo  zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulic Ã KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S 3, idÃ c skrajem lasu, do ul. Kwiatu Paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu Paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z liniÃ energetycznÃ , po czym biegnie w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim do skraju lasu, oddalonego o ok. 250 m od zabudowy mieszkalnej znajdujÃ cej siÃ w miejscowoÃ ci Bolemin. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ skraju lasu, po jego pÃ ³Ã nocnej czÃÃ ci, do drogi krajowej nr 22, po czym skrÃca w kierunku pÃ ³Ã nocnym i biegnie wzdÃ uÃ ¼ drogi krajowej nr 22, mijajÃ c zachodu miejscowoÃ ci DziersÃ awice oraz MiÃdzylesie, do skrzyÃ ¼owania drogi krajowej nr 22 z drogami na miejscowoÃ ci: Krasowiec i BiaÃ obÃ ocie. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, aÃ ¼ do skraju lasu, z prawej strony drogi krajowej nr 22, w kierunku Gorzowa Wlkp. (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej ul. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w Wlkp.), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miasta GorzÃ ³w Wlkp. i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wlkp. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa Wlkp., gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu gorzowskiego i miasta GorzÃ ³w Wlkp. i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodni, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 12.1.2017 to 20.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: Wapowce, Ã Ãtownia i BeÃ win w gminie PrzemyÃ l oraz Tarnawce w gminie Krasiczyn. Obszar ograniczony: Od strony pÃ ³Ã nocnej wzdÃ uÃ ¼ granicy pÃ ³Ã nocnej miejscowoÃ ci BeÃ win obejmujÃ c tÃ miejscowoÃ Ã , dalej linia obszaru biegnie w kierunku pÃ ³Ã nocnym do granicy lasu i 0,5 km w gÃ Ã b lasu. W tym miejscu zmiana przebiegu granicy w stronÃ wschodniÃ i dalej terenem leÃ nym do miejscowoÃ ci Ã Ãtownia, obejmujÃ c tÃ miejscowoÃ Ã  dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 884 i dalej przez rzekÃ San, nastÃpnie wzdÃ uÃ ¼ jej zachodniego brzegu do miejscowoÃ ci Tarnawce obejmujÃ c od strony poÃ udniowej tÃ miejscowoÃ Ã  i dalej linia obszaru przebiega w kierunku zachodnim w stronÃ rzeki San, przekracza jÃ poniÃ ¼ej zakola rzeki biegnÃ c dalej wzdÃ uÃ ¼ poÃ udniowego jej brzegu w kierunku pÃ ³Ã nocno-zachodnim aÃ ¼ do drogi wojewÃ ³dzkiej nr 884 omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Korytniki. Dalej w kierunku pÃ ³Ã nocno zachodnim zmieniajÃ c kierunek na pÃ ³Ã nocny litym terenem leÃ nym w kierunku skraju lasu omijajÃ c od zachodniej strony GÃ ³rÃ KarczmarowÃ zmieniajÃ c kierunek na pÃ ³Ã nocno wschodni i biegnie nadal przez obszar leÃ ny do granicy lasu wyznaczonej przez drogÃ utwardzonÃ Ã ÃtowiankÃ. W tym miejscu zmienia kierunek i biegnie na poÃ udnie skrajem lasu wzdÃ uÃ ¼ drogi utwardzonej Ã Ãtowianka do miejscowoÃ ci BeÃ win skÃ d zaczÃto opis 9.1.2017 to 17.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulicy Ã ubinowej z TopolowÃ w miejscowoÃ ci Deszczno idÃ c w kierunku pÃ ³Ã nocnym okoÃ o 30 metrÃ ³w, linia skrÃca w kierunku wschodnim przy posesji Topolowa 10 potem linia przecina sieÃ  energetycznÃ i zmierza w kierunku punktu granicznego oddziaÃ Ã ³w leÃ nych nr 19 i 20 NadleÃ nictwa Skwierzyna, nastÃpnie linia przebiega ulicÃ BorkowskÃ w miejscowoÃ ci Brzozowiec i dalej ulicÃ BorkowskÃ do skrzyÃ ¼owania z ulicÃ GorzowskÃ . NastÃpnie w tym samym kierunku (poÃ udniowym) wchodzi w ulicÃ SzkolnÃ i dochodzi do skrzyÃ ¼owania z ulicÃ LeÃ nÃ . Dalej linia biegnie wzdÃ uÃ ¼ ulicy LeÃ nej przechodzÃ c przez tory PKP relacji GorzÃ ³w Wlkp.- Skwierzyna, dochodzÃ c wzdÃ uÃ ¼ ulicy Przejazdowej do rozwidlenia ulic i dalej zmienia kierunek na poÃ udniowo-zachodni wchodzÃ c w las do drogi ekspresowej S3, po czym przecina punkt oddziaÃ u leÃ nego nr 89, 90, 110 i 111 oraz 113, 112, 135 i 134, nastÃpnie nr 138, 139, 182 i 183 i nastÃpnie skrÃca w kierunku pÃ ³Ã nocno-zachodnim do przeciÃcia punktu oddziaÃ u leÃ nego nr 119,120,142 i 143 i dalej do oddziaÃ Ã ³w nr 82, 83, 102, 103. NastÃpnie biegnie wzdÃ uÃ ¼ oddziaÃ Ã ³w 82 i 83 biegnÃ c w tym samym kierunku do Ã uku drogi powiatowej nr 1397F rozdzielajÃ cej miejscowoÃ ci Orzelec i Bolemin. Dalej w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Orzelec przy skrzyÃ ¼owaniu z drogÃ osiedlowÃ w Orzelcu a drogÃ w kierunku miejscowoÃ ci DziersÃ awice. NastÃpnie linia przebiega pomiÃdzy zabudowaniami w miejscowoÃ ci DziersÃ awice o numerach 11 i 12 a nastÃpnie do skrzyÃ ¼owania ulic: DziersÃ awickiej i Kolonijnej. Potem linia graniczna obszaru przebiega wzdÃ uÃ ¼ Kolonijnej do skrzyÃ ¼owania z ulicÃ KolonijnÃ w BiaÃ obÃ ociu (droga powiatowa nr 1395F) miÃdzy posesjami nr 37 i 10 wzdÃ uÃ ¼ granicy obrÃbu BiaÃ obÃ ocie i Glinik do ulicy KarniÃ skiej przy posesji nr 7 w Gliniku. Dalej linia biegnie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Niebieskiej 4 w Deszcznie, nastÃpnie wzdÃ uÃ ¼ ulicy Niebieskiej okoÃ o 150 metrÃ ³w w kierunku posesji nr 2, a nastÃpnie zmienia kierunek przecinajÃ c drogÃ ekspresowÃ S 3 w kierunku skrzyÃ ¼owania ulic Lubuska i LeÃ na przy posesji Lubuska 49 w Deszcznie (pod liniÃ granicznÃ numeracja posesji roÃ nie) w kierunku na SkwierzynÃ, a nastÃpnie linia przechodzÃ c przez posesjÃ Lubuska 45, linia biegnie do punktu rozpoczÃcia opisu 14.1.2017 to 22.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: Lubuskiej i SkwierzyÃ skiej w Deszcznie linia biegnie wzdÃ uÃ ¼ ulicy SkwierzyÃ skiej w kierunku pÃ ³Ã nocno  wschodnim do ulicy Wietrznej w Osiedlu PoznaÃ skim, nastÃpnie ulicÃ WietrznÃ za posesjÃ nr 96 w kierunku ulicy SkwierzyÃ skiej przy posesjach nr 44 i 45 przecina ulicÃ BrzozowÃ miÃdzy posesjami nr 36 i 37, nastÃpnie biegnie w kierunku pÃ ³Ã nocno-wschodnim w kierunku skrzyÃ ¼owania ulic Olchowa i Nowa, a nastÃpnie zmienia kierunek na wschÃ ³d i biegnie pomiÃdzy posesjami nr 71 i 72 w miejscowoÃ ci Borek do skrzyÃ ¼owania drogi leÃ nej ze zjazdem na posesjÃ nr 75 w m. Borek. NastÃpnie linia przebiega w kierunku poÃ udniowo-wschodnim do punktu granicznego oddziaÃ Ã ³w leÃ nych nr 9,10,15 i 16 (NadleÃ nictwo Skwierzyna). NastÃpnie linia biegnie Ã ukiem w kierunku poÃ udniowym przez las do punktu miÃdzy oddziaÃ ami nr 21, 22, 27 i 28 oraz dalej do skrzyÃ ¼owania ulicy: Gajowej z ulicÃ Nad WaÃ em oraz drogÃ powiatowÃ nr 1398F w Brzozowcu. Potem w kierunku poÃ udniowo-wschodnim do posesji nr 8 pomiÃdzy ulicami Nad WaÃ em i BorkowskÃ do zaÃ amania linii energetycznej, a nastÃpnie przebiega pomiÃdzy posesjami nr 25b i 26a w Brzozowcu (ulica Polna). NastÃpnie linia idzie w kierunku poÃ udniowozachodnim przecinajÃ c linie kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna oraz drogÃ relacji GorzÃ ³w Wlkp.  Skwierzyna  (ul. Gorzowska). NastÃpnie linia biegnie dalej w tym samym kierunku do punktu oddziaÃ owego nr 65 i 66 po czym zmienia kierunek do punktu oddziaÃ owego nr 89-90, 110-111 w linii do punktu nr 92,93,113 i 114, nastÃpnie do punktu nr 74, 75, 95, 96, by przeciÃ Ã  w pÃ ³Ã nocnej czÃÃ ci jezioro Glinik. Dalej linia biegnie do punktu oddziaÃ owego nr 53, 54, 77, 78 oraz do punktu nr 38, 39 przecinajÃ c drogÃ powiatowÃ 1397F. Dalej przebiega wzdÃ uÃ ¼ granic oddziaÃ Ã ³w nr 38,39 do skraju lasu. Potem linia wchodzi ze skraju lasu w ulicÃ SÃ owiczÃ i przebieg wzdÃ uÃ ¼ ulicy SÃ owiczej w kierunku pÃ ³Ã nocno-zachodnim do skrzyÃ ¼owania z drogÃ . NastÃpnie biegnie do skrzyÃ ¼owania z ulicÃ SikorkowÃ i do KukuÃ czej. Potem biegnie w kierunku pÃ ³Ã nocnozachodnim w linii prostej do ulicy Niebieskiej w Deszcznie przy posesji nr 5 i dalej w kierunku pÃ ³Ã nocnowschodnim wzdÃ uÃ ¼ posesji ul. Niebieska 5 przecina drogÃ ekspresowa S 3 oraz liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej w kierunku do punktu poczÃ tku opisu 14.1.2017 to 22.1.2017 W wojewÃ ³dztwie maÃ opolskim: teren miejscowoÃ ci: KonaszÃ ³wka (gm. KsiÃ Ã ¼ Wielki), KsiÃ Ã ¼ Wielki (gm. KsiÃ Ã ¼ Wielki), Wielka WieÃ  (KsiÃ Ã ¼ Wielki), CzÃstoszowice (gm. KsiÃ Ã ¼ Wielki), MaÃ oszÃ ³w (gm. KsiÃ Ã ¼ Wielki), Cisia Wola (gm. KsiÃ Ã ¼ Wielki), Mianocice (gm. KsiÃ Ã ¼ Wielki) 14.1.2017 to 22.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 19.1.2017 to 27.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis 18.1.2017 to 26.1.2017 W wojewÃ ³dztwie maÃ opolskim: od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa maÃ opolskiego wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w (gm. PaÃ ecznica)  do drogi powiatowej nr 1253 K; Od strony zachodniej: od pÃ ³Ã nocnej granicy miejscowoÃ ci BolÃ ³w drogÃ powiatowÃ nr 1253 K w kierunku poÃ udniowo-zachodnim i dalej drogÃ powiatowÃ nr 1254 K  do skrzyÃ ¼owania z drogÃ gminnÃ nr 160164 K w miejscowoÃ ci SudoÃ ek (gm. PaÃ ecznica). NastÃpnie tÃ drogÃ do miejscowoÃ ci Pieczonogi (gm. PaÃ ecznica)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1259 K. DrogÃ powiatowÃ nr 1259 K w kierunku poÃ udniowo-wschodnim przez ok. 250 m, a nastÃpnie drogÃ lokalnÃ w kierunku poÃ udniowo-wschodnim przez ok. 250 m i dalej drogÃ lokalnÃ w kierunku poÃ udniowym do granicy administracyjnej miejscowoÃ ci Pieczonogi i Szczytniki-Kolonia (gm. PaÃ ecznica). WzdÃ uÃ ¼ tej granicy w kierunku zachodnim przez ok. 900 m do cieku wodnego (rowu melioracyjnego) i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowym, a nastÃpnie poÃ udniowo-wschodnim w miejscowoÃ ci Szczytniki-Kolonia i KlimontÃ ³w (gm. Proszowice)  do drogi wojewÃ ³dzkiej nr 776; Od strony poÃ udniowej: od cieku wodnego w miejscowoÃ ci KlimontÃ ³w (Stara WieÃ ) wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 776 w kierunku pÃ ³Ã nocnym a nastÃpnie wschodnim  do granicy wojewÃ ³dztwa maÃ opolskiego; Od strony wschodniej: wzdÃ uÃ ¼ granicy wojewÃ ³dztwa maÃ opolskiego  od drogi wojewÃ ³dzkiej nr 776 do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci BolÃ ³w. W wojewÃ ³dztwie Ã wiÃtokrzyskiem  teren miejscowoÃ ci: Bolowiec (gm. Skalbmierz), GunÃ ³w-Kolonia (gm. KazimierzaWielka), GunÃ ³w-WilkÃ ³w (gm. Kazimierza Wielka) 14.1.2017 to 22.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis 26.1.2017 to 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279,280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 25.1.2017 to 2.2.2017 W wojewÃ ³dztwie Ã wiÃtokrzyskim: teren miejscowoÃ ci na obszarze powiatu piÃ czowskiego: Zagorzyce, KozubÃ ³w, SmykÃ ³w, ZawarÃ ¼a, ByczÃ ³w, AleksandrÃ ³w, WojsÃ awice, Mozgawa, MÃ odzawy MaÃ e, Bugaj, Nowa WieÃ , TeresÃ ³w (przysiÃ ³Ã ek Kozubowa) 20.1.2017 to 28.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80,81,112,113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8,9,14,15(NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis 27.1.2017 to 4.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija elektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la elektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat Santockie zakole oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu, i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowozachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocnozachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S 3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocnowschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat Gorzowskie murawy. NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do ronda JÃ ³zefa PiÃ sudskiego, gdzie koÃ czy siÃ opis 14.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo SybirakÃ ³w w Gorzowie Wielkopolskim. Linia biegnie nastÃpnie w kierunku poÃ udniowo-wschodnim w kierunku miejscowoÃ ci CzechÃ ³w, wzdÃ uÃ ¼ linii energetycznej wysokiego napiÃcia, do zachodnich czÃÃ ci miejscowoÃ ci CzechÃ ³w. NastÃpnie linia obszaru omija miejscowoÃ Ã  CzechÃ ³w od strony pÃ ³Ã nocnej i biegnie w kierunku poÃ udniowo  wschodnim do miejscowoÃ ci Borek, przez Ã Ã ki, pastwiska i nieuÃ ¼ytki. NastÃpnie linia biegnie w kierunku poÃ udniowym, w kierunku Trzebiszewa i przecina liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-zachodnim oraz zachodnim, obok rezerwatu Janie, im. WÃ odzimierza Korsaka, mijajÃ c go z prawej strony. NastÃpnie linia obszaru przecina drogÃ wojewÃ ³dzkÃ nr 46, biegnÃ c w kierunku pÃ ³Ã nocno  zachodnim, mijajÃ c z prawej strony miejscowoÃ ci Rogi. NastÃpnie idzie w dalszym ciÃ gu w kierunku pÃ ³Ã nocno  zachodnim, przecinajÃ c drogÃ krajowÃ nr 22, a nastÃpnie powiatowÃ 1278f. W tym miejscu koÃ czy siÃ las. NastÃpnie, biegnÃ c w tym samym kierunku pÃ ³Ã nocno-zachodnim, linia obszaru mija z prawej strony miejscowoÃ Ã  DÃbokierz, i dalej biegnÃ c w tym samym kierunku, przecina rzekÃ LubniewkÃ praz WartÃ i dochodzi do miejscowoÃ ci Krzyszczynka. NastÃpnie linia obszaru przebiega w kierunku pÃ ³Ã nocnym, mijajÃ c z lewej strony miejscowoÃ ci: Krzyszczyna, Jeniniec, Kwiatkowice. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnowschodnim, przez tory kolejowe KrzyÃ ¼-Kostrzyn oraz droga wojewÃ ³dzkÃ nr 132, pomiÃdzy miejscowoÃ ciami Ã upowo i Jenin. NastÃpnie linia obszaru, biegnÃ c dalej w kierunku pÃ ³Ã nocno  wschodnim, po poÃ udniowej stronie mija miejscowoÃ Ã  Ã upowo. BiegnÃ c dalej w tym samym kierunku lasem, mija z lewej strony oczyszczalniÃ Ã ciekÃ ³w w obrÃbie miejscowoÃ ci ChruÃ cik. NastÃpnie, linia obszaru biegnÃ c w tym samym kierunku, przecina obwodnicÃ miasta Gorzowa Wielkopolskiego (S 3), biegnie przez ul. DobrÃ , przecina ul. MyÃ liborskÃ , wchodzÃ c w ul. KamiennÃ . NastÃpnie linia obszaru, idÃ c wzdÃ uÃ ¼ ul. Kamiennej, z prawej strony mija cmentarz komunalny oraz osiedle Piaski, i wchodzi w ulice GÃ ³rczyÃ skÃ . NastÃpnie linia obszaru przebiega w kierunku wschodnim, wzdÃ uÃ ¼ ul. GÃ ³rczyÃ skiej, przecina ul. Walczaka, a nastÃpnie idzie wzdÃ uÃ ¼ ulicy Bierzarina, a nastÃpnie zmienia kierunek na poÃ udniowy i biegnie wzdÃ uÃ ¼ ulicy Ã ukasiÃ skiego do ronda przy ul. Podmiejskiej  SybirakÃ ³w 14.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka JÃ ³zefa PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno  wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija ElektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la ElektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat przyrody Santockie Zakole  oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowo  zachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo- zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocno  zachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocno  wschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat przyrody Gorzowskie Murawy . NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru bieg nie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do Ronda MarszaÃ ka JÃ ³zefa PiÃ sudskiego 20.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: KuÃ kowce, Ujkowice, WitoszyÃ ce, OstrÃ ³w w Gminie PrzemyÃ l, Buszkowice, Ã »urawica do UrzÃdu Gminy, Orzechowce, Batycze MaÃ kowice, Wola MaÃ kowska, Kosienice w gminie Ã »urawica, Krzywcza, Wola Krzywiecka, Chyrzyna, Reczpol, Kupna, Ã rednia, w gminie Krzywcza, MielnÃ ³w, Olszany, Korytniki, Rokszyce, Ã liwnica, Krasiczyn, Dybawka, Krzeczkowa, PraÃ kowce w gminie Krasiczyn, DuÃ kowiczki w gminie OrÃ y w powiecie przemyskim, miasto PrzemyÃ l do ul. Lwowskiej, oraz poÃ udniowÃ czÃÃ Ã  Rokietnicy w gminie Rokietnica i Wola WÃgierska w gminie RoÃ ºwienica w powiecie jarosÃ awskim. Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Od pÃ ³Ã nocy poczÃ tkiem linii obszaru zagroÃ ¼onego jest skrzyÃ ¼owanie drogi wojewÃ ³dzkiej 881 z drogÃ przebiegajÃ cÃ w czÃÃ ci poÃ udniowej miejscowoÃ ci Rokietnica Ã Ã czÃ cej zabudowania nr 201 i 167, nastÃpnie w kierunku wschodnim linia obszaru przebiega przez tereny uprawne przecinajÃ c drogÃ pomiÃdzy miejscowoÃ ciÃ Kosienice obejmujÃ c tÃ miejscowoÃ Ã  i CiemiÃÃ ¼owice od strony poÃ udniowej nie obejmujÃ c tej miejscowoÃ ci i dalej przez pola uprawne do granicy lasu, dalej pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci WacÃ awice obejmujÃ c tÃ miejscowoÃ Ã  i dalej terenami pÃ ³l uprawnych w kierunku miejscowoÃ ci Orzechowce obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie w kierunku wschodnim do drogi krajowej nr 77 zmieniajÃ c kierunek schodzi w kierunku poÃ udniowym do miejscowoÃ ci Ã »urawica obejmujÃ c miejscowoÃ Ã  Ã »urawica od wschodniej strony biegnÃ c przy UrzÃdzie Gminy Ã »urawica przy wschodniej krawÃdzi w kierunku ul. Orzechowskiego i dalej do skrzyÃ ¼owania z ul. JagiellonÃ ³w i II PuÃ ku Pancernego wzdÃ uÃ ¼ zachodniej i potem poÃ udniowej Ã ciany Jednostki Wojskowej w Ã »urawicy i dalej do ul. Wojska Polskiego wzdÃ uÃ ¼ drogi na poÃ udnie do miejscowoÃ ci Buszkowice obejmujÃ c tÃ miejscowoÃ Ã  od wschodniej strony do brzegu rzeki San. Linia obszaru przekracza rzekÃ San i biegnie na drugim jej brzegu w PrzemyÃ lu ul. Przerwa wzdÃ uÃ ¼ drogi do skrzyÃ ¼owania z ul. PrzekopanÃ i dalej na zachÃ ³d w kierunku skrzyÃ ¼owania z ul. SiennÃ , nastÃpnie ul. SiennÃ do skrzyÃ ¼owania z ul. LwowskÃ . Tu linia obszaru kieruje siÃ na zachÃ ³d w kierunku Ronda Kresowian. W tym miejscu granica obszaru przechodzi na ul. Zana i dalej biegnie niÃ do skrzyÃ ¼owania z ul. Nestora i dalej ul. PrzemysÃ owÃ , nastÃpnie ulicami: StawowÃ , UÃ aÃ skÃ , MÃ ynarskÃ do drogi krajowej 885 i tu linia obszaru kieruje siÃ na poÃ udnie przy granicy Cmentarza GÃ Ã ³wnego i dalej do skrzyÃ ¼owania z ul. PikulickÃ wzdÃ uÃ ¼ ogrodÃ ³w dziaÃ kowych do granicy lasu i dalej wzdÃ uÃ ¼ Ã ciany lasu w kierunku miejscowoÃ ci WitoszyÃ ce obejmujÃ c jÃ . Dalej linia obszaru biegnie przez teren leÃ ny do drogi Ã Ã czÃ cej miejscowoÃ Ã  BryliÃ ce pomijajÃ c tÃ miejscowoÃ Ã  i Rokszyce obejmujÃ c tÃ miejscowoÃ Ã  od strony poÃ udniowej i dalej przecinajÃ c drogÃ kieruje siÃ na zachÃ ³d przez obszar leÃ ny do drogi krajowej 28 przecinajÃ c ja na poÃ udnie od miejscowoÃ ci Olszany obejmujÃ c tÃ miejscowoÃ Ã . Dalej przez teren leÃ ny w kierunku miejscowoÃ ci Krzeczkowa obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie linia obszaru zagroÃ ¼onego zmienia kierunek biegnÃ c na pÃ ³Ã noc obszarem leÃ nym do miejscowoÃ ci Chyrzyna obejmujÃ c tÃ miejscowoÃ Ã  i dalej wzdÃ uÃ ¼ brzegu wschodniego rzeki San do miejscowoÃ ci Krzywcza obejmujÃ c tÃ miejscowoÃ Ã  do linii drogi 884 przekraczajÃ c jÃ i dalej do miejscowoÃ ci Ruszelczyce obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie linia obszaru przechodzi w kierunku masywu leÃ nego kierujÃ c siÃ na pÃ ³Ã noc do granicy lasu. Dalej linia obszaru przebiega przez pola rolnicze i zadrzewienia przez granicÃ powiatu jarosÃ awskiego do miejscowoÃ ci Wola WÃgierska wzdÃ uÃ ¼ drogi do siedziby NadleÃ nictwa KaÃ czuga, LeÃ nictwo WÃgierka, do rozwidlenia drÃ ³g przy Stajni WÃgierka i dalej wzdÃ uÃ ¼ linii lasu w kierunku poÃ udniowej czÃÃ ci miejscowoÃ ci Rokietnica skÃ d zaczÃto opis 17.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od Ronda SybirakÃ ³w w Gorzowie Wlkp. granica biegnie w kierunku wschodnim omijajÃ c od poÃ udnia miejscowoÃ Ã  WawrÃ ³w i Janczewo dalej prosto w kierunku wschodnim omija od pÃ ³Ã nocy ostatnie zabudowania miejscowoÃ ci GÃ ³rki, tu skrÃca w kierunku miejscowoÃ ci Santok, do drogi wojewÃ ³dzkiej 158 z ulicÃ GorzowskÃ w Santoku. Dalej drogÃ wojewÃ ³dzkÃ 158 do Starego Polichna aÃ ¼ do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 159. Tu przez oddziaÃ y leÃ ne (NadleÃ nictwo Karwin) do punktu miÃdzy oddziaÃ ami leÃ nymi nr 79,80, 111 i 112, tu na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 314, 315, 325 i 326. Od tego punktu lekko skrÃcajÃ c przecina kolejne oddziaÃ y leÃ ne aÃ ¼ do skrzyÃ ¼owania drÃ ³g wojewÃ ³dzkich nr 159 i 199. Dalej skrÃca na poÃ udniowy zachÃ ³d do obwodnicy zachodniej Skwierzyny, nastÃpnie do punktu miÃdzy oddziaÃ ami 381, 382, 420 i 421 (NadleÃ nictwo Skwierzyna), lekko zaÃ amujÃ c siÃ przecina kolejne oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 460, 461, 488 i 489. Od tego punktu na zachÃ ³d oddziaÃ y leÃ ne do kolejnego punktu miÃdzy oddziaÃ ami nr 251, 252, 301 i 302 (NadleÃ nictwo Lubniewice). Granica skrÃca na pÃ ³Ã nocny  zachÃ ³d przecinajÃ c skrzyÃ ¼owanie drÃ ³g krajowych 24 i 22 (WaÃ dowice) biegnie oddziaÃ ami leÃ nymi do punktu miÃdzy oddziaÃ ami leÃ nymi nr 30, 31, 58 i 59. Tu skrÃca na pÃ ³Ã noc liniÃ oddziaÃ owÃ poprzez Ã Ã kÃ ³w dalej prosto do rzeki Warta na wysokoÃ ci miejscowoÃ ci KoszÃcin. Dalej wzdÃ uÃ ¼ rzeki Warta do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta GorzÃ ³w Wlkp. do skrzyÃ ¼owania ulicy KostrzyÃ skiej i Alei 11 Listopada, dalej tÃ ulicÃ i wzdÃ uÃ ¼ ulicy WÃ adysÃ awa Sikorskiego do ulicy Warszawskiej do Ronda Santockiego. Od Ronda Santockiego ulicÃ PodmiejskÃ aÃ ¼ do Ronda SybirakÃ ³w, gdzie koÃ czy siÃ opis 22.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego w Gorzowie Wlkp. granica biegnie w kierunku wschodnim do zaÃ amania linii wysokiego napiÃcia. WzdÃ uÃ ¼ linii wysokiego napiÃcia omija miejscowoÃ Ã  WawrÃ ³w od pÃ ³Ã nocy do przeciÃcia siÃ z linia energetycznÃ biegnÃ cÃ z pÃ ³Ã nocy na poÃ udnie. Od przeciÃcia siÃ linii energetycznych, granica biegnie w kierunku wschodnim przecinajÃ c miejscowoÃ Ã  Janczewo aÃ ¼ do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 158 z drogÃ powiatowÃ 1405F. Dalej drogÃ wojewÃ ³dzkÃ 158 do miejscowoÃ ci Gralewo. Na wysokoÃ ci posesji nr 1b w Gralewie granica zbacza z drogi wojewÃ ³dzkiej 138 i biegnie przez posesje 54 i 53 dalej prosto przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej prosto do zachodniej granicy miejscowoÃ ci LudzisÃ awice. Od zaÃ amania drogi powiatowej 1401F i skrzyÃ ¼owania z drogÃ polnÃ granica skrÃca na poÃ udnie przecinajÃ c drogÃ wojewÃ ³dzkÃ 158 do punktu miÃdzy oddziaÃ ami leÃ nymi nr 20, 21, 48, 49 (NadleÃ nictwo Karwin). Dalej na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 313, 314, 324, 325, od tego punktu granica skrÃca na poÃ udniowy zachÃ ³d przez oddziaÃ y leÃ ne do oddziaÃ u leÃ nego nr 425 stycznego z rzekÃ WartÃ . NastÃpnie biegnie w kierunku obwodnicy zachodniej Skwierzyny. Tu skrÃca do kolejnego zaÃ amania miedzy oddziaÃ ami leÃ nymi nr 385, 386, 424, 425 (NadleÃ nictwo Skwierzyna). Od tego punktu biegnie na zachÃ ³d przecinajÃ c oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 361, 362, 403, 404, dalej zaÃ amuje siÃ przecinajÃ c kolejne oddziaÃ y leÃ ne do punktu miÃdzy oddziaÃ ami nr 190, 191, 236, 237. Tu skrÃca na pÃ ³Ã nocny zachÃ ³d do skrzyÃ ¼owania drÃ ³g krajowych nr 22 i 24. Dalej na pÃ ³Ã noc omijajÃ c od wschodu miejscowoÃ Ã  Rudnica, granica biegnie dalej na pÃ ³Ã noc omijajÃ c od zachodu osadÃ Altona, od zachodu miejscowoÃ Ã  PÃ onica, od zachodu miejscowoÃ Ã  KoszÃcin aÃ ¼ do rzeki Warta na wysokoÃ ci miejscowoÃ ci Ulim, dalej wzdÃ uÃ ¼ rzeki Warty do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta na rzece Warta na pÃ ³Ã noc do skrzyÃ ¼owania ulic KostrzyÃ skiej i Warzywnej. Tu skrÃca w ulicÃ KostrzyÃ skÃ , dalej AlejÃ 11 Listopada i ulicÃ gen. WÃ adysÃ awa Sikorskiego, dalej ulicÃ Estkowskiego do Ronda KosynierÃ ³w GdyÃ skich, od Ronda dalej ulicÃ Ã okietka do ulicy JarosÃ awa DÃ browskiego. NastÃpnie ulicÃ DÃ browskiego na pÃ ³Ã noc do skrzyÃ ¼owania z ulicÃ 30 Stycznia skrÃca i biegnie ulicÃ 30 Stycznia do ulicy DrzymaÃ y. NastÃpnie przecinajÃ c Park Siemiradzkiego do skrzyÃ ¼owania ulic PiÃ sudskiego i Widok. Dalej biegnie ulicÃ Walczaka poprzez Rondo Ofiar Katynia do Ronda GdaÃ skiego. Tutaj skrÃca w ulicÃ Bierzarina i biegnie do skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego, gdzie koÃ czy siÃ opis 22.1.2017 W wojewÃ ³dztwie maÃ opolskim  teren ograniczony: Od strony pÃ ³Ã nocno-wschodniej i pÃ ³Ã nocnej: granicÃ wojewÃ ³dztwa maÃ opolskiego  od drogi powiatowej nr 1222 K do linii kolejowej nr 8 (Warszawa Zachodnia  KrakÃ ³w GÃ Ã ³wny); Od strony zachodniej: od granicy wojewÃ ³dztwa maÃ opolskiego i miejscowoÃ ci KozÃ Ã ³w (gm. KozÃ Ã ³w) w kierunku poÃ udniowym wzdÃ uÃ ¼ linii kolejowej nr 8 do miejscowoÃ ci UniejÃ ³w  RÃdziny (gm. Charsznica)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1181 K, nastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku wschodnim do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1182 K i dalej tÃ drogÃ w kierunku poÃ udniowym do miejscowoÃ ci Siedliska (gm. MiechÃ ³w)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1189 K. NastÃpnie ta drogÃ w kierunku wschodnim do miejscowoÃ ci StrzeÃ ¼Ã ³w Drugi (gm. MiechÃ ³w)  do skrzyÃ ¼owania z droga krajowÃ nr 7 i wzdÃ uÃ ¼ tej drogi w kierunku poÃ udniowym do Miechowa (gm. MiechÃ ³w)  do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 783; Od strony poÃ udniowej i poÃ udniowo-wschodniej: z Miechowa od skrzyÃ ¼owania z drogÃ krajowÃ nr 7 drogÃ wojewÃ ³dzkÃ nr 783 w kierunku wschodnim do miejscowoÃ ci Kalina  RÃdziny (gm. MiechÃ ³w) i dalej wzdÃ uÃ ¼ drogi powiatowej nr 1225 K do miejscowoÃ ci RaszÃ ³wek (gm. SÃ aboszÃ ³w), nastÃpnie wzdÃ uÃ ¼ drogi powiatowej nr 1228 K do miejscowoÃ ci Zagorzany (gm. SÃ aboszÃ ³w). Z miejscowoÃ ci ZagÃ ³rzany droga powiatowÃ nr 1229 K do Dziaduszyc (gm. SÃ aboszÃ ³w) i dalej drogÃ powiatowa nr 1224 K do miejscowoÃ ci SÃ aboszÃ ³w (gm. SÃ aboszÃ ³w). NastÃpnie drogÃ powiatowÃ nr 1221 K do miejscowoÃ ci WymysÃ Ã ³w (gm. SÃ aboszÃ ³w) i dalej drogÃ powiatowÃ 1222 K do granicy wojewÃ ³dztwa maÃ opolskiego 22.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od Ronda GdaÃ skiego w Gorzowie Wlkp., granica biegnie w kierunku pÃ ³Ã nocno-wschodnim, wzdÃ uÃ ¼ ulicy Walczaka (Droga Krajowa nr 22), do skrzyÃ ¼owania drogi powiatowej 1406F (ul. Parkowa) z DrogÃ KrajowÃ nr 22, po czym biegnie dalej w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 566, 579 (NadleÃ nictwo KÃ odawa). NastÃpnie granica biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 596, 597, 609, 610, po czym zmienia kierunek na wschodni i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 635, 636, 649, 650. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 663, 664, 677 i 678, po czym zmienia kierunek i, przecinajÃ c drogÃ nr 1402F, biegnie Ã ukiem omijajÃ c od strony zachodniej miejscowoÃ ci Brzezinka, GÃ ³rczyna, Lipki Wielkie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158 do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 13 (NadleÃ nictwo Karwin). NastÃpnie linia biegnie w kierunku poÃ udniowym, wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 102, 103, 135, 136 (NadleÃ nictwo Karwin), po czym dalej w kierunku poÃ udniowym biegnie do punktu przeciÃcia obszaru leÃ nego 300, 301, 137, 138. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 360, 361, 421, 422, po czym biegnie wzdÃ uÃ ¼ granicy oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 425 i 364. Dalej, przecinajÃ c rzekÃ WartÃ, granica biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 192, 223, 222. NastÃpnie linia granicy zmienia kierunek, i biegnie w kierunku zachodnim, przecinajÃ c drogÃ ekspresowÃ S3, wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 205, 206, 237, 238. Tutaj linia granicy zmienia swÃ ³j kierunek i zaczyna biec w kierunku pÃ ³Ã nocnozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 187, 186. Dalej linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 103, 104, 125, 126, po czym dalej w tym samym kierunku biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 60, 61, 85, 86. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, dalej po Ã uku, do skrzyÃ ¼owania ulicy LeÃ nej z drogÃ powiatowÃ nr 1396F, w miejscowoÃ ci PrÃ docin. W tym miejscu granica zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym, przecinajÃ c las, a nastÃpnie drogÃ ekspresowÃ S3 w Gorzowie Wlkp. (ZamoÃ cie) do skrzyÃ ¼owania ulicy Ã lÃ skiej z ulica PolnÃ . NastÃpnie linia granicy zaÃ amuje siÃ w kierunku pÃ ³Ã nocnym i biegnie do skrzyÃ ¼owania ulicy JagieÃ Ã y i ulicy DrzymaÃ y, po czym wzdÃ uÃ ¼ ulicy DrzymaÃ y biegnie do skrzyÃ ¼owania z ulicÃ 30 stycznia. W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny-wschÃ ³d, przecina Park Siemiradzkiego i biegnie do skrzyÃ ¼owania ulicy Walczaka z ulicÃ PiÃ sudskiego. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno-wschodnim wzdÃ uÃ ¼ ul. Walczaka do Ronda GdaÃ skiego, skÃ d rozpoczÃto opis 27.1.2017 W wojewÃ ³dztwie lubuskim rozpoczynajÃ c od skrzyÃ ¼owania ulic Bierzanina i Ã ukasiÃ skiego w Gorzowie Wlkp., linia granicy biegnie w kierunku wschodnim, omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  WawrÃ ³w, do skrzyÃ ¼owania ulicy Owocowej z drogÃ wojewÃ ³dzkiej nr 158 w miejscowoÃ ci Janczewo. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowo-wschodnim, linia granicy omija od zachodu miejscowoÃ Ã  Gralewo i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ GorzowskÃ w miejscowoÃ ci Santok. NastÃpnie linia granicy biegnie, w kierunku poÃ udniowo-wschodnim, wzdÃ uÃ ¼ drogi nr 158, przebiega przez miejscowoÃ Ã  Stare Polichno i dalej wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 158 biegnie do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 159. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 310, 311, 317, 318, po czym zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 339 i 341 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 303, 304, 339, 340 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na zachodni, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 349, 350, 391, 392 (NadleÃ nictwa Skwierzyna), po czym dalej w kierunku zachodnim biegnie wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 362, 363, 404, 405 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drÃ ³g krajowych nr 24, 22, po czym w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-zachodnim, do przeciÃcia oddziaÃ u leÃ nego nr 31, 32 (skraj lasu). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, przecina rzekÃ WartÃ, omija od zachodu miejscowoÃ Ã  Jerzyki i biegnie do przeciÃcia drogi ekspresowej S3 z droga wojewÃ ³dzkÃ 132 w Gorzowie Wlkp. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c AlejÃ Konstytucji 3 Maja, do skrzyÃ ¼owania ulicy WyszyÃ skiego i Alei Odrodzenia Polski (rondo Stefana WyszyÃ skiego). W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c ulicÃ Walczaka, do skrzyÃ ¼owania ulicy Bierzanina i ulicy Ã ukasiÃ skiego, skÃ d rozpoczÃto opis 26.1.2017 W wojeÃ ³dztwie maÃ opolskim: Od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa maÃ opolskiego wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 783 do miejscowoÃ ci RacÃ awice (gm. RacÃ awice)  do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1235 K. Od strony zachodniej: od skrzyÃ ¼owania z droga wojewÃ ³dzkÃ nr 783 w miejscowoÃ ci RacÃ awice wzdÃ uÃ ¼ drogi powiatowej nr 1235 K w kierunku poÃ udniowym, a nastÃpnie wzdÃ uÃ ¼ drogi powiatowej nr 1234 K do skrzyÃ ¼owania z drogÃ gminna nr 140422 K w miejscowoÃ ci DziemiÃrzyce (gm. RacÃ awice) i dalej wzdÃ uÃ ¼ tej drogi w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ gminnÃ nr 160437 K. NastÃpnie drogami: gminnÃ nr 160437 K, powiatowÃ nr 1261 K, powiatowÃ nr 1262 K  do poÃ udniowej granicy gminy Radziemice. WzdÃ uÃ ¼ granicy gminy do drogi powiatowej nr 1235 K i dalej wzdÃ uÃ ¼ tej drogi w kierunku poÃ udniowym do rzeki Szreniawy. NastÃpnie wzdÃ uÃ ¼ rzeki do zachodniej granicy administracyjnej gminy Proszowice i wzdÃ uÃ ¼ tej granicy w kierunku poÃ udniowym do drogi powiatowej nr 1272 K; Od strony poÃ udniowej: od zachodniej granicy administracyjnej gminy Proszowice wzdÃ uÃ ¼ drogi powiatowej nr 1272 K do miejscowoÃ ci MniszÃ ³w (gm. Nowe Brzesko)  do skrzyÃ ¼owania z drogÃ gminnÃ nr 160109 K. NastÃpnie tÃ drogÃ w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania z drogÃ gminnÃ nr 160114 K i dalej wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1273 K w miejscowoÃ ci PÃ awowice (gm. Nowe Brzesko). NastÃpnie wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ gminnÃ nr 160115 K i dalej wzdÃ uÃ ¼ tej drogi, a w miejscowoÃ ci Bobin (gm. Proszowice) wzdÃ uÃ ¼ drÃ ³g: gminnej nr 160288 K, powiatowej nr 1281 K, powiatowej nr 1274 K, gminnej 160224 K  do granicy wojewÃ ³dztwa maÃ opolskiego; Od strony wschodniej: wzdÃ uÃ ¼ granicy wojewÃ ³dztwa maÃ opolskiego  od drogi gminnej nr 160224 K do drogi wojewÃ ³dzkiej nr 783. W wojewÃ ³dztwie Ã wiÃtokrzyskim  Od strony pÃ ³Ã nocnej i pÃ ³Ã nocno-wschodniej: granicÃ powiatu kazimierskiego, w miejscowoÃ ci SzarbiaZwierzyniecka (gm.Skalbmierz)  do drogi powiatowej nr 0498T, granice administracyjne miasta Skalbmierz, dalej na pÃ ³Ã nocnym-wschodzie rzeka Nidzica do drogi powiatowej nr 0529T. Od strony wschodniej: wzdÃ uÃ ¼ drogi powiatowej nr 0518T, miejscowoÃ Ã  Donosy (gm. Kazimierza Wielka), Chruszczyny Wielkiej (gm. Kazimierza Wielka), do skrzyÃ ¼owania drÃ ³g powiatowych 0530T i 0534T, dalej droga nr 0534T do miejscowoÃ ci Wielgus (gm. Kazimierza Wielka) i wzdÃ uÃ ¼ drogi gminnej Wielgus-Krzyszkowice, miejscowoÃ Ã  Krzyszkowice (gm. Kazimierza Wielka), Dalechowice (gm. Kazimierza Wielka) do granicy wojewÃ ³dztwa Ã wiÃtokrzyskiego. Od strony poÃ udniowej i zachodniej: od granicy wojewÃ ³dztwa Ã wiÃtokrzyskiego i miejscowoÃ ci Dalechowice w kierunku zachodnim i pÃ ³Ã nocnym, do granicy obszaru zapowietrzonego 22.1.2017 W wojeÃ ³wÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania ulic Szarych SzeregÃ ³w i Sosnkowskiego w mieÃ cie GorzÃ ³w Wielkopolski. Dalej linia granicy biegnie w kierunku wschodnim w linii prostej do skrzyÃ ¼owania drogi powiatowej nr 1406F z ulicÃ Osiedle Bermudy w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na kierunek poÃ udniowo  wschodni i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ OrzechowÃ w miejscowoÃ ci Janczewo. Dalej biegnie w tym samym kierunku (poÃ udniowo-wschodni) do skrzyÃ ¼owania ulicy Szkolnej z ulicÃ GorzowskÃ (droga powiatowa 1365F) w miejscowoÃ ci Santok. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ w kierunku poÃ udniowym do skrzyÃ ¼owania drÃ ³g powiatowych nr 1352F i 1351F w miejscowoÃ ci GoÃ cinowo. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ, sieÃ  energetycznÃ , drogÃ ekspresowÃ S 3 w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 170, 171, 197, 198 (NadleÃ nictwo Skwierzyna). Potem linia granicy zmienia kierunek na zachodni, przecina drogÃ krajowÃ nr 24 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 287, 288, 320, 321 (NadleÃ nictwo Skwierzyna), dalej wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punkt przeciÃcia oddziaÃ u leÃ nego nr 180, 181, 192, 193 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek, przecina drogi krajowe nr 22 i 24 i biegnie w kierunku pÃ ³Ã nocno  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 36, 37, 4 41 (NadleÃ nictwo Lubniewice). Dalej linia granicy zmienia swÃ ³j kierunek przecinajÃ c rzekÃ WartÃ, biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ gminna przy posesji nr 26 w miejscowoÃ ci ChwaÃ owice. NastÃpnie w tym samym kierunku (pÃ ³Ã nocnym) linia granicy biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 132 z ulicÃ NowÃ w miejscowoÃ ci Jenin. W tym miejscu granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  wschodnim do przeciÃcia siÃ drogi ekspresowej S3 z drogÃ wojewÃ ³dzkÃ nr 130 w miejscowoÃ ci GorzÃ ³w Wielkopolski. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w miejscowoÃ ci GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis 3.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko) granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1420F z drogÃ gminna miÃdzy posesjami nr 29 i 95A w miejscowoÃ ci Staw, nastÃpnie w kierunku poÃ udniowo  wschodnim wzdÃ uÃ ¼ drogi powiatowej nr 1420F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1422F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie wzdÃ uÃ ¼ drogi powiatowej nr 1422F w kierunku wschodnim do granicy powiatu gorzowskiego (WojewÃ ³dztwo Lubuskie) i powiatu myÃ liborskiego (WojewÃ ³dztwo zachodniopomorskie). NastÃpnie od pÃ ³Ã nocy linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punktu przeciÃcia na pÃ ³Ã nocy oddziaÃ u leÃ nego nr 462, 463 (nadleÃ nictwo RÃ ³Ã ¼aÃ sko). Tutaj granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 26, 27, 74, 75 (nadleÃ nictwo Bogdaniec). Dalej granica biegnie w kierunku poÃ udniowym wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 261, 262, 303, 304 (nadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim omijajÃ c od strony zachodniej miejscowoÃ Ã  Marwice do punktu przeciÃcia oddziaÃ u leÃ nego nr 585, 586, 589, 590 (nadleÃ nictwo Bogdaniec). Dalej w kierunki poÃ udniowo  zachodnim linia granicy omija od strony zachodniej miejscowoÃ Ã  RacÃ aw i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 697, 698, 727, 728 (nadleÃ nictwo Bogdaniec). NastÃpnie granica zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 736, 737, 764, 765 (nadleÃ nictwo Bogdaniec). Dalej w kierunku zachodnim granica biegnie omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  BiaÃ cz do skrzyÃ ¼owania ulicy Cementowej (droga powiatowa nr 1410F) z ulicÃ JagodowÃ w miejscowoÃ ci Witnica. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  Witnica do punktu przeciÃcia oddziaÃ u leÃ nego nr 411, 526, 527 (nadleÃ nictwo Bogdaniec). Dalej w kierunku pÃ ³Ã nocno  zachodnim linia granicy biegnie przecinajÃ c od poÃ udnia Jezioro Wielkie do punktu przeciÃcia oddziaÃ u leÃ nego nr 366, 410 (nadleÃ nictwo Bogdaniec, granica wojewÃ ³dztwa lubuskiego i zachodniopomorskiego). Od tego punktu granica od zachodu biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punku przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko), skÃ d rozpoczÃto opis. W wojewÃ ³dztwie zachodniopomorskim: od wschodu granicÃ obszaru stanowi granica pomiÃdzy powiatem myÃ liborskim a powiatem gorzowskim w woj. Lubuskim, od poÃ udnia droga powiatowa nr 130 od granicy z powiatem gorzowskim do drogi gminnej Ã Ã czÃ cej Dolsk z BaranÃ ³wkiem, od zachodu drogÃ Ã Ã czÃ ca drogÃ nr 130 z miejscowoÃ ci Dolsk aÃ ¼ do duktu leÃ nego, duktem leÃ nym do rzeki Mysli, MyÃ lÃ w kierunku pÃ ³Ã nocno wschodnim, a nastÃpnie skrajem skraju lasu rÃ ³wnolegle do drogi krajowej nr 23 aÃ ¼ do skraju lasu na przeciÃciu z drogÃ gminnÃ biegnÃ cÃ do drogi 23 do miejscowoÃ ci Dolsk, od pÃ ³Ã nocy do tego przeciÃcia liniÃ prostÃ biegnÃ cÃ w kierunku zachodnim aÃ ¼ do granicy z powiatem gorzowskim. W obszarze znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Borne Dolska, Skrodno Turze w gminie DÃbno 2.2.2017 W wojewÃ ³dztwie Ã wietokrzyskim Od strony pÃ ³Ã nocnej: droga gminna od m. Jelcza Wielka na zachodzie do drogi wojewÃ ³dzkiej nr 766, droga wojewÃ ³dzka nr 766 w kierunku do PiÃ czowa do linii rzeki Nidy, wzdÃ uÃ ¼ rzeki Nidy do m. Pasturka, droga wojewÃ ³dzka nr 767 do skrzyÃ ¼owania z drogÃ gminnÃ do m. MarzÃcin na wschodzie Od strony wschodniej: skrzyÃ ¼owanie drogi wojewÃ ³dzkiej nr 767 z drogÃ gminnÃ do m. MarzÃcin na pÃ ³Ã nocy, droga gminna przez m. Leszcze, Wola Zagojska GÃ ³rna, Winiary, do m. Stara ZagoÃ Ã , wzdÃ uÃ ¼ terenÃ ³w kopalni gipsu do granicy powiatÃ ³w: piÃ czowskiego i buskiego, wzdÃ uÃ ¼ granicy powiatÃ ³w do drogi gminnej Stawiszyce-Kostrzeszyn na poÃ udniu Od strony poÃ udniowej: droga gminna Stawiszyce-Kostrzeszyn od granicy z powiatem buskim na wschodzie, wzdÃ uÃ ¼ granicy z powiatem kazimierskim do mc. Kwaszyn, droga gmina DziaÃ oszyce-KozubÃ ³w do mc. Jakubowice na zachodzie 28.1.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ od punktu przeciÃcia oddziaÃ u leÃ nego nr 592,591,604,605 ( NadleÃ nictwo KÃ odawa) linia granicy biegnie w kireunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 657, 658, 672 ( nadleÃ nictwo KÃ odawa), po czym biegnie w tym samym kireunku do miejsca przeciÃcia drogi powiatowej nr 1365 F z przejazdem kolejowym linii kolejowej relacji GorzÃ ³w Wlkp.- KrzyÃ ¼. W tym miejscu linia granicy zmienia kireunke na poÃ udniowo-wschodni i biegnie do 2150go kilometra rzeki NoteÃ . Nastepnie linia granicy biegnie w kireunku poÃ udniowym, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 1,28,29 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie po Ã uku, w kireunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 258, 259, 291, 292 ( NadleÃ nictwo Karwin).nastepnie, w dalszym ciÃ gu w kirunku poÃ udniowym, linia granicy biegnie po Ã uku, w kierunku do punktu przeciÃcia oddziaÃ u leÃ nego nr 355, 356, 416, 417 (NadleÃ nictwo MiedzychÃ ³d). W tym miejscu linia granicy zmienia kireunke na poÃ udniow-zachodni i biegnie wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych, przecinajÃ c droge wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425 ( NadleÃ nictwo MiÃdzychÃ ³d). W tym miejscu linia granicy obszaru zminia kireunke nazachodni, przecinajaÃ  rzeke Waeta, drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 65, 176, 177 ( NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na poÃ nocno-zachodni i omijajÃ c jezioro Glinik od strony zachodniej biegnie do skrzyÃ ¼owania drogi powiatowej nr 1397 F z droga gminnÃ nr 001315F. Nastepnie linia granicy zmienia kierunke na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z UlicÃ WÃdkarskÃ w miejscowosci GorzÃ ³w Wielkopolski. W tym miejscu linia granicy zaÃ amuje sie i biegnie w kireunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, ulicÃ KobyligÃ ³rskÃ , rzekÃ WartÃ, linie kolejowÃ relacji GorzÃ ³w Wlkp.- KrzyÃ ¼, do skrzyÃ ¼owania ulicy Podmiejskiej i ulicy PartyzantÃ ³w. W tym miejscu linia granicy zmienia kireunke na poÃ nocno wschodni i biegnie, omijajÃ c od strony poÃ udniowej miejscowoÃ c RÃ ³Ã ¼anki, do punktu przeciÃcia oddziaÃ u leÃ nego nr 554,555,565,566 (NadleÃ nictwo KÃ odawa). NastÃpnie linia granicy biegnie w kireunku wschodnim, przecinajac jezioro Grzybno, do punktu przeciÃcia oddziaÃ u leÃ nego nr 592,591,604,605 ( NadleÃ nictwo KÃ odawa), skÃ d rozpoczeto opis 4.2.2017 (d) the following entries for Romania and Slovakia are inserted between the entries for Poland and Sweden: Member State: Romania Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Localitatea Plauru, comuna Ceatalchioi, judeÃ ul Tulcea Localitatea Tatanir, comuna Chilia Veche, judeÃ ul Tulcea LocalitÃ Ã ile se aflÃ  pe braÃ ul Chilia al fluviului DunÃ rea Ã ®n partea de S-E a RomÃ ¢niei, la graniÃ Ã  cu Ucraina 28.1.2017 Localitatea Pardina, comuna Pardina, judeÃ ul Tulcea. Localitatea se aflÃ  pe braÃ ul Chilia al fluviului DunÃ rea Ã ®n partea de S-E a RomÃ ¢niei, la graniÃ Ã  cu Ucraina 20.1.2017 to 28.1.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC kres Malacky: KatastrÃ ¡lne Ã ºzemie obcÃ ­  Stupava,  Marianka,  Borinka, HlavnÃ © mesto Bratislava (okresy Bratislava I  V):  Bratislava I  celÃ ¡ mestskÃ ¡ Ã asÃ ¥ StarÃ © Mesto  Bratislava II  mestskÃ ¡ Ã asÃ ¥ RuÃ ¾inov  Ã asÃ ¥ zÃ ¡padne od diaÃ ¾niÃ nÃ ©ho obchvatu (bliÃ ¾Ã ¡ie k centru mesta)  Bratislava III  celÃ © mestskÃ © Ã asti NovÃ © Mesto a RaÃ a  Bratislava IV  celÃ ¡ mestskÃ ¡ Ã asÃ ¥ Karlova Ves  mestskÃ ¡ Ã asÃ ¥ DevÃ ­nska NovÃ ¡ Ves  Ã asÃ ¥ severne od potoka MlÃ ¡ka  mestskÃ ¡ Ã asÃ ¥ ZÃ ¡horskÃ ¡ Bystrica  okrem Ã astÃ ­ PlÃ ¡nky, KrematÃ ³rium a UrnovÃ ½ HÃ ¡j  Bratislava V  celÃ ¡ mestskÃ ¡ Ã asÃ ¥ PetrÃ ¾alka 29.1.2017  okres Bratislava IV:  celÃ © mestskÃ © Ã asti DevÃ ­n, DÃ ºbravka, LamaÃ   mestskÃ ¡ Ã asÃ ¥ ZÃ ¡horskÃ ¡ Bystrica:  Ã asti PlÃ ¡nky, KrematÃ ³rium a UrnovÃ ½ HÃ ¡j  mestskÃ ¡ Ã asÃ ¥ DevÃ ­nska NovÃ ¡ Ves:  Ã asÃ ¥ juÃ ¾ne od potoka MlÃ ¡ka 21.1.2017 to 29.1.2017  okres PreÃ ¡ov: Obce: Bretejovce, Seniakovce, JanovÃ ­k, LemeÃ ¡any, LemeÃ ¡any  Ã asÃ ¥ ChabÃ ¾any  Okres KoÃ ¡ice  okolie: Obce: VeÃ ¾kÃ ¡ Lodina, KoÃ ¡ickÃ ¡ BelÃ ¡, VyÃ ¡nÃ ½ KlÃ ¡tov, HÃ ½Ã ¾ov, NiÃ ¾nÃ ½ KlÃ ¡tov, Bukovec, BaÃ ¡ka, HraÃ ¡ovÃ ­k, Beniakovce, Vajkovce, BudimÃ ­r, KrÃ ¡Ã ¾ovce, PloskÃ ©, NovÃ ¡ Polhora, Trebejov, Kysak, ObiÃ ¡ovce, DruÃ ¾stevnÃ ¡ pri HornÃ ¡de  Okres KoÃ ¡ice  mesto:  MestskÃ © Ã asti:  KoÃ ¡ice-Sever,  KoÃ ¡ice-Ã ¤ahanovce,  KoÃ ¡ice-Ã ¤ahanovce sÃ ­dlisko,  KoÃ ¡ice-KoÃ ¡ickÃ ¡ NovÃ ¡ Ves,  KoÃ ¡ice-DÃ ¾ungÃ ¾a,  KoÃ ¡ice-VyÃ ¡nÃ © OpÃ ¡tske,  KoÃ ¡ice-StarÃ © mesto,  KoÃ ¡ice-ZÃ ¡pad,  KoÃ ¡ice-Juh,  KoÃ ¡ice-Myslava,  KoÃ ¡ice-KVP,  KoÃ ¡ice-DargovskÃ ½ch hrdinov,  KoÃ ¡ice-LunÃ ­k, 5.2.2017  Okres KoÃ ¡ice  okolie: Obce: KostoÃ ¾any nad HornÃ ¡dom, SokoÃ ¾  Okres KoÃ ¡ice  mesto: MestskÃ ¡ Ã asÃ ¥: KoÃ ¡ice-KaveÃ any 28.1.2017 to 5.2.2017